 



EXHIBIT 10.32
EXECUTION COPY
 
NOTE PURCHASE AND SECURITY AGREEMENT
by and among
PHOENIX FUNDINGS I,
as the Trust,
SALLIE MAE, INC.,
as Administrator
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Eligible Lender Trustee,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and as Securities Intermediary,
UBS REAL ESTATE SECURITIES INC.,
as Note Purchaser,
And
UBS SECURITIES LLC,
as Administrative Agent
February 29, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
Section 1.01. Certain Defined Terms
    1  
Section 1.02. Other Terms
    24  
Section 1.03. Computation of Time Periods
    24  
Section 1.04. Time References
    24  
 
       
ARTICLE II
       
 
       
THE FACILITY
       
 
       
Section 2.01. Issuance and Purchase of Note; Making of Advances
    24  
Section 2.02. Termination of Facility or Reduction of the Aggregate Note Balance
    26  
Section 2.03. The Accounts
    26  
Section 2.04. Mark to Market Valuation
    28  
Section 2.05. Transfers from Collection Account
    28  
Section 2.06. Capitalized Interest Account and Reserve Account
    30  
Section 2.07. Transfers from the Capitalized Interest Account and Reserve
Account
    31  
Section 2.08. Management of Trust Accounts by Paying Agent
    32  
Section 2.09. Pledged Collateral, Assignment of the Transaction Documents
    33  
Section 2.10. Grant of a Security Interest
    34  
Section 2.11. Payments by the Trust
    35  
Section 2.12. Payment of Stamp Taxes, Etc
    35  
Section 2.13. Yield Protection
    35  
Section 2.14. Extension
    38  
Section 2.15. Servicer Advances
    39  
Section 2.16. Release of Pledged Collateral
    39  
Section 2.17. Effect of Release
    40  
Section 2.18. Taxes
    40  

i 



--------------------------------------------------------------------------------



 



         
ARTICLE III
       
 
       
THE NOTE
       
 
       
Section 3.01. Form of Note Generally
    43  
Section 3.02. Securities Legend
    43  
Section 3.03. Principal and Interest Payments
    44  
Section 3.04. Execution and Dating
    44  
Section 3.05. Registration, Registration of Transfer, Transfer Restrictions
    44  
Section 3.06. Mutilated, Destroyed, Lost and Stolen Notes
    45  
Section 3.07. Persons Deemed Owners
    46  
Section 3.08. Cancellation
    46  
 
       
ARTICLE IV
       
 
       
CONDITIONS TO NOTE PURCHASE AND ADVANCES
       
 
       
Section 4.01. Conditions Precedent to Note Purchase and Initial Advance
    46  
Section 4.02. Conditions Precedent to All Advances
    47  
 
       
ARTICLE V
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
Section 5.01. General Representations and Warranties of the Trust
    49  
Section 5.02. Representations and Warranties of the Trust Regarding the
Administrative Agent’s Security Interest
    53  
Section 5.03. Particular Representations and Warranties of the Trust
    53  
Section 5.04. Repurchase of Student Loans; Reimbursement
    55  
Section 5.05. Administrator Actions Attributable to the Trust
    55  
 
       
ARTICLE VI
       
 
       
COVENANTS OF THE TRUST
       
 
       
Section 6.01. Preservation of Separate Existence
    55  
Section 6.02. Notice of Termination Event or Potential Termination Event
    56  
Section 6.03. Notice of Material Adverse Change
    56  
Section 6.04. Compliance with Laws; Preservation of Corporate Existence
    56  

ii 



--------------------------------------------------------------------------------



 



         
Section 6.05. Enforcement of Obligations
    56  
Section 6.06. Maintenance of Books and Records
    57  
Section 6.07. Fulfillment of Obligations
    58  
Section 6.08. Notice of Material Litigation
    58  
Section 6.09. Notice of Relocation
    58  
Section 6.10. Rescission or Modification of Trust Student Loans and Transaction
Documents
    59  
Section 6.11. Liens
    59  
Section 6.12. Sales of Assets; Consolidation/Merger
    60  
Section 6.13. Change in Business
    60  
Section 6.14. Residual Interest
    61  
Section 6.15. General Reporting Requirements
    61  
Section 6.16. Inspections
    62  
Section 6.17. ERISA
    63  
Section 6.18. Servicer
    63  
Section 6.19. Acquisition, Financing, Collection and Assignment of Student Loans
    63  
Section 6.20. Administration and Collection of Trust Student Loans
    63  
Section 6.21. Obligations of the Trust With Respect to Pledged Collateral
    63  
Section 6.22. Amendment of Organizational Documents
    63  
Section 6.23. No Payments on Excess Distribution Certificate
    63  
Section 6.24. Borrower Benefit Programs
    64  
Section 6.25. Anti-Terrorism Law; Anti-Money Laundering
    64  
Section 6.26. Embargoed Person
    64  
 
       
ARTICLE VII
       
 
       
TERMINATION EVENTS
       
 
       
Section 7.01. Termination Events
    65  
Section 7.02. Remedies
    68  
Section 7.03. Setoff
    69  

iii 



--------------------------------------------------------------------------------



 



         
ARTICLE VIII
       
 
       
INDEMNIFICATION
       
 
       
Section 8.01. Indemnification by the Trust
    71  
 
       
ARTICLE IX
       
 
       
ADMINISTRATIVE AGENT
       
 
       
Section 9.01. Authorization and Action
    71  
Section 9.02. Exculpation
    71  
Section 9.03. Administrative Agent and Affiliates
    72  
Section 9.04. Note Purchaser’s Credit Decision
    72  
Section 9.05. Certain Matters Affecting the Administrative Agent
    72  
Section 9.06. Administrative Agent Not Liable
    74  
Section 9.07. Agent May Own Notes
    74  
Section 9.08. Resignation or Removal of Agent
    74  
Section 9.09. Successor Administrative Agent
    75  
Section 9.10. Eligibility Requirements for Successor Agent
    76  
Section 9.11. Merger or Consolidation of Agent
    76  
Section 9.12. Indemnification of Agent
    76  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
       
 
       
Section 10.01. Amendments, Etc
    77  
Section 10.02. Notices, Etc
    77  
Section 10.03. No Waiver; Remedies
    77  
Section 10.04. Successors and Assigns; Binding Effect
    77  
Section 10.05. Survival
    79  
Section 10.06. Governing Law
    79  
Section 10.07. Severability
    79  
Section 10.08. Submission to Jurisdiction
    79  
Section 10.09. Waiver of Jury Trial
    80  
Section 10.10. Appointment of Service Agent
    80  

iv 



--------------------------------------------------------------------------------



 



         
Section 10.11. Costs and Expenses
    80  
Section 10.12. Bankruptcy Non-Petition and Limited Recourse
    80  
Section 10.13. Recourse Against Certain Parties
    81  
Section 10.14. Execution in Counterparts; Severability
    81  
Section 10.15. Confidentiality
    82  
Section 10.16. Section Titles
    83  
Section 10.17. Entire Agreement
    83  
Section 10.18. Eligible Lender Trustee
    83  
Section 10.19. USA Patriot Act Notice
    84  
Section 10.20. The Paying Agent
    84  

     
EXHIBIT A
  FORM OF ADVANCE REQUEST
EXHIBIT B
  LIST OF APPROVED GUARANTORS
EXHIBIT C
  FORM OF MONTHLY REPORT
EXHIBIT D
  FORM OF NOTICE OF RELEASE
EXHIBIT E
  FORM OF PRO FORMA REPORT (SECTION 2.16(B)(IV))
EXHIBIT F
  FORM OF 2.18(d) CERTIFICATE
EXHIBIT G
  FORM OF FUNDING NOTE
EXHIBIT H
  PARTIAL RELEASE OF COLLATERAL

v 



--------------------------------------------------------------------------------



 



NOTE PURCHASE AND SECURITY AGREEMENT
     THIS NOTE PURCHASE AND SECURITY AGREEMENT (this “Agreement”) is made as of
February 29, 2008, among PHOENIX FUNDINGS I, a statutory trust duly organized
under the laws of the State of Delaware, as the note issuer hereunder (the
“Trust”), SALLIE MAE, INC., a Delaware corporation, as administrator (the
“Administrator”), THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking
association, as the eligible lender trustee hereunder (the “Eligible Lender
Trustee”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation,
as the paying agent hereunder (the “Paying Agent”) and the securities
intermediary hereunder (the “Securities Intermediary”), UBS REAL ESTATE
SECURITIES INC., as the purchaser of the funding note hereunder (the “Note
Purchaser”) and UBS SECURITIES LLC, as the administrative agent for the Note
Purchaser (in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
     WHEREAS, the Note Purchaser is engaged in the business of acquiring
interests in financial assets from various sellers from time to time or making
loans to certain entities or purchasing notes of certain entities for the
purpose of financing financial assets of such entities; and
     WHEREAS, the Trust will purchase certain Eligible FFELP Loans in accordance
with the Sale Agreement; and
     WHEREAS, the Trust desires to fund such purchases through the issuance and
sale of the Note to the Note Purchaser on the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Certain Defined Terms. Certain capitalized terms used
throughout this Agreement are defined above or in this Section.
     As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
     “Adjusted Cash Income” means, for any period, Adjusted Revenue for such
period less Operating Expenses for such period.
     “Adjusted Revenue” means, for any period, (a) the sum, without duplication,
of all items which would fairly be presented in the consolidated income
statement of SLM Corporation and its consolidated subsidiaries for such period
(subject to normal year-end adjustments) prepared in

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
accordance with GAAP as (i) “total interest income” and (ii) “total other
income”, less (b) the sum of (i) “provisions for losses”, (ii) “gains on student
loan securitizations” and (iii) “servicing and securitization revenue”,
eliminating (c) “total net impact of SFAS No. 133 derivative accounting”, and
including (d) “net interest income on securitized loans, after provisions for
losses”, in the case of (c) and (d) above as currently reported in SLM
Corporation’s most recent Form 10-Q or Form 10-K, as applicable, under “RESULTS
OF OPERATIONS” – “Alternative Performance Measures” or as subsequently
identified in writing by SLM Corporation.
     “Administrative Agent” means UBS Securities LLC and its successors and
assigns, in its capacity as agent for the Note Purchaser as set forth in
Article IX.
     “Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, among the Depositor, the Trust, the Eligible Lender Trustee,
the Administrator and the Administrative Agent, as amended and supplemented
pursuant to the terms thereof.
     “Administrator Fee” means, for each Settlement Period, a fee payable to the
Administrator monthly in arrears equal to $10,000.
     “Administrator” means Sallie Mae, Inc., a Delaware corporation, and its
successors and assigns, in its capacity as administrator of the Trust in
accordance with the Administration Agreement.
     “Administrator Default” has the meaning assigned to such term in
Section 5.01 of the Administration Agreement.
     “Advance” means an advance made by the Note Purchaser pursuant to
Article II.
     “Advance Date” means, with respect to any Advance, the date on which such
Advance is made, which date shall be a Business Day.
     “Advance Request” means a request by the Administrator on behalf of the
Trust for an Advance to be made on a specified Advance Date as contemplated in
Section 2.01(b), and including a related Borrowing Base certification,
substantially in the form of Exhibit A hereto.
     “Adverse Claim” means a lien, security interest, charge, encumbrance or
other right or claim or restriction in favor of any Person (including any UCC
financing statement or similar instrument filed against the assets of that
Person) other than, with respect to the Pledged Collateral, any lien, security
interest, charge, encumbrance or other right or claim or restriction in favor of
the Administrative Agent for the benefit of the Secured Creditors.
     “Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract or otherwise.
     “Aggregate Note Balance” means, as of any date of determination, the
outstanding principal amount of the Note after giving effect to all
distributions of principal and interest made on such date of determination plus
any accrued but unpaid interest on the Note.

2



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Agreement” means this Note Purchase and Security Agreement, together with
all exhibits and appendices attached hereto as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.
     “Alternate Base Rate” means, as of any date, a fluctuating rate of interest
per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) equal to
the greater of (a) the Prime Rate as of such date of determination and (b) the
Federal Funds Rate most recently determined by the Administrative Agent plus
0.50% per annum.
     “Anti-Terrorism Laws” has the meaning assigned to such term in
Section 5.01(u).
     “Applicable Percentage” means:
     (a) with respect to each Eligible FFELP Loan (other than as described in
clause (b) below), (i) on the Closing Date, 95% and (ii) as of any date of
determination thereafter, the lesser of (x) 95% and (y) if any, the revised
percentage determined by the Valuation Agent pursuant to Section 2.04 hereof;
and
     (b) with respect to each Eligible FFELP Loan that is a Defaulted Student
Loan and as of any date of determination from time to time, the lesser of
(i) the percentage applicable to such Eligible FFELP Loan if it is a Defaulted
Student Loan as of such date of determination (which shall be equal to the
lesser of the guarantee percentage with respect to such loan as provided in the
Higher Education Act and the Applicable Percentage for an otherwise identical
loan that is not a Defaulted Student Loan) and (ii) if any, the revised
percentage determined by the Valuation Agent pursuant to Section 2.04 hereof.
     “Authorized Officer” means:
     (a) with respect to the Eligible Lender Trustee or the Trust, any officer
of the Eligible Lender Trustee who is authorized to act for the Eligible Lender
Trustee in matters relating to the Trust pursuant to the Transaction Documents
and who is identified on the list of Authorized Officers delivered by the
Eligible Lender Trustee to the Administrative Agent on the Closing Date (as such
list may be modified or supplemented by the Eligible Lender Trustee from time to
time thereafter and delivered to the Administrative Agent);
     (b) with respect to the Administrator, any officer of the Administrator who
is authorized to act for the Administrator in matters relating to itself or to
the Trust and to be acted upon by the Administrator pursuant to the Transaction
Documents and who is identified on the list of Authorized Officers delivered by
the Administrator to the Administrative Agent on the Closing Date (as such list
may be modified or supplemented by the Administrator from time to time
thereafter and delivered to the Administrative Agent);
     (c) with respect to the Depositor, any officer of the Depositor who is
authorized to act for the Depositor in matters relating to itself or to be acted
upon by the Depositor pursuant to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by the Depositor to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by the Depositor from time to time thereafter and delivered to the
Administrative Agent);

3



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (d) with respect to the Servicer, any officer of the Servicer who is
authorized to act for the Servicer in matters relating to itself or to be acted
upon by the Servicer pursuant to the Transaction Documents and who is identified
on the list of Authorized Officers delivered by the Servicer to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by the Servicer from time to time thereafter and delivered to the
Administrative Agent);
     (e) with respect to SLM Corporation, any officer of SLM Corporation who is
authorized to act for SLM Corporation in matters relating to itself or to be
acted upon by SLM Corporation pursuant to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by SLM Corporation to
the Administrative Agent on the Closing Date (as such list may be modified or
supplemented by SLM Corporation from time to time thereafter and delivered to
the Administrative Agent) and
     (f) with respect to the Paying Agent, any officer within its corporate
trust office (or any successor group of the Paying Agent), including any
managing director, director, vice president, assistant vice president,
secretary, assistant secretary, assistant treasurer, associate, vice president
or any other officer of the Paying Agent customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
     “Available Funds” means, with respect to a Settlement Date, the sum of the
following amounts received into the Collection Account with respect to the
related Settlement Period:
     (a) all collections of principal and interest on the Trust Student Loans,
including any Guarantee Payments received on the Trust Student Loans but net of
(i) any collections in respect of principal on the Trust Student Loans applied
by the Trust to repurchase guaranteed loans from the Guarantors under the
Guarantee Agreements, (ii) amounts required by the Higher Education Act to be
paid to the Department or to be repaid to borrowers (whether or not in the form
of a principal reduction of the applicable Trust Student Loan) on the Trust
Student Loans for that Settlement Period and (iii) amounts deposited into the
Floor Income Rebate Account during the related Settlement Period;
     (b) any Interest Subsidy Payments and Special Allowance Payments with
respect to the Trust Student Loans received during that Settlement Period for
the Trust Student Loans;
     (c) all Liquidation Proceeds from any Trust Student Loans which became
Liquidated Student Loans during that Settlement Period in accordance with the
Servicer’s customary servicing procedures and any amounts required by law to be
remitted to the borrowers on Liquidated Student Loans, plus all Recoveries on
Liquidated Student Loans which were written off in prior Settlement Periods or
during that Settlement Period;
     (d) the aggregate amounts received during that Settlement Period for those
Trust Student Loans repurchased by the Servicer or the Depositor, as applicable,
pursuant to the applicable Purchase Agreement and the Sale Agreement or
purchased by the Servicer pursuant to the Servicing Agreement;

4



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (e) the aggregate amounts, if any, received by the Trust from the
applicable Seller, the Depositor or the Servicer, as the case may be, as
reimbursement of non-guaranteed interest amounts, or lost Interest Subsidy
Payments and Special Allowance Payments, on the Trust Student Loans pursuant to
the Sale Agreement or Section 3.05 of the Servicing Agreement, respectively;
     (f) amounts received by the Trust pursuant to Sections 3.01 and 3.12 of the
Servicing Agreement during that Settlement Period as to yield or principal
adjustments other than deposits into the Borrower Benefit Account;
     (g) investment earnings for that Settlement Period earned on investments in
the Collection Account, Borrower Benefit Account, Floor Income Rebate Account,
Capitalized Interest Account and Reserve Account during such Settlement Period;
     (h) if applicable, amounts transferred from the Capitalized Interest
Account in excess of the Capitalized Interest Account Specified Balance,
calculated as of the end of the Settlement Period related to that Settlement
Date;
     (i) if applicable, amounts transferred from the Reserve Account in excess
of the Reserve Account Specified Balance, calculated as of the end of the
Settlement Period related to that Settlement Date;
     (j) all other Collections or other amounts deposited into the Collection
Account for application pursuant to Section 2.05 on the applicable Settlement
Date;
     (k) amounts on deposit in the Floor Income Rebate Account that no longer
need to be held in connection with floor income payment obligations;
     (l) amounts transferred into the Collection Account from the Borrower
Benefit Account to offset reductions in yield on affected Trust Student Loans
during the related Settlement Period;
     (m) all proceeds from any Permitted Release (to the extent such proceeds
were not previously used to pre-pay the Aggregate Note Balance pursuant to
Section 2.02); and
     (n) funds advanced to the Trust under the Credit Agreement in the
discretion of SLM Corporation for the purpose of payments under
Section 2.05(b)(viii) and any other amounts specifically designated for payments
under Section 2.05(b)(viii) to remedy a Borrowing Base Deficiency pursuant to
Section 2.04.
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Trust or any ERISA Affiliate of the Trust is,
or at any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.
     “Borrower Benefit Account” means the special account created pursuant to
Section 2.03 (c).
     “Borrowing Base” means as of any date of determination, the aggregate
Collateral Value of all Eligible FFELP Loans owned by the Trust plus amounts in
the Collection Account

5



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
representing the collections on, or the purchase price of Eligible FFELP Loans
allocable to, the Principal Balance of such Eligible FFELP Loans determined
using the most recently available information delivered to the Administrative
Agent and the Note Purchaser as of the last day of the Settlement Period
immediately preceding such Valuation Date.
     “Borrowing Base Deficiency” means as of any date of determination, that the
Borrowing Base is less than the Aggregate Note Balance.
     “Business Day” means a day of the year other than a Saturday or a Sunday on
which (a) banks are not authorized or required to close in New York, New York
and (b) trust companies are not authorized or required to close in Wilmington,
Delaware; provided, however, if the term Business Day is used in connection with
the LIBOR Rate, it means any day of the year on which (x) dealings in dollar
deposits are carried on in the London interbank market and (y) banks are not
authorized or required to close in New York, New York.
     “Capitalized Interest Account” means the special account created pursuant
to Section 2.06(a).
     “Capitalized Interest Account Specified Balance” means, as of any date of
determination, and giving effect to any acquisition or disposition of Student
Loans by the Trust occurring on such date, an amount equal to $12,500,000.
     “Carryover Servicing Fee” has the meaning specified in Attachment A to the
Servicing Agreement.
     “Closing Date” means February 29, 2008.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute and the regulations promulgated and rulings issued thereunder.
     “Collateral Value” means, for each Eligible FFELP Loan, such Eligible FFELP
Loan’s respective Applicable Percentage multiplied by the Principal Balance of
such Eligible FFELP Loan.
     “Collection Account” means the special account created pursuant to
Section 2.03, including any subaccounts thereof.
     “Collections” means (a) all amounts received with respect to principal and
interest and other proceeds, payments and reimbursements, including Guarantee
Payments and Recoveries, with respect to any Trust Student Loan and any other
collection of cash with respect to such Trust Student Loan; and (b) all other
cash collections and other cash proceeds of the Pledged Collateral.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
the consolidated stockholders’ equity of SLM Corporation and its consolidated
subsidiaries, less their consolidated Intangible Assets, all determined as of
such date.
     “Credit Agreement” means the subordinated revolving credit agreement, dated
as of the Closing Date, between SLM Corporation and the Trust to (i) fund the
difference, if any, between

6



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
the amount of each related Advance and the fair market value of the Eligible
FFELP Loans purchased pursuant to the Sale Agreement on the related date of
purchase and (ii) at the option of SLM Corporation, to cure the Borrowing Base
Deficiency, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.
     “Debt” means, with respect to any Person (a) indebtedness of such Person
for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes, letters of credit, interest rate and currency swaps or other
similar instruments; (c) obligations of such Person to pay the deferred purchase
price of property or services; (d) obligations of such Person as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases; (e) obligations secured by an Adverse Claim upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations; and (f) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of other
Persons of the kinds referred to in clauses (a) through (e) above.
     “Default Rate” means, with respect to any Advance (or portion thereof) on
any date of determination, a rate per annum equal to the Lender Rate that would
otherwise be in effect with respect to such Advance as of such date of
determination plus 2%.
     “Defaulted Student Loan” means any Student Loan (a) as to which any
payment, or portion thereof is more than the number of days past due from the
original due date thereof that would permit the Eligible Lender Trustee, or any
other Person acting on its behalf, to submit a default claim to the applicable
Guarantor under the terms of the Higher Education Act (which number of days, as
of the Closing Date, is 270), (b) the Obligor of which is the subject of an
Event of Bankruptcy (without giving effect to any applicable cure or 60 day
continuance period) or is deceased or disabled or (c) as to which a continuing
condition exists that, with notice or the lapse of time or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of such Student Loan (other than payment defaults continuing for a
period of not more than the number of days past due from the original due date
thereof that would permit the submission of a default claim to the applicable
Guarantor under the terms of the Higher Education Act).
     “Delaware Trustee” means BNYM (Delaware), a Delaware banking corporation.
     “Delaware Trustee Fees” means the fees, reasonable expenses and charges of
the Delaware Trustee, including reasonable legal fees and expenses, as agreed to
in writing by the Delaware Trustee and the Administrator.
     “Department of Education” or “Department” means the United States
Department of Education, or any other officer, board, body, commission or agency
succeeding to the functions thereof under the Higher Education Act.
     “Depositor” means Phoenix Fundings LLC, a Delaware limited liability
company, in its capacity as depositor with respect to the Trust.
     “Eligible FFELP Loan” means a Student Loan which meets the following
criteria:

7



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) is a Stafford Loan, an SLS Loan or a PLUS Loan, in each case,
originated under the FFELP Program prior to October 1, 2007, and the Obligor
thereof is an Eligible Obligor;
     (b) a loan which was acquired by the Depositor from a Seller pursuant to
the applicable Purchase Agreement, and acquired by the Trust from the Depositor
pursuant to the Sale Agreement, is fully disbursed and is serviced by the
Servicer;
     (c) is a U.S. Dollar denominated obligation payable in the United States;
     (d) at least 97% of the principal of and interest on which is guaranteed by
the applicable Guarantor and eligible for reinsurance under the Higher Education
Act;
     (e) provides that periodic payments must be made in order to fully amortize
the amount financed over its term to maturity (exclusive of any deferral or
forbearance periods);
     (f) bears interest at a stated rate of not less than the maximum rate
permitted under the Higher Education Act for such Student Loan (before giving
effect to any borrower benefit programs);
     (g) is eligible for the payment of quarterly Special Allowance Payments at
a rate established under the formula set forth in the Higher Education Act for
such Student Loan;
     (h) if not yet in repayment status, is eligible for the payment of Interest
Subsidy Payments by the Department of Education or, if not so eligible, is a
Student Loan for which interest either is billed quarterly to the Obligor or
deferred until commencement of the repayment period, in which case such accrued
interest is subject to capitalization to the full extent permitted by the
applicable Guarantor;
     (i) is not a Defaulted Student Loan at the time the Advance to purchase
such Student Loan is made;
     (j) is supported by the following documentation:
     (i) loan application, and any supplement thereto;
     (ii) evidence of Guarantee;
     (iii) any other document and/or record which the Trust or the Servicer or
other agent may be required to retain pursuant to the Higher Education Act;
     (iv) if applicable, payment history (or similar documentation) including
(i) an indication of the Principal Balance and the date through which interest
has been paid, each as of the related date of determination and (ii) an
accounting of the allocation of all payments by the Obligor or on Obligor’s
behalf to principal and interest on the Student Loan;
     (v) if applicable, documentation which supports periods of current or past
deferment or past forbearance;

8



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (vi) if applicable, a collection history, if the Student Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact
Obligor and any endorser and, if required by the Guarantor, copies of all
letters and other correspondence relating to due diligence processing;
     (vii) if applicable, evidence of all requests for skip-tracing assistance
and current address of Obligor, if located;
     (viii) if applicable, evidence of requests for pre-claims assistance, and
evidence that the Obligor’s school(s) have been notified; and
     (ix) if applicable, a record of any event resulting in a change to or
confirmation of any data in the Student Loan file;
     (k) was originated and has been serviced in compliance with all
requirements of applicable law, including the Higher Education Act and all
origination fees authorized to be collected pursuant to Section 438 of the
Higher Education Act have been paid to the Secretary;
     (l) is evidenced by an original Student Loan Note and any addendum thereto
(whether e-signed or otherwise), or a certified copy thereof if more than one
Student Loan is represented by a single Student Loan Note and all Student Loans
represented thereby are not being sold, containing terms in accordance with
those required by the FFELP Program, the applicable Guarantee Agreements and
other applicable requirements and which does not require the Obligor to consent
to the transfer, sale or assignment of the rights and duties of the related
Seller or the Depositor (or the Interim Eligible Lender Trustee on behalf of the
Depositor) or the Trust (or the Eligible Lender Trustee on behalf of the Trust)
and does not contain any provision that restricts the ability of the
Administrative Agent, on behalf of the Secured Creditors, to exercise its rights
under the Transaction Documents;
     (m) immediately prior to the sale thereof to the Depositor, the applicable
Seller had; immediately prior to the sale thereof by the Depositor to the Trust,
the Depositor had; and immediately following acquisition thereof on the related
Advance Date, the Trust has, or will have, good and marketable title to such
Student Loan free and clear of any Adverse Claim other than as may be granted in
favor of the Administrative Agent, on behalf of the Secured Creditors;
     (n) has not been modified, extended or renegotiated in any way, except
(1) as required under the Higher Education Act or other applicable laws, rules
and regulations and the applicable Guarantee Agreement, (2) as provided for or
permitted under the applicable underwriting guidelines or Servicing Policies or
(3) as provided for in the Transaction Documents;
     (o) constitutes a legal, valid and binding obligation to pay on the part of
the related Obligor enforceable in accordance with its terms and is not noted on
the Servicer’s books and records as being subject to a current bankruptcy
proceeding;
     (p) constitutes an instrument, account or a general intangible as defined
in the Uniform Commercial Code as in effect in the jurisdiction that governs the
perfection of the interests of the Trust therein and the perfection of the
Secured Creditor’s interest therein; and

9



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (q) the sale or assignment of which to the Trust or the Eligible Lender
Trustee on its behalf pursuant to the Sale Agreement, and the granting of a
security interest to the Administrative Agent pursuant to this Agreement does
not contravene or conflict with any applicable law, rule or regulation, or
require the consent or approval of, or notice to, any Person.
     “Eligible Institution” means (a) an institution of higher education, (b) a
vocational school or (c) any other institution which, in all of the above cases,
has been approved by the Department of Education and the applicable Guarantor.
     “Eligible Investments” means book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:
     (a) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America, the Government National Mortgage
Association, the Federal Home Loan Mortgage Corporation, the Federal National
Mortgage Association, the Student Loan Marketing Association or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America; provided
that obligations of, or guaranteed by, the Government National Mortgage
Association, the Federal Home Loan Mortgage Corporation, the Federal National
Mortgage Association or the Student Loan Marketing Association shall be Eligible
Investments only if, at the time of investment, they have a rating from each of
the Rating Agencies in the highest investment category granted thereby;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by federal or state banking or
depository institution authorities (including depository receipts issued by any
such institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or portion of such obligation for the benefit of
the holders of such depository receipts); provided that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Settlement Date),
the commercial paper or other short-term senior unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall
have a credit rating from each of the Rating Agencies in the highest investment
category granted thereby;
     (c) commercial paper having, at the time of the investment, a rating from
each of the Rating Agencies then rating that commercial paper in the highest
investment category granted thereby;
     (d) investments in money market funds having a rating from each of the
Rating Agencies in the highest investment category granted thereby (including
funds for which the Administrative Agent, the Administrator or the Eligible
Lender Trustee or any of their respective Affiliates is investment manager or
advisor);
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above; and

10



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) above.
     For purposes of the definition of “Eligible Investments” the phrase
“highest investment category” means (i) in the case of Fitch, “AAA” for
long-term investments (or the equivalent) and “F-1+” for short-term investments
(or the equivalent), (ii) in the case of Moody’s, “Aaa” for long-term
investments and “P-1” for short-term investments, and (iii) in the case of S&P,
“AAA” for long-term investments and “A-1+” for short-term investments. A
proposed investment not rated by Fitch but rated in the highest investment
category by Moody’s and S&P shall be considered to be rated by each of the
Rating Agencies in the highest investment category granted thereby.
     “Eligible Lender” means any “eligible lender,” as defined in the Higher
Education Act, which has received an eligible lender designation from the
Department of Education or from a Guarantor with respect to Student Loans.
     “Eligible Lender Trustee” means The Bank of New York Trust Company, N.A., a
national banking association, not in its individual capacity but solely as
Eligible Lender Trustee under the Trust Agreement and its successor or
successors and any other corporation which may at any time be substituted in its
place pursuant to this Agreement.
     “Eligible Lender Trustee Fees” means the fees, reasonable expenses and
charges of the Eligible Lender Trustee, including reasonable legal fees and
expenses, as agreed to in writing by the Eligible Lender Trustee and the
Administrator.
     “Eligible Lender Trustee Guarantee Agreement” means any guarantee or
agreement issued by any Guarantor to the Eligible Lender Trustee, and any
amendment thereto entered into in accordance with the provisions thereof and
hereof.
     “Eligible Obligor” means an Obligor who is eligible under the Higher
Education Act to be the obligor of a loan for financing a program of education
at an Eligible Institution, including an Obligor who is eligible under the
Higher Education Act to be an obligor of a loan made pursuant to Section 428A,
428B and 428C of the Higher Education Act.
     “Embargoed Person” has the meaning assigned to such term in Section 6.26.
     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Trust; (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with the Trust
or (c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Trust, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

11



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Eurodollar Reserve Percentage” means, for any day during any period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to the Note Purchaser,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The LIBOR Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Bankruptcy” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, which decree or order
remains unstayed and in effect for a period of 30 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
     “Excess Distribution Certificate” has the meaning assigned to such term in
the Trust Agreement.
     “Excess Spread” means the annualized percentage, calculated on the last day
of each Settlement Period, which is a fraction, the numerator of which is the
positive difference, if any, between (x) the Expected Interest Collections for
such month with respect to the Eligible FFELP Loans and (y) the sum of (i) all
fees payable to the Servicer for such month with respect to the Eligible FFELP
Loans, (ii) all other fees payable under this Agreement for such month and
(iii) all Yield payable to the Note Purchaser for such month in respect of the
Note, and the denominator of which is the weighted average outstanding Principal
Balance of all Eligible FFELP Loans held by the Trust during such month.
     “Excluded Taxes” has the meaning assigned to such term in Section 2.18(a).
     “Executive Order” has the meaning assigned to such term in Section 5.01(u).
     “Expected Interest Collections” means, for each Settlement Period, the sum
of (i) the amount of interest due or accrued with respect to the Eligible FFELP
Loans and payable by the related Obligors thereon during such period (whether or
not such interest is actually paid), (ii) all Interest Subsidy Payments and
Special Allowance Payments estimated to have accrued with respect to Eligible
FFELP Loans during such period whether or not actually received and
(iii) investment earnings on the Trust Accounts for such period.

12



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Fair Market Auction” means a commercially reasonable sale of Trust Student
Loans pursuant to an arms-length auction process with respect to which (a) bids
have been solicited from two or more potential bidders including at least two
bidders that are not Affiliates of SLM Corporation, (b) at least one bid is
received from a bidder that is not an Affiliate of SLM Corporation and (c) if an
Affiliate of SLM Corporation submits the winning bid, such bid is in an amount
reasonably equal to the fair market value of the Trust Student Loans being sold.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.
     “Federal Reimbursement Contracts” means any agreement between any Guarantor
and the Department of Education providing for the payment by the Department of
Education of amounts authorized to be paid pursuant to the Higher Education Act,
including but not necessarily limited to reimbursement of amounts paid or
payable upon defaulted student loans Guaranteed by such Guarantor to holders of
qualifying student loans Guaranteed by any Guarantor.
     “Fee Letter” means the agreement, dated January 23, 2008, among the Note
Purchaser, the Administrative Agent and SLM Corporation.
     “FFELP Loan” means a PLUS Loan, an SLS Loan or a Stafford Loan.
     “FFELP Program” means the Federal Family Education Loan Program authorized
under the Higher Education Act, including Stafford Loans, SLS Loans and PLUS
Loans.
     “Financing Costs” means an amount equal to the sum (without duplication) of
(i) the accrued Yield applicable to the Note for the preceding Settlement Period
and (ii) any past due Yield payable on the Note and increased costs of the Note
Purchaser resulting from Yield Protection, if any.
     “Fitch” means Fitch, Inc. (or its successors in interest).
     “Floor Income Rebate Account” means the special account created pursuant to
Section 2.03(b).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

13



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Grant” or “Granted” means to pledge, create and grant a security interest
in and with regard to property. A Grant of Trust Student Loans or other assets
or of any other agreement includes all rights, powers and options (but none of
the obligations) of the granting party thereunder.
     “Guarantee” or “Guaranteed” means, with respect to a FFELP Loan, the
insurance or guarantee by the applicable Guarantor, in accordance with the terms
and conditions of the Guarantee Agreement, of some or all of the principal of
and accrued interest on such FFELP Loan and the coverage of the FFELP Loan by
the Federal Reimbursement Contracts providing, among other things, for
reimbursement to the Guarantor for losses incurred by it on defaulted FFELP
Loans insured or guaranteed by the Guarantor.
     “Guarantee Agreements” means the Federal Reimbursement Contracts, the
Eligible Lender Trustee Guarantee Agreements and any other guarantee or
agreement issued by a Guarantor to the Eligible Lender Trustee, which pertain to
FFELP Loans, providing for the payment by the Guarantor of amounts authorized to
be paid pursuant to the Higher Education Act to holders of qualifying FFELP
Loans guaranteed in accordance with the Higher Education Act by such Guarantor.
     “Guarantee Payment” means any payment made by a Guarantor pursuant to a
Guarantee Agreement in respect of a Trust Student Loan.
     “Guarantor” means any entity listed on Exhibit B (as amended or
supplemented from time to time) to this Agreement authorized to guarantee
Student Loans under the Higher Education Act and with which the Eligible Lender
Trustee maintains in effect a Guarantee Agreement.
     “Higher Education Act” means the Higher Education Act of 1965, as amended
or supplemented from time to time, and all regulations and guidelines
promulgated thereunder.
     “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated stockholders’ equity) of all unamortized debt
discount and expense, unamortized deferred charges (which for purposes of this
definition do not include deferred taxes or premiums paid in connection with the
purchase of student loans), goodwill, patents, trademarks, service marks, trade
names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.
     “Interest Coverage Ratio” means, for any four consecutive fiscal quarter
period, the ratio of Adjusted Cash Income for such period to Interest Expense
for such period.
     “Interest Expense” means, for any period, the aggregate amount which would
fairly be presented in the consolidated income statement of SLM Corporation and
its consolidated subsidiaries for such period (subject to normal year-end
adjustments) prepared in accordance with GAAP as “total interest expense.”
     “Interest Period” means as to any Advance, the period commencing on the
Advance Date for such Advance, and concluding on but excluding the next
succeeding Settlement Date, and each period thereafter commencing on a
Settlement Date and concluding on but excluding the next succeeding Settlement
Date; provided that:

14



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) if any Interest Period commencing before the Termination Date would
otherwise end on a date after the Termination Date, such Interest Period shall
be deemed to and shall end on the Termination Date; and
     (b) the duration of each such Interest Period that commences on or after
the Termination Date, if any, shall be of such duration as shall be selected by
the Administrative Agent.
     “Interest Subsidy Payments” means the interest subsidy payments on certain
Student Loans authorized to be made by the Department of Education pursuant to
Section 428 of the Higher Education Act or similar payments authorized by
federal law or regulations.
     “Interim Eligible Lender Trustee” means The Bank of New York Trust Company,
N.A., a national banking association, not in its individual capacity but solely
as eligible lender trustee for the Depositor under the Interim Trust Agreement
and its successor or successors and any other corporation which may at any time
be substituted in its place.
     “Interim Trust Agreement” means the interim trust agreement, dated the date
hereof, between the Depositor and the Eligible Lender Trustee, as amended
supplemented or modified from time to time.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Lender Rate” means with respect to any Advance and the Interest Period
related thereto, an interest rate per annum equal to the LIBOR Rate applicable
to such Interest Period plus the Margin; provided, however, that if the
Administrative Agent determines that (x) funding such Advance at a LIBOR Rate
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law or (y) adequate and reasonable means do not exist for
ascertaining the LIBOR Rate, then, in any such case, the Administrative Agent
shall suspend the availability of such LIBOR Rate and such Advance shall accrue
Yield during such Interest Period at the Alternate Base Rate.
     “LIBOR Base Rate” means, with respect to any Advance, a rate per annum
equal to:
     (a) for any Interest Period commencing on a date other than a Settlement
Date as contemplated in the definition of Interest Period (i.e. that is a period
of less than one month), the rate per annum (carried out to the fifth decimal
place) equal to the rate determined by the Administrative Agent to be the
offered rate that appears on the page of the Reuters Screen that displays an
average British Bankers Association Interest Settlement Rate (such page
currently being LIBOR01) for deposits in United States dollars (for delivery on
the first day of such period) with a term equivalent to such period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such period; and
     (b) for any monthly Interest Period commencing on a Settlement Date and
concluding on but excluding the next succeeding Settlement Date (as contemplated
in the definition of Interest Period), the rate per annum (carried out to the
fifth decimal place) equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Reuters Screen that displays
an average British Bankers Association Interest Settlement Rate (such page
currently being LIBOR01) for deposits in United States dollars (for delivery on
the

15



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
first day of such period) with a term equivalent to such period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such period;
provided, however, that if no rate appears on the Reuters Screen on any date of
determination, LIBOR Base Rate shall be determined as follows: the LIBOR Base
Rate will be determined at approximately 11:00 a.m., New York City time, on each
day on the basis of (i) the arithmetic mean of the rates at which one-month
deposits, as applicable, in Dollars are offered to prime banks in the London
interbank market by four major banks in the London interbank market selected by
the Administrative Agent and in a principal amount of not less than $75,000,000
that is representative for a single transaction in such market at such time, if
at least two such quotations are provided, or (ii) if fewer than two quotations
are provided as described in the preceding clause (i), the arithmetic mean of
the rates, as requested by the Administrative Agent, quoted by three major banks
in New York City, selected by the Administrative Agent, at approximately
11:00 a.m., New York City time, on such day, of one-month deposits in Dollars to
leading European banks and in a principal amount of not less than $75,000,000
that is representative for a single transaction in such market at such time.
     “LIBOR Rate” means for any period, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

     
LIBOR Rate =
  LIBOR Base Rate
 
1.00 — Eurodollar Reserve Percentage

     “Liquidated Student Loan” means any defaulted Trust Student Loan liquidated
by the Servicer (which shall not include any Trust Student Loan on which
Guarantee Payments are received) or which the Servicer has, after using all
reasonable efforts to realize upon such Trust Student Loan, determined to charge
off in accordance with the applicable Servicing Policies.
     “Liquidation Proceeds” means, with respect to any Liquidated Student Loan
which became a Liquidated Student Loan during the current Settlement Period in
accordance with the applicable Servicing Policies, the moneys collected in
respect of the liquidation thereof from whatever source, other than Recoveries,
net of the sum of any amounts expended by the Servicer in connection with such
liquidation and any amounts required by law to be remitted to the Obligor on
such Liquidated Student Loan.
     “Majority Lenders” means Note Purchasers (including assignee Note
Purchasers) that hold outstanding Advances representing more than 50% of the
aggregate principal balance of Advances outstanding.
     “Margin” has the meaning assigned to such term in the Fee Letter.
     “Material Adverse Effect” means a material adverse effect on:
     (a) with respect to the Trust, the status, existence, perfection, priority
or enforceability of the Administrative Agent’s interest in the Pledged
Collateral or the ability of the Trust to perform its obligations under this
Agreement or any other Transaction Document or

16



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (b) with respect to any other Person, the ability of the applicable Person
to perform its obligations under this Agreement or any other Transaction
Document.
     “Maximum Financing Amount” means $2,000,000,000 as such amount may be
adjusted from time to time pursuant to Section 2.02.
     “Monthly Report” means a report, in substantially the form of Exhibit C
hereto, prepared by the Administrator and furnished to the Administrative Agent
and the Eligible Lender Trustee.
     “Moody’s” means Moody’s Investors Service, Inc. (or its successors in
interest).
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by the Trust or any ERISA
Affiliate on behalf of its employees.
     “Net Adjusted Revenue” means, for any period, Adjusted Revenue for such
period less Interest Expense and Operating Expenses for such period.
     “New York UCC” means the Uniform Commercial Code as enacted and in effect
in the State of New York from time to time.
     “Note” means any funding note issued by the Trust hereunder to the Note
Purchaser.
     “Note Purchaser” means UBS Real Estate Securities Inc., and its successors
and assigns (including partial assignees, but subject to Section 10.04), which
is the entity which shall purchase the Note and otherwise act through the
Administrative Agent.
     “Note Register” has the meaning assigned to such term in Section 3.05(a).
     “Note Registrar” has the meaning assigned to such term in Section 3.05(a).
     “Notice of Release” has the meaning assigned to such term in Section 2.16.
     “Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Trust to the Secured Creditors (or any of them), arising under or in connection
with this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby and shall include, without limitation, all
liability for principal of and Financing Costs on the Note, closing fees, unused
line fees, audit fees, expense reimbursements, indemnifications, and other
amounts due or to become due under the Transaction Documents, including, without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).
     “Obligor” means the borrower or co-borrower or any other Person obligated
to make payments with respect to a Student Loan.
     “OFAC” has the meaning assigned to such term in Section 5.01(v).

17



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Official Body” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.
     “Operating Expenses” means, for any period, the aggregate amount which
would fairly be presented in the consolidated income statement of SLM
Corporation and its consolidated subsidiaries for such period (subject to normal
year-end adjustments) prepared in accordance with GAAP as “total operating
expenses.”
     “Opinion of Counsel” means an opinion in writing of outside legal counsel,
who may be counsel or special counsel to the Trust, any Affiliate of the Trust,
the Eligible Lender Trustee, the Administrator or the Administrative Agent.
     “Other Applicable Taxes” has the meaning assigned to such term in
Section 2.12.
     “Other Taxes” has the meaning assigned to such term in Section 2.18(a).
     “Patriot Act” has the meaning assigned to such term in Section 5.01(u).
     “Paying Agent” means Deutsche Bank Trust Company Americas, N.A. and its
successors and assigns.
     “Paying Agent Fees” means the fees, indemnities, reasonable expenses and
charges of the Paying Agent, including reasonable legal fees and expenses, as
set forth in the fee letter between the Trust and the Paying Agent dated as of
the Closing Date.
     “Permitted Release” means a release of Pledged Collateral in connection
with (a) a Take Out Securitization; (b) a Whole Loan Sale, (c) a Fair Market
Auction or (d) any concurrent prepayment and satisfaction in full of all other
Obligations and with respect to which, the Administrative Agent has received
written notice at least five Business Days in advance.
     “Permitted Seller Buy-Back” means an arms-length transfer of Pledged
Collateral by the Trust to the Depositor and subsequently by the Depositor to
SLM Education Credit Finance Corporation so long as the aggregate principal
amount of Permitted Seller Buy-Backs does not exceed ten percent of the lesser
of (i) the highest Aggregate Note Balance outstanding at any time under this
Agreement and (ii) the aggregate original principal amount of all Student Loans
sold by a Seller to the Depositor.
     “Permitted SPE Transfer” means an arms-length transfer of all the Pledged
Collateral by the Trust to the Depositor and subsequently by the Depositor to
another special purpose entity established by SLM Corporation or one of its
subsidiaries.
     “Person” means an individual, partnership, corporation (including a
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.

18



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Pledged Collateral” has the meaning specified in Section 2.10.
     “PLUS Loan” means a student loan originated under the authority set forth
in Section 428A or B (or a predecessor section thereto) of the Higher Education
Act and shall include student loans designated as “PLUS Loans” or “Grad PLUS
Loans,” as defined under the Higher Education Act.
     “Potential Termination Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute a Termination Event.
     “Primary Servicing Fee” for any Settlement Date has the meaning specified
in Attachment A to the Servicing Agreement, and shall include any such fees from
prior Settlement Dates that remain unpaid.
     “Prime Rate” means, for any date of determination, the rate of interest (or
if a range is given, the highest rate) published in The Wall Street Journal on
such date as constituting the “prime rate” or “base rate” in such publication’s
Table of Money Rates on such date or (ii) if The Wall Street Journal is not
published on such date, then in The Wall Street Journal most recently published,
such rate to change as and when such designated rate changes.
     “Principal Balance” means, with respect to any Student Loan and any
specified date, the outstanding principal amount of such Student Loan, plus
unpaid interest thereon to be capitalized.
     “Purchase Agreement” means each Purchase Agreement, dated as of the Closing
Date, between a Seller, the Interim Eligible Lender Trustee, the Servicer and
the Depositor under which the applicable Seller will sell, on a true sale basis,
certain Eligible FFELP Loans to the Depositor, together with all purchase
agreements, blanket endorsements and bills of sale executed pursuant thereto.
     “Purchase Amount” has the meaning assigned to such term in Section 3.05(a)
of the Servicing Agreement.
     “Rating Agencies” means Moody’s, S&P and, if applicable, Fitch.
     “Records” means all documents, books, records, Student Loan Notes and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to Trust Student Loans or otherwise in respect of the
Pledged Collateral.
     “Recoveries” means moneys collected from whatever source with respect to
any Liquidated Student Loan which was written off in prior Settlement Periods or
during the current Settlement Period, net of the sum of any amounts expended by
the Servicer for the account of any Obligor and any amounts required by law to
be remitted to any Obligor.
     “Registered Owner” means the Person in whose name a Note is registered in
the Note Register.
     “Released Collateral” means any Pledged Collateral released pursuant to
Section 2.16.

19



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Reporting Date” means the twentieth (20th) day of each calendar month,
beginning April 20, 2008 or, if such day is not a Business Day, the following
Business Day.
     “Required Legal Opinion” means an opinion of McKee Nelson LLP with respect
to the true sale of Student Loans and non-consolidation issues that describes
the facts of the proposed transaction and contains conclusions reasonably
determined by the Administrative Agent to be in form and substance similar to
the conclusions contained in the legal opinions delivered to and accepted by the
Administrative Agent on the Closing Date.
     “Requirement of Law” means, as to any Person, any law, treaty, rule, order
or regulation or determination of a regulatory authority or arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
     “Reserve Account” means the special account created pursuant to
Section 2.06(b).
     “Reserve Account Specified Balance” means, on each Advance Date and for
each Settlement Period, cash or Eligible Investments in an amount equal to
one-quarter of one percent (0.25%) of the Student Loan Pool Balance on each
Advance Date or as of the last day of that Settlement Period, as applicable.
     “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. (or its successors in interest).
     “Sale Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Depositor, the Trust, the Interim Eligible Lender Trustee and the
Eligible Lender Trustee, under which the Depositor will transfer certain
Eligible FFELP Loans to the Trust, together with all sale agreements, blanket
endorsements and bills of sale executed pursuant thereto.
     “Schedule of Trust Student Loans” means a listing of all Trust Student
Loans of the Trust delivered to and held by the Administrative Agent (which
Schedule of Trust Student Loans may be in the form of microfiche, CD ROM,
electronic or magnetic data file or other medium acceptable to the
Administrative Agent), as from time to time amended, supplemented, or modified,
which Schedule of Trust Student Loans shall be the master list of all Trust
Student Loans then comprising a part of the Pledged Collateral pursuant to this
Agreement.
     “Secretary” means the United States Secretary of Education or any
successor.
     “Secured Creditors” means the Administrative Agent and the Note Purchaser.
     “Securities Account” has the meaning assigned to such term in
Section 2.08(g).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Intermediary” means Deutsche Bank Trust Company Americas and
its successors or assigns.

20



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Sellers” means initially, Mustang Funding I, LLC and Mustang Funding II,
LLC and, with respect to Trust Student Loan substitutions or additions, SLM
Education Credit Finance Corporation.
     “Servicer” means Sallie Mae, Inc., a Delaware corporation, and its
successors and permitted assigns or any other third party sub-servicer approved
by the Administrative Agent in its sole discretion.
     “Servicer Advances” means any Financing Costs advanced by the Servicer
pursuant to Section 2.15.
     “Servicer Buy-Out” means the right of the Servicer, as set forth in
Section 3.05(h) of the Servicing Agreement, to purchase any Trust Student Loans
in an amount not to exceed 2% of the then outstanding Aggregate Note Balance.
     “Servicer Default” means a “Servicer Default” as described in Section 5.01
of the Servicing Agreement.
     “Servicing Agreement” means the Servicing Agreement, dated as of the
Closing Date, among the Trust, the Servicer, the Eligible Lender Trustee, the
Administrator and the Administrative Agent.
     “Servicing Fees” means the Primary Servicing Fee, the Carryover Servicing
Fee and any other fees payable by the Trust to the Servicer in respect of
servicing Trust Student Loans pursuant to the provisions of the Servicing
Agreement.
     “Servicing Policies” means the policies and procedures of the Servicer with
respect to the servicing of Trust Student Loans as the same may exist from time
to time in accordance with Section 3.14(k) of the Servicing Agreement.
     “Settlement Date” means the 25th day of each calendar month, beginning
April 25, 2008 (March 25, 2008 solely for purposes of calculating the initial
LIBOR Base Rate and the initial Interest Period), or, if such day is not a
Business Day, the following Business Day; provided, that after the occurrence
and during the continuation of a Termination Event, the Administrative Agent in
its sole discretion may select any Business Day as a Settlement Date.
     “Settlement Period” means initially the period commencing on the Closing
Date and ending on March 31, 2008, and thereafter, (a) each monthly period
ending on (and inclusive of) the last day of the calendar month and (b) after
the occurrence and during the continuation of a Termination Event, such period
as determined by the Administrative Agent in its sole discretion (which may be a
period as short as one Business Day).
     “SLS Loan” means a student loan originated under the authority set forth in
Section 428A (or a predecessor section thereto) of the Higher Education Act and
shall include student loans designated as “SLS Loans,” as defined under the
Higher Education Act.
     “Solvent” means, at any time with respect to any Person, a condition under
which:

21



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (b) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent);
     (c) such Person is, and shall continue to be, able to pay all of its
liabilities as such liabilities mature; and
     (d) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
     “Special Allowance Payments” means special allowance payments on Student
Loans authorized to be made by the Department of Education pursuant to
Section 438 of the Higher Education Act, or similar allowances authorized from
time to time by federal law or regulation.
     “Stafford Loan” means a loan designated as such that is made under the
Robert T. Stafford Student Loan Program in accordance with the Higher Education
Act.
     “Stated Termination Date” means February 27, 2009, or if such date is
extended pursuant to Section 2.14 hereof, the date to which so extended.
     “Student Loan” means a FFELP Loan.
     “Student Loan Notes” means the promissory note or notes of an Obligor and
any amendment thereto evidencing each Obligor’s obligation with regard to a
Student Loan or the electronic records evidencing the same.
     “Student Loan Pool Balance” means, as of any date, the aggregate
outstanding Principal Balance (as reported by the Administrator on the last
Monthly Report delivered to the Administrative Agent) of the Eligible FFELP
Loans, calculated as of the end of the previous calendar month.
     “Take Out Securitization” means a sale or transfer of any portion of the
Trust Student Loans by the Trust (directly or indirectly) to a trust sponsored
by an Affiliate of the Depositor as part of a publicly or privately traded,
rated or unrated student loan securitization, pass-through, pay through, secured
note or similar transaction.
     “Taxes” means all taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or other charges imposed, levied, collected, withheld
or assessed by any Governmental Authority.

22



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Termination Date” means the earliest to occur of (a) the Stated
Termination Date, (b) the date of the declaration or automatic occurrence of the
Termination Date pursuant to Article VII and (c) any date designated as the date
for terminating the entire facility pursuant to Section 2.02.
     “Termination Event” has the meaning assigned to such term in Article VII.
     “Transaction Documents” means, collectively, this Agreement, the Valuation
Agent Agreement, the Trust Agreement, the Interim Trust Agreement, the
Administration Agreement, the Servicing Agreement, the Fee Letter, the Sale
Agreement, the Purchase Agreements and all Guarantee Agreements.
     “Treasury Regulations” means any regulations promulgated by the Internal
Revenue Service interpreting the provisions of the Code.
     “Trust” means Phoenix Fundings I, a Delaware statutory trust and its
successors and assigns.
     “Trust Account” means any of the Collection Account, Reserve Account,
Capitalized Interest Account, Floor Income Rebate Account and Borrower Benefit
Account.
     “Trust Agreement” means the Amended and Restated Trust Agreement, dated as
of the Closing Date, among the Depositor, the Delaware Trustee and the Eligible
Lender Trustee, as amended and supplemented pursuant to the terms thereof.
     “Trust Indemnified Amounts” has the meaning assigned to such term in
Section 8.01.
     “Trust Student Loan” means any Student Loan held by the Trust.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “United States” means the United States of America.
     “Valuation Agent” means UBS Securities LLC, or any other entity appointed
as Valuation Agent by the Administrative Agent and approved by the
Administrator.
     “Valuation Agent Agreement” means the Valuation Agent Agreement, dated as
of the Closing Date, among the Trust, the Administrator, the Administrative
Agent and the Valuation Agent, as such agreement may be amended or supplemented
from time to time pursuant to the terms thereof.
     “Valuation Date” means the tenth day of each calendar month beginning
April 10, 2008 or, if such day is not a Business Day, the following Business
Day.

23



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     “Valuation Report” means a report furnished by the Valuation Agent to the
Administrator, the Administrative Agent and the Trust pursuant to the Valuation
Agent Agreement and Section 2.04, the form of which is attached as Exhibit A to
the Valuation Agent Agreement.
     “Whole Loan Sale” means a sale of Trust Student Loans to a third-party
purchaser not Affiliated with the Trust or SLM Corporation in exchange for not
less than fair market value.
     “Yield” means, with respect to any Interest Period, the sum of the daily
interest accrued on the Note on each day during such period equal, for any such
day, to the product of (x) the outstanding principal amount of the Note on such
day, (y) the applicable Lender Rate and (z) the applicable computation period
determined in accordance with Section 2.01(d)(iii) of this Agreement, provided
that (1) after the occurrence of a Termination Event, Yield on the Note shall
accrue at the Default Rate and (2) after any other monetary Obligation of the
Trust arising under this Agreement shall become due and payable, the Trust shall
pay (to the extent permitted by law) Yield on such amounts at a rate per annum
equal to the Federal Funds Rate most recently determined by the Administrative
Agent plus 0.50% per annum.
     “Yield Protection” means amounts payable by the Trust pursuant to
Section 2.13.
     Section 1.02. Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the New York UCC and not specifically defined herein, are used herein as
defined in such Article 9. Any reference to an agreement herein shall be deemed
to include a reference to such agreement as amended, restated, supplemented or
otherwise modified from time to time.
     Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
     Section 1.04. Time References. All time references in this Agreement shall
refer to the time in New York, New York unless otherwise noted.
ARTICLE II
THE FACILITY
     Section 2.01. Issuance and Purchase of Note; Making of Advances.
     (a) In consideration of the agreements of the Trust and the Note Purchaser
hereunder, and subject to the terms and conditions set forth in this Agreement,
the Trust agrees to sell, transfer and deliver to the Note Purchaser, and the
Note Purchaser agrees to purchase from the Trust the Note, the outstanding
amount of which shall not exceed the Maximum Financing Amount. Subject to the
satisfaction of the conditions precedent set forth in Section 4.01, the purchase
price payable for the Note shall be equal to the aggregate Collateral Value of
the Eligible FFELP Loans. The payment of such purchase price shall be made to
the account specified by the Administrator on behalf of the Trust to the
Administrative Agent.

24



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (b) On the terms and conditions hereinafter set forth, the Note Purchaser
agrees to make the initial Advance on the Advance Date requested by the Trust in
the related initial Advance Request, which date shall occur during the 30 days
following the Closing Date, and any subsequent Advances on the related Advance
Date specified in the applicable Advance Request during the 30 days following
the Closing Date (but not more than three subsequent Advances may be made). No
Advances shall be made after such 30-day period. Each Advance Request shall be
delivered to the Administrative Agent at least three Business Days prior to the
intended Advance Date (provided, that in respect of the initial Advance, such
Advance Request may be delivered in such shorter period in advance of such
initial Advance Date, as the Administrator and the Administrative Agent may
mutually agree). The Note shall be denominated in and be payable in United
States dollars. The outstanding principal balance of the Note shall be paid from
time to time from Available Funds pursuant to Section 2.05(b) and shall be due
and payable on the Termination Date. Yield on the outstanding principal balance
of the Note shall be due and payable on each Settlement Date. Any amounts
necessary to remedy a Borrowing Base Deficiency shall be paid on the applicable
Settlement Date as set forth in Section 2.04. All other Obligations hereunder,
if not previously paid pursuant to Section 2.05(b), shall be due and payable on
the Termination Date.
     (c) LIBOR Rate or Base Rate Determination.
     (i) The Administrative Agent shall, two Business Days before the first day
of each Interest Period during which the Note will continue to bear interest
based upon the LIBOR Rate, determine the rate of interest for the upcoming
Interest Period, as contemplated in the definition of LIBOR Base Rate. The
Administrative Agent shall thereupon promptly notify the Trust of the LIBOR Base
Rate it so determines, which will then constitute the LIBOR Rate applicable to
the Note for the upcoming monthly Interest Period.
     (ii) The Administrative Agent shall promptly send notice to the Trust and
the Administrator if the Yield for an Interest Period will be calculated based
on the Alternate Base Rate instead of the LIBOR Rate, together with an
explanation as to such determination.
     (d) Yield.
     (i) Payment. The Trust hereby promises to pay Yield on the unpaid principal
amount of each Note on each Settlement Date for the period commencing on the
date of each Advance until the date the Aggregate Note Balance is paid in full.
     (ii) Maximum Yield. No provision of this Agreement or the Note shall
require the payment or permit the collection of Yield in excess of the maximum
permitted by applicable law.
     (iii) Computation of Yield. All Yield hereunder shall be computed on the
basis of a year of 360 days, except that Yield computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of

25



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
days elapsed (including the first day but excluding the last day). The
applicable Yield shall be determined by the Administrative Agent in accordance
with the provisions of this Agreement and such determination shall be conclusive
absent manifest error
     Section 2.02. Termination of Facility or Reduction of the Aggregate Note
Balance. The Trust, acting through the Administrator, may, upon at least three
Business Days’ prior written notice to the Administrative Agent, (a) prepay the
Aggregate Note Balance in its entirety or (b) repay in part the Aggregate Note
Balance, in either case, by making a payment equal to the amount of such
repayment to such account as the Administrative Agent may specify. Each partial
repayment shall be in minimum increments of $10,000,000 or any higher multiple
of $1,000,000. Any repayment shall include the payment of all accrued and
outstanding Yield on such outstanding principal amount being repaid through the
date of repayment, and in the case of a repayment in full, all other accrued and
outstanding Obligations of the Trust through the date of repayment. No partial
prepayment under this Section 2.02 may be made during the 30-day period
following the Closing Date. It is understood that principal repayments made on a
Settlement Date pursuant to Section 2.05 do not constitute repayments or
prepayments subject to the restrictions of this Section 2.02.
     Section 2.03. The Accounts.
     (a) Collection Account. On or prior to the date hereof, the Trust shall
establish and maintain, or cause to be established and maintained, the
Collection Account. The Collection Account shall be maintained as a segregated
non-interest bearing account at the Paying Agent, and shall be under the sole
dominion and control of the Paying Agent, on behalf of the Secured Creditors.
The Collection Account shall be in the name of the Administrative Agent, on
behalf of the Secured Creditors and the Trust. Neither the Trust nor the
Administrator shall have any withdrawal rights from the Collection Account. Any
Collections received by the Trust, the Administrator, the Eligible Lender
Trustee, the Sellers, the Servicer or any agent thereof, as the case may be, are
to be transmitted to the Collection Account within two Business Days after
receipt of good funds, i.e., the depositing of such funds into the applicable
account the crediting of which cannot be revoked.
     The Trust shall direct the Eligible Lender Trustee, the Servicer, the
Sellers or any agent thereof, in writing, to transmit any Collections it
receives with respect to the Trust Student Loans directly to the Paying Agent
for deposit to the Collection Account within two Business Days of receipt of
good funds, i.e., the depositing of such funds into the applicable account the
crediting of which cannot be revoked. Funds on deposit in the Collection Account
may be invested from time to time in Eligible Investments at the direction of
the Administrator in accordance with Section 2.08. Upon the payment in full of
all Obligations hereunder and the termination of this Agreement, the
Administrative Agent agrees to send notice to the Servicer that this Agreement
has terminated and that Collections no longer are to be forwarded to the
Collection Account pursuant to this Agreement. All investment earnings on the
funds on deposit in the Collection Account during any Settlement Period shall be
applied as Available Funds for the applicable Settlement Period in accordance
with Section 2.05(b). The Paying Agent shall apply funds on deposit in the
Collection Account as described in Section 2.05. Each of the Trust and the
Administrator agree, by executing this Agreement, to hold any Collections
received in trust for the Paying Agent and to comply with the remittance
procedures set forth in this Section 2.03.

26



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Any funds remaining in the Collection Account after the payment in full of all
Obligations under the Transaction Documents shall be paid to the holder of the
Excess Distribution Certificate.
     (b) Floor Income Rebate Account. On or prior to the date hereof, the Trust
shall establish and maintain, or cause to be established and maintained, the
Floor Income Rebate Account. The Floor Income Rebate Account shall be maintained
as a segregated non-interest bearing account at the Paying Agent and shall be
under the sole dominion and control of the Paying Agent, on behalf of the
Secured Creditors. The Floor Income Rebate Account shall be in the name of the
Administrative Agent, on behalf of the Secured Creditors and the Trust. Neither
the Trust nor the Administrator shall have any withdrawal rights from the Floor
Income Rebate Account. On or before each Settlement Date, the Administrator will
instruct the Paying Agent to transfer from the Collection Account to the Floor
Income Rebate Account the estimated monthly accrual for the related Settlement
Period of interest paid by Obligors on Trust Student Loans originated on or
after April 1, 2006 that exceeds the Interest Subsidy Payments or Special
Allowance Payments applicable to such Trust Student Loans for such month. These
deposited amounts will be used to offset the amount of floor income, if any,
that is expected to be netted by the Department against the Interest Subsidy
Payments and/or Special Allowance Payments otherwise due to the Trust. On each
Settlement Date, the Paying Agent shall transfer from the Floor Income Rebate
Account to the Collection Account all amounts on deposit in the Floor Income
Rebate Account which relate to obligations owed to the Department during the
related Settlement Period or payments received from the Department during the
related Settlement Period, and apply such funds in accordance with
Section 2.05(b). Funds on deposit in the Floor Income Rebate Account may be
invested from time to time in Eligible Investments at the direction of the
Administrator in accordance with Section 2.08. All investment earnings on the
funds on deposit in the Floor Income Rebate Account during any Settlement Period
shall be deposited into the Collection Account by the Paying Agent on or before
the second Business Day after the end of that Settlement Period and applied as
Available Funds on the Settlement Date for the related Settlement Period. Any
funds remaining in the Floor Income Rebate Account after the payment in full of
all Obligations under the Transaction Documents shall be paid to the holder of
the Excess Distribution Certificate.
     (c) Borrower Benefit Account. On or prior to the date hereof, the Trust
shall establish and maintain, or cause to be established and maintained, the
Borrower Benefit Account. The Borrower Benefit Account shall be maintained as a
segregated non-interest bearing account at the Paying Agent and shall be under
the sole dominion and control of the Paying Agent, on behalf of the Secured
Creditors. The Borrower Benefit Account shall be in the name of the
Administrative Agent, on behalf of the Secured Creditors and the Trust. Neither
the Trust nor the Administrator shall have any withdrawal rights from the
Borrower Benefit Account. The Borrower Benefit Account will be funded in the
event certain borrower benefits that are not required under the Higher Education
Act are offered to Obligors and the result of such borrower benefits is to
reduce the yield on the related Eligible FFELP Loans, as contemplated in and
consistent with the requirements of Section 3.12 of the Servicing Agreement and
Section 6.24 hereof. On or before each Settlement Date, the Administrator will
instruct the Paying Agent to transfer from the Borrower Benefit Account to the
Collection Account all amounts on deposit in the Borrower Benefit Account which
relate to the related Settlement Period and apply such funds in accordance with
Section 2.05(b). Funds on deposit in the Borrower Benefit Account may be
invested from time to time in Eligible Investments at the direction of the
Administrator in accordance with Section 2.08. All investment earnings on the
funds on deposit in the Borrower

27



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Benefit Account during any Settlement Period shall be deposited into the
Collection Account by the Paying Agent on or before the second Business Day
after the end of that Settlement Period and applied as Available Funds on the
Settlement Date for the related Settlement Period. Any funds remaining in the
Borrower Benefit Account after the payment in full of all Obligations under the
Transaction Documents shall be paid to the holder of the Excess Distribution
Certificate. Furthermore, upon the occurrence of the Termination Date, all
amounts on deposit in the Borrower Benefit Account shall immediately be
transferred to the Collection Account and shall be part of Available Funds on
the next Settlement Date.
     Section 2.04. Mark to Market Valuation. Pursuant to the Valuation Agent
Agreement, on each Valuation Date, the Valuation Agent shall deliver to the
Administrative Agent, the Trust and the Administrator a Valuation Report setting
forth the Applicable Percentages to be applied in ascertaining Collateral Value.
The Administrator’s calculations for the Monthly Report delivered on the
Reporting Date following receipt of a Valuation Report shall reflect the
Valuation Report’s Applicable Percentages in the calculation of Collateral
Value, Borrowing Base and Borrowing Base Deficiency, if any. On the next
Settlement Date after the Reporting Date and its receipt of notice of any
Borrowing Base Deficiency, the Trust shall either pay down the Aggregate Note
Balance or transfer or substitute additional Eligible FFELP Loans as Pledged
Collateral in an amount necessary to fully remedy such Borrowing Base Deficiency
(and any such transfer or substitution shall be effected pursuant to an existing
Purchase Agreement and the Sale Agreement, or pursuant to such other
documentation as the Administrative Agent shall approve).
     Section 2.05. Transfers from Collection Account.
     (a) On or prior to each Reporting Date, the Trust shall cause the
Administrator to prepare the Monthly Report and shall provide or cause to be
provided to the Administrator all information necessary or appropriate to
accurately prepare such Monthly Report, all calculations, unless otherwise
specified, to be made as of the end of the current Settlement Period, and cause
the Administrator to forward such Monthly Report to the Paying Agent and the
Administrative Agent on or prior to the applicable Reporting Date.
     (b) The Paying Agent, on each Settlement Date, shall make the following
deposits and distributions from Available Funds in the Collection Account in the
amount and in the order of priority as set forth below (except for any amounts
drawn on the Credit Agreement or otherwise which are specifically designated for
payments under clause (viii) to remedy a Borrowing Base Deficiency) as directed
by the Administrator on behalf of the Trust (or if the Administrator fails to
provide such direction, as provided by the Administrative Agent) pursuant to the
Monthly Report, on which the Paying Agent may conclusively rely:
     (i) pay to the Servicer an amount equal to its unreimbursed Servicer
Advances due and owing;
     (ii) pay to the Eligible Lender Trustee, the Delaware Trustee, the
Administrator and the Paying Agent, as appropriate and on a pro rata basis, an
amount equal to the Eligible Lender Trustee Fees, the Delaware Trustee Fees, the
Administrator Fees and the Paying Agent Fees, which are due and owing as of the
close of business on the last day of the immediately preceding calendar month;

28



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (iii) pay to the Servicer an amount equal to the Primary Servicing Fees
which are due and owing as of the close of business on the last day of the
immediately preceding Settlement Period;
     (iv) on a pari passu basis, (a) pay to the Administrative Agent for the
benefit of the Note Purchaser, an amount equal to the amount of Yield due on the
Advances and (b) pay to the Administrative Agent and Note Purchaser, as
appropriate, an amount equal to all other Financing Costs (other than amounts
owed with respect to Yield Protection);
     (v) following the replacement of the Servicer, pay to the replacement
Servicer the reasonable expenses and charges resulting from the transition in
servicing, to the extent such costs have not been paid by the predecessor
Servicer;
     (vi) until the occurrence of a Termination Event, deposit into the
Capitalized Interest Account any amount necessary to cause the amount on deposit
in the Capitalized Interest Account to equal the Capitalized Interest Account
Specified Balance;
     (vii) until the occurrence of a Termination Event, deposit into the Reserve
Account the amount necessary to cause the amount in the Reserve Account to equal
the Reserve Account Specified Balance;
     (viii) pay to the Administrative Agent, for the benefit of the Note
Purchaser, payments to remedy the Borrowing Base Deficiency, if any, existing on
such Settlement Date;
     (ix) pay to the Administrative Agent for the benefit of the Note Purchaser
payments to be applied to any Yield Protection and other Obligations (other than
the amounts payable pursuant to the clause (x)) due and owing to the Note
Purchaser pursuant to this Agreement;
     (x) pay to the Administrative Agent for the benefit of the Note Purchaser
payments to be applied to the repayment of the outstanding principal amount of
the Note, until paid in full;
     (xi) pay to the Eligible Lender Trustee, the Administrative Agent for the
benefit of the Note Purchaser, the Valuation Agent and the Paying Agent, on a
pro rata basis if necessary, any Trust Indemnified Amounts due and owing
pursuant to this Agreement or any other Transaction Document as of such
Settlement Date and not previously paid;
     (xii) pay to SLM Corporation any indemnified amounts paid by it with
respect to the Trust pursuant to the commitment letter, dated January 23, 2008
with the Administrative Agent;
     (xiii) pay to the Servicer an amount equal to any other obligations of the
Trust due and payable to the Servicer including Carryover Servicing Fees, if
any,

29



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
which are accrued and unpaid as of the close of business on the last day of the
immediately preceding Settlement Period;
     (xiv) to SLM Corporation in repayment of accrued interest on and the unpaid
principal balance borrowed under the Credit Agreement; and
     (xv) to the holder of the Excess Distribution Certificate, any Available
Funds remaining after the payment in full of each of the foregoing items.
Notwithstanding anything else in this Agreement, the failure to make a payment
(other than pursuant to Section 2.05(b)(i), (ii), (iii), (iv) or (viii)) due to
insufficiency of Available Funds shall not constitute a failure to make a
payment, transfer or deposit on the due date thereof pursuant to Section 7.01(a)
or (b).
     Section 2.06. Capitalized Interest Account and Reserve Account.
     (a) On or prior to the date hereof, the Trust shall establish and maintain,
or cause to be established and maintained, the Capitalized Interest Account. The
Capitalized Interest Account shall be maintained in a segregated non-interest
bearing account at the Paying Agent and shall be under the sole dominion and
control of the Paying Agent on behalf of the Secured Creditors. The Capitalized
Interest Account shall be in the name of the Administrative Agent, on behalf of
the Secured Creditors and the Trust. Neither the Trust nor the Administrator
shall have any withdrawal rights from the Capitalized Interest Account. On each
Advance Date (after giving effect to any Trust Student Loans being purchased by
the Trust on such date), the Trust shall deposit into the Capitalized Interest
Account from proceeds of each Advance the amount, if any, necessary to bring the
balance in such account up to the Capitalized Interest Account Specified
Balance. Thereafter, until the occurrence of a Termination Event, on each
Settlement Date, the Administrator shall cause to be deposited into the
Capitalized Interest Account from Available Funds pursuant to Section
2.05(b)(vi) such additional amounts as are necessary to cause the amount on
deposit in the Capitalized Interest Account to be equal to the Capitalized
Interest Account Specified Balance calculated as of the last day of the related
Settlement Period. Funds on deposit in the Capitalized Interest Account may be
invested from time to time in Eligible Investments in accordance with
Section 2.08. The Paying Agent shall apply funds on deposit in the Capitalized
Interest Account as described in Section 2.07(a).
     (b) On or prior to the date hereof, the Administrator shall establish and
maintain, or cause to be established and maintained, the Reserve Account by
depositing into the Reserve Account cash or Eligible Investments equal to the
Reserve Account Specified Balance as of the Closing Date. The Reserve Account
shall be maintained in a segregated non-interest bearing account at the Paying
Agent, and shall be under the sole dominion and control of the Paying Agent on
behalf of the Secured Creditors. The Reserve Account shall be in the name of the
Administrative Agent, on behalf of the Secured Creditors and the Trust. Neither
the Trust nor the Administrator shall have any withdrawal rights from the
Reserve Account. On each Advance Date (after giving effect to any Trust Student
Loans being purchased by the Trust on such date), the Trust shall deposit into
the Reserve Account from proceeds of each Advance the amount, if any, necessary
to bring the balance in such account up to the Reserve Account Specified
Balance. Thereafter, until the occurrence of a Termination Event, on each
Settlement Date, the Administrator shall cause to be deposited into the Reserve
Account from Available Funds

30



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
pursuant to Section 2.05(b)(vii) such additional amounts as are necessary to
cause the amount on deposit in the Reserve Account to be equal to the Reserve
Account Specified Balance calculated as of the last day of the related
Settlement Period. Funds on deposit in the Reserve Account may be invested from
time to time in Eligible Investments in accordance with Section 2.08. The Paying
Agent shall apply funds on deposit in the Reserve Account as described in
Section 2.07(b).
     Section 2.07. Transfers from the Capitalized Interest Account and Reserve
Account.
     (a) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (b)(ii) through (iv) of
Section 2.05 in accordance with the provisions of Section 2.05 on any Settlement
Date (after taking into account any Servicer Advances), the Paying Agent shall
transfer to the Collection Account moneys held by the Paying Agent in the
Capitalized Interest Account, to the extent available for distribution on the
specified day, to pay the amounts set forth in clauses (b)(ii) through (iv) of
Section 2.05. On each Settlement Date, after making any transfers pursuant to
the preceding sentence, the Paying Agent shall transfer to the Collection
Account any funds in the Capitalized Interest Account in excess of the
Capitalized Interest Account Specified Balance. Furthermore, upon the occurrence
of the Termination Date, all amounts on deposit in the Capitalized Interest
Account shall immediately be transferred to the Collection Account and shall be
part of Available Funds on the next Settlement Date.
     (b) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (b)(ii) through (iv) of
Section 2.05 in accordance with the provisions of Section 2.05 on any Settlement
Date prior to the Termination Date (after taking into account any amounts
transferred to the Collection Account pursuant to Section 2.07(a)), the Paying
Agent shall transfer to the Collection Account moneys held by the Paying Agent
in the Reserve Account, to the extent available for distribution on the
specified day, to pay the amounts set forth in clauses (b)(ii) through (iv) of
Section 2.05 in the priority set forth in Section 2.05. On each Settlement Date,
after making any transfers pursuant to the preceding sentence, the Paying Agent
shall transfer to the Collection Account any funds in the Reserve Account in
excess of the Reserve Account Specified Balance. Furthermore, upon the
occurrence of a Termination Date, all amounts on deposit in the Reserve Account
shall immediately be transferred to the Collection Account and shall be part of
Available Funds on the next Settlement Date.
     Section 2.08. Management of Trust Accounts by Paying Agent.
     (a) All funds held in the Collection Account, the Capitalized Interest
Account, the Reserve Account, the Floor Income Rebate Account and the Borrower
Benefit Account, including investment earnings thereon, shall be invested at the
direction of the Administrator in Eligible Investments having a maturity date
not later than the day prior to the next date on which any distributions are to
be made from funds on deposit in such accounts; provided, however, that from and
after the Termination Date, the Paying Agent at the direction of the
Administrative Agent shall have the sole right to restrict the maturities of any
investments held in any Trust Account, and to direct the withdrawal of any such
investments for the purposes of paying the amounts described in Section 2.05(b),
including any unpaid principal and Financing Costs on the

31



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Note. All investment earnings (net of losses) on such Eligible Investments shall
be credited to the applicable Trust Accounts. In the event that the
Administrator or the Administrative Agent, as the case may be, shall have failed
to give investment directions to the Paying Agent by 11:00 a.m. on any Business
Day on which there may be uninvested cash deposited in any Trust Account, the
Paying Agent shall have no obligation to invest such funds and shall not be
liable for any lost potential investment earnings.
     (b) Deutsche Bank Trust Company Americas (“Deutsche Bank”), in its capacity
as Securities Intermediary or depositary bank with respect to each Trust
Account, hereby agrees with the Trust and the Administrative Agent that (i) each
of the Trust Accounts, shall be either securities accounts or deposit accounts
maintained at the Paying Agent, (ii) each item of property (whether investment
property, financial asset, security, cash or instrument) credited to any Trust
Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC to the extent any such Trust Account is a
securities account, (iii) Deutsche Bank shall treat the Administrative Agent as
entitled to exercise the rights that comprise each financial asset credited to
the Trust Accounts, (iv) Deutsche Bank shall comply with entitlement orders
originated by the Administrative Agent with respect to any of the foregoing
accounts that is a securities account and shall comply with instructions
directing the disposition of funds originated by the Administrative Agent with
respect to any of the foregoing accounts that is a deposit account, in each case
without the further consent of any other person or entity, (v) except as
otherwise provided in subsection (a) of this Section, Deutsche Bank shall not
agree to comply with entitlement orders or instructions directing the
disposition of funds originated by any person or entity other than the
Administrative Agent, (vi) the Trust Accounts, and all property credited to such
accounts shall not be subject to any lien, security interest, right of set-off
or encumbrance in favor of Deutsche Bank in its capacity as Securities
Intermediary or depositary bank or anyone claiming through Deutsche Bank as
Securities Intermediary or depositary bank (other than the Administrative
Agent), and (vii) the agreement herein between Deutsche Bank and the
Administrative Agent shall be governed by the laws of the State of New York.
Each term used in this Section 2.08(b) and in Section 2.08(c) and defined in the
New York UCC shall have the meaning set forth in the New York UCC.
     (c) No Eligible Investment held in the Trust Accounts, in the form of an
instrument or certificated security as defined in the New York UCC in the
possession of the Securities Intermediary (i) shall be subject to any other
security interest or (ii) shall constitute proceeds of any property subject to
such third party’s security interest.
     (d) The Trust agrees to report as its income for financial reporting and
tax purposes (to the extent reportable) all investment earnings on amounts in
the Trust Accounts.
     (e) Any investment of any funds in the Trust Accounts shall be made under
the following terms and conditions:
     (i) any such investment of funds shall be made in Eligible Investments
which Eligible Investment will mature no later than the next Settlement Date (or
such shorter periods as the Administrative Agent may direct); and
     (ii) with respect to investments credited to the Trust Accounts, the
Administrative Agent for the benefit of the Secured Creditors shall have a first

32



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
priority perfected security interest in such investment, perfected by control to
the extent permitted under Article 9 of the UCC.
     (f) The Paying Agent shall not in any way be held liable by reason of any
insufficiency in the Trust Accounts resulting from losses on investments made in
accordance with the provisions of this Agreement.
     (g) With respect to each of the Trust Accounts that is a “securities
account” (each, a “Securities Account”), the Securities Intermediary hereby
confirms and agrees that:
     (i) all securities, financial assets or other property credited to the
Securities Accounts shall be registered in the name or nominee of the Securities
Intermediary by a clearing corporation or other securities intermediary and as
to which the Securities Intermediary is entitled to exercise the rights that
comprise any financial assets credited to such Securities Account, indorsed to
the Securities Intermediary in blank or credited to another Securities Account
maintained in the name of the Securities Intermediary, and in no case shall any
financial asset credited to any Securities Account be registered in the name of
the Trust, payable to the order of the Trust or specially indorsed to the Trust;
     (ii) all securities and other property delivered to the Securities
Intermediary pursuant to this Agreement shall be promptly credited to the
appropriate Securities Account;
     (iii) each Securities Account is an account to which financial assets are
or may be credited;
     (iv) except for the claims and interest of the Administrative Agent and of
the Trust in the Securities Accounts and without independent investigation of
any kind, the Securities Intermediary does not know of any claim to, or interest
in, any Securities Account or in any “financial asset” (as defined in Section 8
102(a)(9) of the UCC) credited thereto; if any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any Securities Account or
in any financial asset carried therein, the Securities Intermediary will
promptly notify the Administrative Agent and the Trust thereof upon receiving
notice or other actual knowledge thereof.
     (h) Each party hereto acknowledges that the Securities Intermediary
constitutes a “securities intermediary” within the meaning of
Section 8-102(a)(14) of the UCC with respect to each Securities Account and
constitutes a “bank” within the meaning of Section 9-102(a)(8) of the New York
UCC with respect to each Trust Account that is a “deposit account.”
     Section 2.09. Pledged Collateral, Assignment of the Transaction Documents.
To secure the prompt and complete payment when due of the Obligations and the
performance by the Trust of all of the covenants and obligations to be performed
by it pursuant to this Agreement and each other Transaction Document, the Trust
(and the Eligible Lender Trustee, in its capacity as titleholder to the Trust
Student Loans) hereby assigns to the Administrative Agent on behalf

33



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
of the Secured Creditors (and their respective successors and assigns), and
Grants to the Administrative Agent on behalf of the Secured Creditors (and their
respective successors and assigns) a security interest, in each case, for the
benefit of the Secured Creditors in accordance with their interests, in all of
the Trust’s (and the Eligible Lender Trustee’s, in its capacity as titleholder
to the Trust Student Loans) right and title to and interest in (but not the
obligations of) the Transaction Documents. The Trust confirms and agrees that
the Administrative Agent shall have, following the occurrence or declaration of
a Termination Date the sole right to enforce the Trust’s rights and remedies
under the Transaction Documents for the benefit of the Secured Creditors, but
without any obligation on the part of the Administrative Agent or any other
Secured Creditor or any of their respective Affiliates, to perform any of the
obligations of the Trust under the Transaction Documents.
     Section 2.10. Grant of a Security Interest. To secure the prompt and
complete payment when due of the Obligations and the performance by the Trust of
all of the covenants and obligations to be performed by it pursuant to this
Agreement and each other Transaction Document, the Trust (and the Eligible
Lender Trustee, in its capacity as titleholder to the Trust Student Loans)
hereby Grants to the Administrative Agent on behalf of the Secured Creditors
(and their respective successors and assigns), a security interest in all of the
Trust’s and the Eligible Lender Trustee’s, on behalf of the Trust, right, title
and interest in:
     (a) all Trust Student Loans;
     (b) all Collections from Trust Student Loans, including all Interest
Subsidy Payments, Special Allowance Payments, borrower payments and
reimbursements of principal and accrued interest on default claims received and
to be received from any Guarantor;
     (c) any other Collections, Eligible Investments, funds and accrued earnings
thereon held in the various funds and accounts created under this Agreement,
including the Trust Accounts;
     (d) all rights and remedies (but none of the obligations) under each of the
Transaction Documents;
     (e) all Records relating to such Trust Student Loans and the foregoing
items;
     (f) all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Trust or the Eligible Lender Trustee,
on behalf of the Trust, whether tangible or intangible and whether now owned or
existing or hereafter arising or acquired and wheresoever located; and
     (g) all proceeds of any of the foregoing (collectively, along with the
right and title to and interest of the Trust (and the Eligible Lender Trustee,
in its capacity as titleholder to the Trust Student Loans) in the Transaction
Documents pursuant to Section 2.09 and all proceeds thereof, the “Pledged
Collateral”).
The Trust and the Eligible Lender Trustee agree that this Section is intended to
grant in favor of the Administrative Agent, on behalf of the Secured Creditors,
a continuing lien and security interest in all of the Trust’s (and the Eligible
Lender Trustee’s in its capacity as titleholder to the

34



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Trust Student Loans) personal property. Each of the Trust and the Eligible
Lender Trustee authorizes the Administrative Agent and its counsel to file
Uniform Commercial Code financing statements, in form and substance satisfactory
to the Eligible Lender Trustee, describing the collateral as all personal
property of the Trust. In addition, at the request of the Administrative Agent,
the Trust shall file or cause to be filed, and authorizes the Administrative
Agent to file, UCC financing statement assignments assigning to the
Administrative Agent any financing statement showing the Trust as secured party
with respect to any personal property constituting, in the hands of the Trust or
Eligible Lender Trustee, as applicable, Pledged Collateral.
     Section 2.11. Payments by the Trust. All payments to be made by the Trust
shall be made without set-off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by, or on behalf of, the Trust for the
account of the Note Purchaser, shall be made to the Administrative Agent, for
further credit to an account designated by the Note Purchaser in United States
dollars. Such payments (other than amounts already on deposit in the Collection
Account) shall be made in immediately available funds to the Paying Agent no
later than 12:00 p.m. on the date specified herein and the Paying Agent shall
forward such amounts to the Note Purchaser no later than 1:00 p.m. on the date
specified herein. Payments shall be applied in the order of priority specified
in Section 2.05(b). Any payment which is received later than 1:00 p.m. (other
than payments from amounts already on deposit in the Collection Account) shall
be deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue.
     Section 2.12. Payment of Stamp Taxes, Etc. Subject to any limitations set
forth in Section 2.18, the Trust agrees to pay any present or future stamp,
mortgage, value-added, court or documentary taxes or any other excise or
property taxes, charges or similar levies imposed by any federal, state or local
governmental body, agency or instrumentality (hereinafter referred to as “Other
Applicable Taxes”) relating to this Agreement, any of the other Transaction
Documents or any recordings or filings made pursuant hereto and thereto.
     Section 2.13. Yield Protection.
     (a) Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for the Note Purchaser (including any
assignee becoming an additional Note Purchaser) to make or maintain Advances as
contemplated by this Agreement based upon the LIBOR Rate (“Eurodollar Rate
Advances”), such Note Purchaser shall give notice thereof to the Administrative
Agent and the Trust describing the relevant provisions of such Requirement of
Law, following which (a) the agreement of any Note Purchaser to continue
Eurodollar Rate Advances as such shall forthwith be cancelled and (b) such Note
Purchaser’s Advances then outstanding as Eurodollar Rate Advances, if any, shall
accrue Yield at the Alternate Base Rate (i) from the next succeeding Settlement
Date or (ii) on any earlier date as required by law. If any such conversion of
any Eurodollar Rate Advance occurs on a day that is not a Settlement Date, the
Trust shall pay to such Note Purchaser such amounts, if any, as may be required
pursuant to Section 2.13(d) below.
     (b) Increased Costs.

35



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (i) If (A) there shall be any increase in the cost to any Note Purchaser
(including any assignee becoming an additional Note Purchaser) or any of its
Affiliates, assignees or participants (and any further assignees or participants
thereof) or any Person providing such Note Purchaser with a liquidity or credit
enhancement arrangement (each of the foregoing an “Affected Party”) of agreeing
to make or making, funding or maintaining any Advance hereunder or (B) any
reduction in any amount receivable in respect thereof or otherwise under this
Agreement, and such increased cost or reduced amount receivable is due to
either:
     (x) the introduction of or any change (including, without limitation, any
change by way of imposition or increase of reserve requirements) in or in the
interpretation of any law, regulation or accounting principle after the Closing
Date (other than in respect of Taxes and other amounts addressed by
Section 2.18); or
     (y) the compliance with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law),
then the Trust shall from time to time, on the first Settlement Date occurring
at least five (5) Business Days after the Trust’s receipt of written demand by
such Affected Party, pay such Affected Party additional amounts sufficient to
compensate such Affected Party for such increased cost or reduced amount
receivable.
     (ii) If any Affected Party shall have reasonably determined that (A) the
applicability of any law, rule, regulation or guideline adopted after the
Closing Date, or the initial implementation after the Closing Date of any such
law, rule, regulation or guideline adopted but not initially implemented prior
to the Closing Date, pursuant to or arising out of (1) the July 1988 paper of
the Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards,” or
(2) the proposal for New Basel Capital Accord issued by the Basel Committee on
Banking Supervision (as revised from time to time, the “New Accord”), or (B) the
adoption of any other law, rule, regulation or guideline after the Closing Date
regarding capital adequacy, or the initial implementation after the Closing Date
of any such law, rule, regulation or guideline adopted but not initially
implemented prior to the Closing Date, and in either case affecting such
Affected Party (including, but not limited to, any rule to be so adopted or so
implemented with respect to recourse, residuals, liquidity commitments or direct
credit substitutes, referred to hereinafter as the “New Rules”), or (C) any
change arising in the foregoing or in the interpretation or administration of
any of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(D) compliance by such Affected Party (or any lending office of such Affected
Party), or any holding company for such Affected Party which is subject to any
of the capital requirements described above, with any request or directive of
general application issued regarding capital adequacy (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency has or would have the effect of reducing the rate of return on such
Affected Party’s capital or on the capital of any such holding company as a
direct consequence of such Affected Party’s obligations or

36



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
holding or maintaining Advances hereunder or arising in connection herewith to a
level below that which such Affected Party or any such holding company could
have achieved but for such adoption, change or compliance (taking into
consideration such Affected Party’s policies and the policies of such holding
company with respect to capital adequacy) by an amount deemed by such Affected
Party to be material, then from time to time such Affected Party may request the
Trust to pay to such Affected Party such additional amounts as will compensate
such Affected Party or any such holding company for any such reduction suffered.
     (iii) If as a result of any event or circumstance similar to those
described in Section 2.13(b)(i) or Section 2.13(b)(ii), any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party
(whether directly or through a participation) with respect to amounts similar to
those described in Section 2.13(b)(i) or Section 2.13(b)(ii) in connection with
this Agreement or the funding or maintenance of Advances hereunder, then within
ten days after demand by such Affected Party, the Trust shall pay to such
Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts paid by it. The Trust acknowledges
to the Note Purchaser that such Note Purchaser is providing no assurance that
the committed liquidity support provided with respect to this Agreement will be
assigned a zero percent credit-conversion factor under risk-based capital
guidelines adopted by applicable bank regulatory authorities in response to the
framework therefor announced in July, 1988 by the Basel Committee on Banking
Regulations and Supervisory Practices or in response to the New Accord or under
the New Rules. Notwithstanding the foregoing, no amount shall be payable under
this subsection (iii) except to the extent the affected bank or other financial
institution providing the aforementioned support is a party to this Agreement as
a Note Purchaser and is accordingly subject to the same provisions and
restrictions applicable herein to a Note Purchaser party hereto (including
without limitation, the provisions of Sections 2.13(b) and 2.13(e) with respect
to any claims made under this subsection (iii).
     (iv) Any failure or delay on the part of any Affected Party to demand
compensation pursuant to clause (i), (ii) or (iii) of this Section 2.13(b) shall
not constitute a waiver of such Affected Party’s right to demand such
compensation; provided, that the Trust shall not be required to compensate an
Affected Party pursuant to such clauses of this Section 2.13(b) for any
increased costs incurred or reductions suffered more than 90 days prior to the
date that such Affected Party notifies the Trust of the event or events giving
rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor (except that, if such event or events
have a retroactive effect, then the 90 day period referred to above shall be
extended to include the period of retroactive effect thereof); provided further,
that, in no event shall the Trust be required to compensate an Affected Party
pursuant to such clauses of this Section 2.13(b) for any increased costs
incurred or reductions suffered prior to the Closing Date.
     (c) Indemnity Regarding Breakage Costs. The Trust hereby agrees to
indemnify the Note Purchaser (including each assignee Note Purchaser, if any)
and to hold the Note Purchaser harmless from any loss (other than loss of Yield
margin) or reasonable expense which the Note Purchaser may sustain or incur as a
consequence of (i) default or rescission, as applicable, by the

37



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Trust in making a borrowing of, conversion into or continuation of any Advance
hereunder on the date requested after the Trust has given a notice requesting
the same in accordance with the provisions of this Agreement, (ii) default by
the Trust in making any prepayment on the date requested after the Trust has
given a notice thereof in accordance with the provisions of this Agreement or
(iii) the making of a prepayment of Advances on a day which is not a Settlement
Date. Such indemnification shall be in an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, for the period from the date of such prepayment or of such
failure to borrow to the next Settlement Date (or, in the case of a failure to
borrow, such period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Advances provided for
herein (minus the applicable margin) over (ii) the amount of interest (as
determined by the Note Purchaser) that would have accrued to such Note Purchaser
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. This covenant shall survive
the termination of this Agreement and the payment of all other amounts payable
hereunder.
     (d) Notice of Amounts Payable. In the event that the Note Purchaser becomes
aware that any amounts are or will be owed to it pursuant to Section 2.13, then
it shall promptly notify the Trust thereof; provided that any failure to provide
such notice shall not affect the Trust’s obligations hereunder or under the
other Transaction Documents or result in any liability of or on the part of such
Note Purchaser. The amounts set forth in such notice shall be conclusive and
binding for all purposes absent manifest error.
     (e) Mitigation of Obligations. If the Note Purchaser or any of its
Affiliates requests compensation under Section 2.13(b), or requires the Trust to
pay any additional amount to such Note Purchaser, any of its Affiliates or any
Governmental Authority for the account of such Note Purchaser or any of its
Affiliates pursuant to Section 2.18, then such Note Purchaser (an “Affected
Lender”) shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Affected Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13(b) or 2.18, as the case may be, in the future and (ii) would not
subject such Affected Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Affected Lender (other than in a de minimus
manner). The Trust hereby agrees to pay all reasonable costs and expenses
incurred by any Affected Lender in connection with any such designation or
assignment. A certificate setting forth such costs and expenses submitted by
such Affected Lender to the Trust shall be conclusive absent manifest error.
     (f) Any assignee or participant of the Note Purchaser (or other person
claiming entitlement through such assignee or participant) shall not be entitled
to compensation or payment of additional amounts pursuant to Section 2.13(b) or
2.18 in an amount greater than the amount to which UBS Real Estate Securities
Inc., the assignor or participant grantor would have been entitled to receive
had such assignment or participation not occurred.
     Section 2.14. Extension. The Trust, acting through the Administrator, may
at any time request that the maturity of the Note and the Stated Termination
Date be extended for an additional period of time as specified in such request.
Any such request shall be in writing and delivered to the Administrative Agent.
The Note Purchaser shall not have any obligation to

38



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
agree to such extension at any time. Any such extension shall be effective only
upon the written agreement of the Trust and the Note Purchaser. The
Administrative Agent shall not be entitled to collect the Aggregate Note Balance
(except from Available Funds as set forth in Section 2.05(b)) or sell all or any
portion of the Pledged Collateral until after the occurrence of the Termination
Date.
     Section 2.15. Servicer Advances. In the event that, on the Settlement Date
relating to any Settlement Period, the amount on deposit in the Collection
Account which is allocable to the payment of amounts due under
Section 2.05(b)(ii), (iii) and (iv) on such Settlement Date is not sufficient to
pay such amounts, the Servicer may, to the extent permitted under the Servicing
Agreement, make an advance in an amount equal to such insufficiency, provided
that the Servicer in good faith believes that such Servicer Advance will be
recoverable on a future Settlement Date.
     Section 2.16. Release of Pledged Collateral.
     (a) The Administrative Agent hereby agrees to release its lien on Pledged
Collateral transferred from the Trust to the Depositor or the Servicer as a
result of a Permitted Seller Buy-Back, Permitted SPE Transfer, Servicer Buy-Out,
substitutions, purchases or repurchases of Trust Student Loans pursuant to the
Sale Agreement, a Purchase Agreement or the Servicing Agreement; provided,
however, that with respect to any such repurchase of a Student Loan, the Paying
Agent has received cash into the Collection Account in an amount equal to the
applicable Purchase Amount; and provided further that with respect to
substitutions of Student Loans by the Servicer required or expressly permitted
as a result of the applicable Purchase Agreement and Sale Agreement or the
Servicing Agreement, the Trust has received a conveyance of substitute Eligible
FFELP Loans in compliance with Section 5(b) of the Purchase Agreement or 3.05(d)
of the Servicing Agreement, as applicable, together with any supplemental amount
concurrently required to be deposited into the Collection Account pursuant to
Section 5(b) of the Purchase Agreement or 3.05(d) of the Servicing Agreement, as
applicable.
     (b) In addition, the Administrative Agent hereby further agrees to release
its lien on the Pledged Collateral transferred from the Trust to the Depositor
or an Affiliate as a result of a Permitted Release. The release of the
Administrative Agent’s security interest in any Released Collateral pursuant to
this Section 2.16(b) shall be subject to the following conditions precedent (and
by transferring the Pledged Collateral in connection with such Permitted Release
the Trust shall be deemed to have certified that all such conditions precedent
are satisfied):
     (i) such release shall be a Permitted Release;
     (ii) before and after giving effect to such release, there shall not exist
any Termination Event or, to the best of the Trust’s or the Administrator’s
knowledge, a Potential Termination Event;
     (iii) before and after giving effect to any such release, there shall not
exist any Borrowing Base Deficiency and the outstanding Principal Balance of
Eligible FFELP Loans which bear interest at a rate determined by reference to
United States Treasury bills shall not exceed 5% of the outstanding Principal
Balance of all remaining Eligible FFELP Loans;

39



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (iv) at least five Business Days prior to any such Permitted Release, the
Trust, acting through the Administrator, shall have delivered a notice in the
form and substance of Exhibit D attached hereto (a “Notice of Release”) to the
Administrative Agent, certifying that the foregoing conditions described in this
Section 2.16(b) shall have been satisfied in connection therewith, together with
a pro forma report in the form attached as Exhibit E demonstrating compliance
with the condition described in clause (iii) above;
     (v) on or prior to such Permitted Release, the Trust shall have deposited
into the Collection Account cash in an amount equal to the greater of the
Purchase Amount or the net proceeds received with respect to such Trust Student
Loans (or in the case of Take Out Securitizations the Purchase Amount); and
     (vi) such release of Trust Student Loans is effected as part of a
transaction involving a random selection by Sallie Mae, Inc. from across its
aggregate pool of serviced loans, using loan selection criteria customarily used
by Sallie Mae, Inc. in the selection of loans from its serviced pool for
securitizations, whole-loan sales or fair market auctions, as applicable.
     Section 2.17. Effect of Release. Upon the satisfaction of the conditions in
Section 2.16, all right, title and interest of the Administrative Agent in, to
and under the related Released Collateral shall terminate and revert to the
Trust, its successors and assigns, and the right, title and interest of the
Administrative Agent in such Released Collateral shall thereupon cease,
terminate and become void; and, upon the written request of the Trust, acting
through its Administrator, its successors or assigns, and at the cost and
expense of the Trust, the Administrative Agent, acting through the
Administrator, shall deliver and, if necessary, execute such UCC-3 financing
statements and releases prepared by and submitted to the Administrative Agent
for authorization, as are necessary or reasonably requested in writing by the
Trust, acting through the Administrator, to terminate and remove of record any
documents constituting public notice of the security interest in such Released
Collateral granted hereunder being released to the Trust or its designee.
     Section 2.18. Taxes.
     (a) All payments made by the Trust under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future Taxes now or hereafter imposed (including by reason of change
in law, interpretation or administrative practice), excluding net income taxes
and franchise taxes or branch profit taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or the Note Purchaser as a result of a
present or former connection between the Administrative Agent or the Note
Purchaser and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or the Note
Purchaser having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Transaction Document)
(collectively, “Excluded Taxes”). If any Taxes other than Excluded Taxes (“Other
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or the Note Purchaser hereunder, the amounts so payable to
the Administrative Agent or the Note

40



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Purchaser shall be increased to the extent necessary to yield to the
Administrative Agent or the Note Purchaser (after payment of all Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Trust shall not
be required to increase any such amounts payable to the Note Purchaser with
respect to any Other Taxes that are United States withholding taxes imposed on
amounts payable to the Note Purchaser at the time the Note Purchaser becomes a
party to this Agreement, except to the extent that the Note Purchaser’s assignor
(if any) was entitled, at the time of the assignment, to receive additional
amounts from the Trust with respect to such Other Taxes pursuant to this
paragraph.
     (b) In addition, the Trust shall pay to the relevant Governmental Authority
in accordance with applicable law all Other Taxes imposed upon the
Administrative Agent or the Note Purchaser that arise from any payment made
hereunder or from the execution, delivery, or registration of or otherwise
similarly with respect to, this Agreement.
     (c) Whenever any Other Taxes are payable hereunder by the Trust, the
Administrative Agent shall promptly after becoming aware that such Other Taxes
are payable, notify the Trust in writing and within 30 days thereafter the Trust
shall send to the Administrative Agent for its own account or for the account of
the Administrative Agent, or the Note Purchaser, as the case may be, a certified
copy of an original official receipt received by the Trust showing payment
thereof. The Trust further agrees to indemnify the Administrative Agent and the
Note Purchaser from and against the full amount of the Other Taxes arising out
of this Agreement (whether directly or indirectly) imposed upon or paid by the
Administrative Agent or the Note Purchaser and all liabilities (including
without limitation penalties, interest, and additions to tax) with respect
thereto, regardless of whether the Other Taxes were correctly or legally
asserted by the relevant Governmental Authority; provided that the
Administrative Agent or the Note Purchaser, as the case may be, shall have
provided the Trust with evidence, reasonably satisfactory to the Trust, of
payment of such Other Taxes.
     (d) If the Note Purchaser (or transferee) is not a “U.S. Person” as defined
in section 7701(a)(30) of the Code (a “Non-U.S. Lender”) such Non-U.S. Lender
shall deliver to the Trust and the Administrative Agent two copies of either
U.S. Internal Revenue Service form W-8BEN or form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from the withholding of U.S. federal income
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” both a form W-8BEN and a certificate substantially in the
form of Exhibit F (a “2.18(d) Certificate”) or any subsequent versions thereof
or successors thereto, in all cases properly completed and duly executed by such
Non-U.S. Lender, claiming complete exemption from withholding of U.S. federal
income tax on all payments of interest by the Trust under this Agreement. Such
forms shall be delivered by each Non-U.S. Lender at least (5) five Business Days
before the date of the initial payment to be made pursuant to this Agreement by
the Trust to the Non-U.S. Lender. In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Trust at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Trust (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision in this paragraph, a Non-U.S.
Lender shall not be required to deliver any subsequent form pursuant to this
paragraph that such Non-U.S. Lender is not legally able to deliver.

41



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (e) For any period with respect to which a Non-U.S. Lender has failed to
provide the Trust or the Administrative Agent with the appropriate form,
certificate or other document described in Section 2.18(d) (unless such failure
is due to a change in treaty, law or regulation, or any interpretation or
administration thereof by any Governmental Authority, occurring after the date
on which a form, certificate or other document originally was required to be
provided), the Non-U.S. Lender shall not be entitled to indemnification of
additional amounts under Section 2.18 with respect to Other Taxes by reason of
such failure; provided, however, that should the Non-U.S. Lender, if otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Other Taxes because of its failure to deliver a form required hereunder, the
Trust shall take such steps as the Non-U.S. Lender shall reasonably request to
recover such Other Taxes.
     (f) The Note Purchaser (if entitled to an exemption from or reduction of
non-U.S. Other Taxes with respect to payments under this Agreement) shall
deliver to the Trust (with a copy to the Administrative Agent), at the time or
times prescribed by the applicable law or reasonably requested by the Trust,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate, provided that the Note Purchaser is legally entitled to complete, execute
and deliver such documentation and in the Note Purchaser’s judgment such
completion, execution or submission would not materially prejudice the legal
position of the Note Purchaser.
     (g) In cases in which the Trust makes a payment under this Agreement to a
U.S. Person with knowledge that such U.S. Person is acting as an agent for a
foreign person, the Trust will not treat such payment as being made to a U.S.
Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor
provision) without the express written consent of such U.S. Person.
     (h) The Note Purchaser hereby agrees that, upon the occurrence of any
circumstances entitling the Note Purchaser to indemnification or additional
amounts pursuant to this Section 2.18, the Note Purchaser shall use commercially
reasonable efforts to designate a different lending office if the making of such
a change would avoid the need for, or materially reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of the Note Purchaser, be materially disadvantageous to the Note
Purchaser.
     (i) If the Note Purchaser receives a refund in respect of any Other Taxes
as to which the Note Purchaser has been indemnified by the Trust, or with
respect to which the Trust has paid an additional amount hereunder, the Note
Purchaser shall within 30 days after the date of such receipt pay over the
amount of such refund (to the extent so attributable) to the Trust, net of all
reasonable out-of-pocket expenses of the Note Purchaser related to claiming such
refund; provided, however, that (i) the Note Purchaser, acting in good faith,
will be the sole judge of the amount of any such refund and of the date on which
such refund is received, (ii) the Note Purchaser, acting in good faith, shall
have absolute discretion as to the order and manner in which it employs or
claims tax refunds available to it and (iii) the Trust agrees to repay the Note
Purchaser, upon written request, the amount of such refund received by the
Trust, in the event and to the extent, the Note Purchaser is required to repay
such refund to any relevant Governmental Authority. This subsection shall not be
construed to require the Note Purchaser to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Trust or any other Person.

42



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (j) Notwithstanding any other provision of this Agreement, in the event
that the Note Purchaser is party to a merger or consolidation pursuant to which
the Note Purchaser no longer exists or is not the surviving entity (but
excluding any change in the ownership of the Note Purchaser), any Taxes payable
under applicable law as a result of such change shall be considered Excluded
Taxes to the extent such Taxes are in excess of the Taxes that would have been
payable had such change not occurred.
     (k) Within 30 days of the written request of the Trust therefor, the Note
Purchaser shall execute and deliver to the Trust such certificates, forms or
other documents which can be furnished consistent with the facts and which are
reasonably necessary to assist the Trust in applying for refunds of Other Taxes
remitted hereunder.
     (l) The Trust and the Note Purchaser will treat the Note as debt for U.S.
federal income tax purposes.
     (m) The agreements in this Section shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.
ARTICLE III
THE NOTE
     Section 3.01. Form of Note Generally.
     (a) Each Note shall be in substantially the form set forth in Exhibit G
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Agreement, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may, consistently herewith, be determined by the officers executing
such Note, as evidenced by their execution of such Note. Only one Note will be
issued on the Closing Date.
     (b) Each Note shall be typewritten or printed.
     (c) Each Note shall be issuable only in registered form and with a maximum
aggregate principal amount for all Notes equal to the Maximum Financing Amount.
     Section 3.02. Securities Legend. Each Note issued hereunder will contain
the following legend:
     THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE. THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY. THE
REGISTERED OWNER HEREOF ACKNOWLEDGES THAT THESE SECURITIES ARE “RESTRICTED
SECURITIES” THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES
FOR THE BENEFIT OF THE TRUST AND ITS AFFILIATES THAT THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (I) TO A PERSON WHOM THE
TRANSFEROR REASONABLY

43



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
BELIEVES IS AN INSTITUTIONAL ACCREDITED INVESTOR TO WHOM NOTICE IS GIVEN THAT
THE RESALE, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON REGULATION D, AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR OTHER JURISDICTION OR (II) TO A PERSON IN A TRANSACTION THAT IS REGISTERED
UNDER THE SECURITIES ACT OR THAT IS OTHERWISE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. THE
HOLDER HEREOF, BY ACQUIRING THIS NOTE, REPRESENTS AND AGREES FOR THE BENEFIT OF
THE DEPOSITOR, THE ADMINISTRATOR, THE ADMINISTRATIVE AGENT AND THE ELIGIBLE
LENDER TRUSTEE THAT: IT IS AN INSTITUTIONAL ACCREDITED INVESTOR (AS DEFINED IN
RULE 501(a)(1)-(3) AND (7) OF REGULATION D UNDER THE SECURITIES ACT) OR AN
ENTITY IN WHICH ALL THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS; ITS
ACQUISITION OF THIS NOTE IS OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS AND IT IS HOLDING
THIS NOTE FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION.
     Section 3.03. Principal and Interest Payments. On each Settlement Date and
on each other date interest is paid or the amount of outstanding principal of
the Note is reduced, the Administrative Agent shall make appropriate notations
in its books and records of the then outstanding amount of the Note and the
amount of any principal reduction, as applicable, which records shall be
presumptively correct absent manifest error.
     Section 3.04. Execution and Dating. The Note shall be executed on behalf of
the Trust by any of the Authorized Officers of the Eligible Lender Trustee. The
signature of any of these officers on the Note may be manual or facsimile. The
Note shall be dated the date of its execution.
     Section 3.05. Registration, Registration of Transfer, Transfer
Restrictions.
     (a) The Trust shall cause to be kept a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Trust
shall provide for the registration of the Note and for any transfer of the Note.
The Administrative Agent, acting for this purpose as agent of the Trust, shall
serve as “Note Registrar” for the purpose of registering the Note and transfer
of the Note as herein provided.
     (b) Upon surrender for registration of transfer of the Note at the office
or agency of the Trust to be maintained as provided in Section 5.01(l), the
Trust shall execute and deliver in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
tenor and aggregate principal amount.
     (c) At the option of the Registered Owner, the Note may be exchanged for
one or more Notes in any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at such office or agency.
Whenever any Note is so surrendered for exchange, the Trust shall execute and
deliver the Note or Notes which the Registered Owner making the exchange is
entitled to receive.

44



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (d) A Note issued upon any registration of transfer or exchange of a Note
shall be the valid obligation of the Trust, evidencing the same debt, and
entitled to the same benefits under this Agreement, as the Note surrendered upon
such registration of transfer or exchange.
     (e) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Trust or the Administrative Agent) be duly
endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Trust and the Note Registrar duly executed by the
Registered Owner thereof or his attorney duly authorized in writing with such
signature guaranteed by a commercial bank or trust company, or by a member firm
of a national securities exchange, and such other documents as the
Administrative Agent may require. The Trust shall notify the Administrative
Agent, as the Note Registrar, of each transfer or exchange of Notes.
     (f) No service charge shall be made for any registration of transfer or
exchange of a Note, but the Trust or the Administrative Agent may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of a
Note.
     Section 3.06. Mutilated, Destroyed, Lost and Stolen Notes.
     (a) If a mutilated Note is surrendered to the Administrative Agent, the
Trust shall execute and deliver in exchange therefor a new Note of a like
aggregate principal amount. If there shall be delivered to the Trust
(i) evidence to the Trust’s satisfaction of the destruction, loss or theft of
the Note and (ii) such security or indemnity as may be required by them to hold
the Trust and any of its agents, including the Administrative Agent and the
Eligible Lender Trustee, harmless, then, in the absence of notice to the Trust
that such Note has been acquired by a bona fide purchaser, the Trust shall
execute and deliver, in lieu of any such destroyed, lost or stolen Note, a new
Note of the same outstanding principal amount.
     (b) In case any such mutilated, destroyed, lost or stolen Note has become
or is about to become due and payable, the Trust in its discretion may, instead
of issuing a new Note, pay such Note.
     (c) Upon the issuance of any new Note under this Section, the Trust may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Note Registrar) connected therewith.
     (d) Every new Note issued pursuant to this Section in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Trust, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.
     (e) The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

45



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     Section 3.07. Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Trust, the Administrative Agent and any agent of
the Trust or the Administrative Agent may treat the Person in whose name such
Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and Financing Costs on such Note and for all
other purposes whatsoever, whether or not such Note be overdue, and none of the
Trust, the Administrative Agent or any agent of the Trust or the Administrative
Agent shall be affected by notice to the contrary.
     Section 3.08. Cancellation. Each Note surrendered for payment, prepayment
in whole, registration of transfer or exchange shall, if surrendered to any
Person other than the Trust, be delivered to the Trust and shall be promptly
cancelled by the Trust. The Trust may at any time cancel the Note previously
delivered hereunder which the Trust may have acquired in any manner whatsoever,
and may cancel the Note previously executed hereunder which the Trust has not
issued and sold. No Note shall be executed and delivered in lieu of or in
exchange for the Note cancelled as provided in this Section, except as expressly
permitted by this Agreement. All cancelled Notes held by the Trust shall be held
or destroyed by the Trust in accordance with its standard retention or disposal
policy as in effect at the time.
ARTICLE IV
CONDITIONS TO NOTE PURCHASE AND ADVANCES
     Section 4.01. Conditions Precedent to Note Purchase and Initial Advance.
The purchase of the Note and the initial Advance hereunder are subject to the
condition precedent that the Administrative Agent shall have received on or
before the Closing Date the documents, opinions and other items listed below, in
form and substance satisfactory to it. By accepting the proceeds of the initial
Advance, the Trust shall be deemed to have certified that all such conditions
precedent (unless waived by the Administrative Agent) are satisfied on the
Closing Date.
     (a) executed copies of this Agreement, the Note, the Valuation Agent
Agreement, the Trust Agreement, the Administration Agreement, the Purchase
Agreements, the Sale Agreement, the Servicing Agreement, each Eligible Lender
Trustee Agreement, each Guarantee Agreement and the initial Advance Request;
     (b) UCC-1 Financing Statements;
     (c) Officers’ Certificates of the Trust, the Eligible Lender Trustee, the
Administrator, the Servicer, each Seller and the Depositor (including, in each
case certified articles of incorporation or the equivalent, by-laws or the
equivalent, board resolutions, good standing certificates and incumbency) (on
which certificates the Administrative Agent and Note Purchaser may conclusively
rely until such time as the Administrative Agent shall receive from the Trust a
revised certificate meeting the requirements of this clause);
     (d) Officers’ Certificates of the Trust certifying that each of the
Guarantee Agreements that have been provided to the Administrative Agent are
true and correct copies thereof and remain in full force and effect;

46



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (e) Opinions of Counsel to the Trust, the Depositor, each Seller, the
Administrator, the Servicer and the Eligible Lender Trustee;
     (f) UCC search report results dated a date reasonably near the Closing Date
listing all effective financing statements which name the Trust, any Seller, the
Depositor or the Eligible Lender Trustee (under its present name or any previous
names) in any jurisdictions where filings are to be made under paragraph 2 above
(or similar filings would have been made in the past five years);
     (g) evidence of establishment of the Trust Accounts;
     (h) forecasts of the financial performance of SLM Corporation and its
subsidiaries on an annual basis through 2012 and on a quarterly basis through
2008;
     (i) the documentation and other information with respect to the Trust that
is required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act;
     (j) approval by the Administrative Agent of the composition and
characteristics of the aggregate pool of Student Loans (as identified in data
previously furnished to the Administrative Agent) expected to be acquired with
the proceeds of Advances, which approval shall be evidenced by execution of this
Agreement; and
     (k) such other information, certificates, documents and actions as the
Administrative Agent may reasonably request.
The Administrative Agent shall have received payment of all fees and expenses
due and payable to the Administrative Agent on behalf of the Note Purchaser on
the Closing Date (including pursuant to the Fee Letter); provided, that payment
of such expenses consisting of fees and expenses of counsel to the
Administrative Agent to the extent invoiced shall instead be a condition to the
initial Advance, if such invoice is not delivered to the Administrator on or
before the Closing Date but is delivered to the Administrator on or before the
initial Advance Date.
     Section 4.02. Conditions Precedent to All Advances. Each Advance (including
the initial Advance) shall be subject to the further conditions precedent,
unless waived by the Administrative Agent, that on the date of such Advance (and
the Trust, by accepting the proceeds of such Advance, shall be deemed to have
certified that all such conditions unless waived are satisfied on the date of
such Advance):
     (a) The Eligible FFELP Loans being acquired with the proceeds of such
Advance are being purchased by the Depositor from a Seller pursuant to a
Purchase Agreement and are being subsequently purchased by the Trust from the
Depositor pursuant to the Sale Agreement;
     (b) On or prior to the Advance Date, the Trust shall cause to be delivered
to the Administrative Agent copies of the relevant Purchase Agreement, the Sale
Agreement, a Schedule of Trust Student Loans and copies of all schedules,
financing statements and other documents required to be delivered by the
applicable Seller and Depositor as a condition of purchase thereunder.

47



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (c) On the Advance Date, the following statements shall be true, and the
Trust by accepting the proceeds of the Advance shall be deemed to have certified
(it being understood that such certification as to the non-existence of a
Potential Termination Event as described in clause (ii) below shall be made to
the best of the Trust’s or the Administrator’s knowledge) that:
     (i) the representations and warranties contained in Article V are correct
on and as of such day as though made on and as of such date (or, to the extent
such representations and warranties speak as of a specific date, were true and
correct on and as of such date);
     (ii) no event has occurred and is continuing, or would result from the
Advance, which constitutes a Servicer Default or a Termination Event or a
Potential Termination Event;
     (iii) there has occurred no event which could reasonably be determined to
have a Material Adverse Effect with respect to the Trust;
     (iv) no law or regulation shall prohibit, and no order, judgment or decree
of any Official Body shall prohibit or enjoin, the making of the Advance in
accordance with the provisions hereof;
     (v) the amount of money necessary to equal the Reserve Account Specified
Balance has been deposited in the Reserve Account, and the amount of money
necessary to equal the Capitalized Interest Account Specified Balance has been
deposited into the Capitalized Interest Account, as the case may be, on such
date (whether from the proceeds of the Advance or otherwise);
     (vi) SLM Corporation has in place under other student loan asset-backed
financing facilities providing for advances similar to this Agreement, aggregate
commitments of not less than $30,000,000,000 (including the commitment
represented by the Maximum Facility Amount but excluding the existing
asset-backed financing facilities for the initial Sellers);
     (vii) Bank of America, N.A. has delivered a letter, substantially in the
form of Exhibit H hereto, evidencing the release of the existing lien on the
Trust Student Loans which are being acquired by the Trust with the proceeds of
such Advance upon payment of the applicable amount specified in such letter; and
     (viii) The Trust Student Loans being acquired with the proceeds of such
Advance consist of Student Loans within the aggregate portfolio previously
approved by the Administrative Agent as described in clause (j) of Section 4.01
(it being understood that other Student Loans may be included in such funding to
account for changes in the aggregate portfolio occurring between the time that
the portfolio data was presented to the Administrative Agent for such approval
and the date of the applicable Advance).
     (d) The Servicer, as bailee for the Administrative Agent for the benefit of
the Secured Creditors, shall be in possession of the original Student Loan Notes
(or certified copies thereof,

48



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
to the extent more than one loan is evidenced by such Student Loan Note),
representing the Student Loans being financed with the proceeds of the Advance;
     (e) All conditions precedent to the Trust’s acquisition of the Student
Loans to be financed with the proceeds of the Advance (other than the payment of
the purchase price therefor) shall have been satisfied;
     (f) No suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or threatened before any court
or governmental agency, seeking to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the transactions contemplated hereby;
     (g) No statute, rule, regulation or order shall have been enacted, entered
or deemed applicable by any government or governmental or administrative agency
or court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof;
     (h) After giving effect to such Advance, no Borrowing Base Deficiency shall
exist and
     (i) After giving effect to such Advance, the Trust shall not own Eligible
FFELP Loans which bear interest at a rate determined by reference to United
States treasury bills in an amount which exceeds 5% of the outstanding Principal
Balance of all Trust Student Loans.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.01. General Representations and Warranties of the Trust. The
Administrator (on behalf of the Trust) represents and warrants for the benefit
of the Administrative Agent and the Secured Creditors as follows on and as of
the Closing Date and on each Advance Date and each Settlement Date (unless such
representation or warranty references a specific date or time as of which such
representation or warranty is made):
     (a) The Trust is a statutory trust duly organized, validly existing and in
good standing solely under the laws of the State of Delaware and is duly
qualified to do business, and is in good standing, in every jurisdiction in
which the nature of its business requires it to be so qualified.
     (b) The execution, delivery and performance by the Trust of this Agreement
and all Transaction Documents to be delivered by it in connection herewith or
therewith, including the Trust’s use of the proceeds of any Advance,
     (i) are within the Trust’s organizational powers,
     (ii) have been duly authorized by all necessary organizational action,
     (iii) do not contravene (A) the Trust’s organizational documents; (B) any
law, rule or regulation applicable to the Trust; (C) any contractual restriction

49



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
binding on or affecting the Trust or its property; or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting the Trust or its
property;
     (iv) do not result in a breach of or constitute a default under any
indenture, agreement, lease or other instrument to which the Trust is a party;
     (v) do not result in or require the creation of any lien, security interest
or other charge or encumbrance upon or with respect to any of its properties
(other than in favor of the Administrative Agent, for the benefit of the Secured
Creditors, with respect to the Pledged Collateral); and
     (vi) do not require compliance with any bulk sales act or similar law.
     (c) This Agreement and the other Transaction Documents to which it is named
as a party have each been duly executed and delivered by the Eligible Lender
Trustee, on behalf of the Trust. The Note has been duly and validly authorized
and when executed and paid for in accordance with the terms of this Agreement,
will be duly and validly issued and outstanding, and will be entitled to the
benefits of this Agreement.
     (d) No permit, authorization, consent, license or approval or other action
by, and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by the Trust of this Agreement or any other
Transaction Document to which it is a party, except for the filing of the UCC
financing statements, except as may be required in connection with any future
transfers of the Notes.
     (e) This Agreement and each other Transaction Document to which the Trust
is a party constitute the legal, valid and binding obligations of the Trust,
enforceable against the Trust in accordance with their respective terms, subject
to (i) applicable bankruptcy, insolvency, moratorium, or other similar laws
affecting the rights of creditors and (ii) general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.
     (f) On the Closing Date or any Advance Date, no Termination Event or, to
the best of the Trust’s knowledge, Potential Termination Event has occurred and
is continuing.
     (g) No Monthly Report, Valuation Report (but only to the extent that
information contained therein is supplied by the Administrator on behalf of the
Trust or by the Trust), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished by or on behalf of the Trust
to the Administrative Agent in connection with this Agreement is or will be
incorrect in any material respect as of the date it is or shall be dated.
     (h) The Note will be characterized as debt for federal income tax and ERISA
purposes as of the Closing Date. The Trust has or has caused to be (i) timely
filed all tax returns (federal, state and local) required to be filed, (ii) paid
or made adequate provision for the payment of all taxes, assessments and other
governmental charges and (iii) accounted for the purchase and pledge of the
Trust Student Loans in its books consistent with GAAP.
     (i) There is no action, suit, proceeding, inquiry or investigation at law
or in equity or before or by any court, public board or body pending or, to the
knowledge of the Trust or the Administrator, overtly threatened in writing
against or affecting the Trust (x) asserting the

50



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
invalidity of this Agreement or any other Transaction Document, (y) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement and the other Transaction Documents, or (z) wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect on the Trust or
which affects, or purports to affect, the validity or enforceability against the
Trust of any Transaction Document.
     (j) The Trust is not required to register under the Investment Company Act.
     (k) The Trust is Solvent at the time of (and immediately after) any Advance
and the related purchase of Eligible FFELP Loans made by the Trust. The Trust
has given reasonably equivalent value to the Depositor in consideration for the
transfer to it of the Trust Student Loans from the Depositor and each such
transfer shall not have been made for or on account of an antecedent debt owed
by the Depositor to it.
     (l) The principal place of business and chief executive office of the Trust
and the office where the Trust keeps any Records in its possession are located
at the addresses of the Trust referred to in Section 10.02 or such other
location as the Trust shall have given notice of to the Administrative Agent
pursuant to this Agreement.
     (m) The Trust has no trade names, fictitious names, assumed names or “doing
business as” names or other names under which it has done or is doing business.
     (n) All representations and warranties of the Trust set forth in the
Transaction Documents to which it is a party are true and correct in all
material respects as of the date made and the Trust is hereby deemed to have
made each such representation and warranty, as of the date made, to, and for the
benefit of, the Secured Creditors as if the same were set forth in full herein.
     (o) The Trust is not in violation of, or default under, any material law,
rule, regulation, order, writ, judgment, award, injunction or decree binding
upon it or affecting the Trust or its property.
     (p) The Trust has incurred no Debt and has no other obligation or liability
in excess of $250,000, other than normal trade payables, the Obligations, any
outstanding Servicer Advances and any amounts due under the Credit Agreement or
any other Transaction Document.
     (q) The sale of the Note to the initial Note Purchaser pursuant to this
Agreement will not require the registration of the Note under the Securities
Act.
     (r) No steps have been taken by any Person to terminate any Benefit Plan
under Title IV of ERISA the assets of which are not sufficient to satisfy all of
its benefit liabilities (as determined under Title IV of ERISA) if such
insufficiency is likely to result in a Material Adverse Effect on the Trust, no
contribution failure has occurred with respect to any Benefit Plan sufficient to
give rise to a lien on the assets of the Trust under Section 302(f) or 303(k),
as applicable, of ERISA, and each Benefit Plan of the Trust has been
administered in all material respects in compliance with its terms and
applicable provision of ERISA and the Code (or, to the extent such Benefit Plan
has not been administered in compliance with such terms and provisions, such
noncompliance is not likely to result in a Material Adverse Effect on the
Trust). Neither the Trust nor any ERISA Affiliates has incurred and no event has
occurred that could

51



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
reasonably be enacted to cause any one of them to incur, any liability to a
Multiemployer Plan in connection with failure to pay required contributions, a
complete or partial withdrawal, or the reorganization or termination of any such
Multiemployer Plan if such liability is likely to result in a Material Adverse
Effect on the Trust.
     (s) No proceeds of any Advance will be used by the Trust for any purpose
that violates applicable law, including Regulation U of the Federal Reserve
Board.
     (t) The Trust is not engaged in or nor has it engaged in any course of
conduct that could subject any of its properties to any Adverse Claim, seizure
or other forfeiture under any criminal law, racketeer influenced and corrupt
organizations law, civil or criminal, or other similar laws, whether foreign or
domestic.
     (u) The Trust is not in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (“Patriot Act”).
     (v) The Trust is not any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) to the best of the Trust’s or the Administrator’s knowledge, a person
with which the Note Purchaser is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
     (w) The Trust does not (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in clause (w), (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
     (x) No event has occurred which would have a Material Adverse Effect on the
Trust.

52



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     Section 5.02. Representations and Warranties of the Trust Regarding the
Administrative Agent’s Security Interest. The Administrator (on behalf of the
Trust) hereby represents and warrants for the benefit of the Administrative
Agent and the Secured Creditors as follows:
     (a) This Agreement creates a valid and continuing perfected security
interest (as defined in the New York UCC) in the Pledged Collateral in favor of
the Administrative Agent, which security interest is prior to all other liens,
charges, security interests, mortgages or other encumbrances, and is enforceable
as such as against creditors of and purchasers from or claiming through the
Trust or the Eligible Lender Trustee, as applicable.
     (b) The Trust, by and through the Eligible Lender Trustee as its Eligible
Lender, owns and has good and marketable title to the Trust Student Loans and
other Pledged Collateral free and clear of any Adverse Claim.
     (c) The Trust has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Pledged Collateral granted
to the Administrative Agent hereunder.
     (d) All executed originals (or certified copies thereof, to the extent more
than one loan is evidenced by such Student Loan Note) of each Student Loan Note
that constitute or evidence the Trust Student Loans have been delivered to the
Servicer, as bailee for the Administrative Agent for the benefit of the Secured
Creditors.
     (e) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Trust has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pledged Collateral in
more than a de minimis amount, which unpermitted encumbrance has continued for
two Business Days without cure. The Trust has not authorized the filing of and
is not aware of any financing statements against the Trust that include a
description of collateral covering the Pledged Collateral other than any
financing statement relating to the security interest granted to the
Administrative Agent hereunder or any financing statement that has been
terminated.
     (f) The Trust is a “registered organization” (as defined in § 9-102(a)(70)
of the UCC) organized exclusively under the laws of the State of Delaware and,
for purposes of Article 9 of the UCC, the Trust is located in the State of
Delaware.
     (g) The Trust’s exact legal name is the name set forth for it on the
signature page hereto.
     Section 5.03. Particular Representations and Warranties of the Trust. The
Administrator (on behalf of the Trust) further represents and warrants to each
of the parties hereto with respect to each of the Trust Student Loans included
in the Pledged Collateral:
     (a) Such Trust Student Loans constitute “accounts,” “promissory notes” or
“payment intangibles” within the meaning of the applicable UCC and are within
the coverage of Sections 432(m)(1)(E) and 439(d)(3) of the Higher Education Act;

53



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (b) Such Trust Student Loans are Eligible FFELP Loans as of the date they
become Pledged Collateral and as of any other date upon which they are declared
by the Trust or the Administrator to be Eligible FFELP Loans, and the
description of such Eligible FFELP Loans set forth in the Transaction Documents
or the Schedule of Trust Student Loans, and in any other documents or written
information provided to any of the parties hereunder (other than documents or
information stated to be preliminary which have subsequently been replaced by
definitive documents or information), as applicable, is true and correct in all
material respects;
     (c) The Trust is authorized to pledge such Trust Student Loans and the
other Pledged Collateral; and the purchase, assignment and transfer of such
Trust Student Loans is or, in the case of any such Trust Student Loan resold by
the Trust, will be made pursuant to and consistent with the laws and regulations
under which the Trust operates, and will not violate any decree, judgment or
order of any court or agency, or conflict with or result in a breach of any of
the terms, conditions or provisions of any agreement or instrument to which the
Trust is a party or by which the Trust or its property is bound, or constitute a
default (or an event which could constitute a default with the passage of time
or notice or both) thereunder;
     (d) No consents and approvals are required for the consummation of the
pledge of the Pledged Collateral hereunder to the Administrative Agent for the
benefit of the Secured Creditors;
     (e) Any payments on such Trust Student Loans received by the Trust which
have been allocated to the reduction of principal and interest on such Trust
Student Loans have been allocated on a simple interest basis or otherwise as
required by applicable law;
     (f) Due diligence and reasonable care have been exercised in making,
administering, servicing and collecting such Trust Student Loans and, with
respect to any Trust Student Loan for which repayment terms have been
established, all disclosures of information required to be made pursuant to the
Higher Education Act or any other applicable Requirement of Law have been made;
     (g) Except for Trust Student Loans executed electronically or Trust Student
Loans evidenced by a master promissory note, there is only one original executed
copy of the Student Loan Note evidencing each such Trust Student Loan. For such
Trust Student Loans that were executed electronically, the Servicer has
possession of the electronic records evidencing the Student Loan Note. The
Servicer has in its possession a copy of the endorsement and each Loan
Transmittal Summary Form identifying the Student Loan Notes that constitute or
evidence the Trust Student Loans. The Student Loan Notes that constitute or
evidence such Trust Student Loans do not have any marks or notations indicating
that they are currently pledged, assigned or otherwise conveyed to any Person
other than the Administrative Agent. All financing statements filed or to be
filed against the Eligible Lender Trustee and the Trust in favor of the
Administrative Agent in connection herewith describing the Pledged Collateral
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the secured party”; and
     (h) The applicable parties shall have performed, satisfied and complied
with the conditions set forth in Section 3 of the applicable Purchase Agreement
and the Sale Agreement as of the date of the related bill of sale.

54



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     Section 5.04. Repurchase of Student Loans; Reimbursement. The Trust shall
cause the obligations of the Depositor, the Servicer and the Sellers to
purchase, repurchase, make reimbursement or substitute Trust Student Loans to be
enforced to the extent such obligations are set forth in the applicable Purchase
Agreement, the Sale Agreement and the Servicing Agreement. The Trust shall cause
any such repurchase amount or reimbursement to be remitted to the Collection
Account. Any substitute Trust Student Loan obtained by the Trust from the
Depositor, the Servicer or a Seller shall constitute Pledged Collateral
hereunder.
     Section 5.05. Administrator Actions Attributable to the Trust. Any action
required to be taken by the Trust hereunder may be taken by the Administrator on
behalf of the Trust, to the extent permitted under the Administration Agreement.
The Trust shall be fully responsible for each of the representations,
warranties, certifications and other statements made herein, in any other
Transaction Document, any Notice of Release or any other communication hereunder
or thereunder by the Administrator on its behalf as if such representations,
warranties, certifications or statements had been made directly by the Trust. In
addition, the Trust shall be fully responsible for all actions of the
Administrator taken on its behalf under this Agreement or any other Transaction
Document as if such actions had been taken directly by the Trust. Nothing in
this Section shall limit the responsibility of the Administrator.
ARTICLE VI
COVENANTS OF THE TRUST
     From the date hereof until all of the Obligations hereunder and under the
other Transaction Documents have been satisfied in full:
     Section 6.01. Preservation of Separate Existence.
     (a) Nature of Business. The Trust will engage in no business other than
(i) purchases, sales and financings of Eligible FFELP Loans, (ii) the other
transactions permitted or contemplated by this Agreement and the other
Transaction Documents and (iii) any other transactions permitted or contemplated
by its organizational documents as they exist on the Closing Date, or as amended
as such amendments may be permitted pursuant to the terms of this Agreement.
     (b) Maintenance of Separate Existence. The Trust will do all things
necessary to maintain its existence as a Delaware statutory trust separate and
apart from all Affiliates of the Trust, including complying with the provisions
described in Section 9(j)(iv) of the Limited Liability Company Agreement of the
Depositor.
     (c) Transactions with Affiliates. The Trust will not enter into, or be a
party to, any transaction with any of its respective Affiliates, except (i) the
transactions permitted or contemplated by this Agreement (including the sale and
purchase of Eligible FFELP Loans to or from Affiliates) or the other Transaction
Documents; and (ii) other transactions (including, without limitation, the lease
of office space or computer equipment or software by the Trust to or from an
Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Trust’s business, (C) upon fair and reasonable
terms that are no less favorable to the Trust than could be obtained in a
comparable arm’s-length transaction with a

55



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Person not an Affiliate of the Trust, and (D) not inconsistent with the factual
assumptions set forth in the opinion letter issued as of the Closing Date by
McKee Nelson LLP to the Administrative Agent and the Secured Creditors relating
to the issues of substantive consolidation.
     Section 6.02. Notice of Termination Event or Potential Termination Event.
As soon as possible and in any event within three Business Days after the
occurrence of each Termination Event and each Potential Termination Event (or,
to the extent the Trust or the Administrator does not have knowledge of a
Termination Event or Potential Termination Event, promptly upon obtaining such
knowledge), the Trust will provide (or shall cause the Administrator to provide)
to the Administrative Agent, the Securities Intermediary and the Paying Agent a
statement setting forth details of such Termination Event or Potential
Termination Event and the action which the Trust has taken or proposes to take
with respect thereto.
     Section 6.03. Notice of Material Adverse Change. As soon as practicable and
in any event within three Business Days upon becoming aware of an event which
could reasonably be expected to have a Material Adverse Effect on the Trust, the
Trust will provide to the Administrative Agent written notice thereof.
     Section 6.04. Compliance with Laws; Preservation of Corporate Existence.
The Trust will comply in all material respects with all applicable laws, rules,
regulations and orders and preserve and maintain its legal existence, and will
preserve and maintain its rights, franchises, qualifications and privileges in
all material respects.
     Section 6.05. Enforcement of Obligations.
     (a) Enforcement of Trust Student Loans. The Trust shall cause to be
diligently enforced and taken all steps, actions and proceedings reasonably
necessary for the enforcement of all terms, covenants and conditions of all
Trust Student Loans and agreements in connection therewith (except as otherwise
permitted pursuant to the Transaction Documents), including the prompt payment
of all principal and interest payments and all other amounts due the Trust or
the Eligible Lender Trustee, as applicable thereunder.
     (b) Enforcement of Servicing Agreement and Administration Agreement. The
Trust shall cause to be diligently enforced and taken all reasonable steps,
actions and proceedings necessary for the enforcement of all terms, covenants
and conditions of the Servicing Agreement and the Administration Agreement,
including all Interest Subsidy Payments, Special Allowance Payments and all
defaulted payments Guaranteed by any Guarantor and/or by the Department of
Education which relate to any Trust Student Loans. Except as otherwise permitted
under any Transaction Document, the Trust shall not permit the release of the
obligations of the Servicer under the Servicing Agreement or of the
Administrator under the Administration Agreement and shall at all times, to the
extent permitted by law, cause to be defended, enforced, preserved and protected
the rights and privileges of the Trust, the Eligible Lender Trustee, the
Administrative Agent and the Secured Creditors under or with respect to each
Servicing Agreement and the Administration Agreement. The Trust shall not
consent or agree to or permit any amendment or modification of the Servicing
Agreement or of the Administration Agreement, except (i) as required by the
Higher Education Act; (ii) solely for the purpose of extending the term thereof;
or (iii) in any other manner, if such modification,

56



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
amendment or supplement is made with the prior written consent of the
Administrative Agent or is otherwise permitted pursuant to the terms of that
agreement. Upon the occurrence of a Servicer Default and during the continuation
thereof, the Trust shall replace the Servicer if instructed to do so by the
Administrative Agent. Upon the occurrence of an Administrator Default and during
the continuation thereof, the Trust shall replace the Administrator if
instructed to do so by the Administrative Agent.
     (c) Enforcement of Purchase Agreements and Sale Agreement. The Trust shall
cause to be diligently enforced and taken all reasonable steps, actions and
proceedings necessary for the enforcement of all terms, covenants and conditions
of each Purchase Agreement and the Sale Agreement. Except as otherwise permitted
under any Transaction Document, the Trust shall not permit the release of the
obligations of any Seller, Sallie Mae, Inc., as Servicer, or the Depositor under
any Purchase Agreement or of the Depositor under the Sale Agreement and shall at
all times, to the extent permitted by law, cause to be defended, enforced,
preserved and protected the rights and privileges of the Trust, the Depositor,
the Eligible Lender Trustee, the Administrative Agent and the Secured Creditors
under or with respect to each Purchase Agreement and the Sale Agreement. Except
as otherwise permitted under any Transaction Document, the Trust shall not
consent or agree to or permit any amendment or modification of any Purchase
Agreement or the Sale Agreement which will in any manner materially adversely
affect the rights or security of the Administrative Agent, the Eligible Lender
Trustee or the Secured Creditors. To the extent such action is required under
the terms of such Purchase Agreement, upon a determination that a Trust Student
Loan sold pursuant to such Purchase Agreement was not an Eligible FFELP Loan at
the point it was represented to be as such, the Trust shall require Sallie Mae,
Inc., as Servicer, to repurchase (or substitute for) such Trust Student Loan
from the Depositor pursuant to its Purchase Agreement, and concurrently cause
the Depositor to correspondingly repurchase (or substitute) such Trust Student
Loan from the Trust.
     (d) Enforcement and Amendment of Guarantee Agreements. So long as the Note
is outstanding and Trust Student Loans are guaranteed by a Guarantor, the
Administrator on behalf of the Trust will (a) from and after the date on which
the Eligible Lender Trustee on its behalf shall have entered into any Guarantee
Agreement covering Trust Student Loans, cause the Eligible Lender Trustee to
maintain such Guarantee Agreement and diligently enforce the Eligible Lender
Trustee’s rights thereunder; (b) cause the Eligible Lender Trustee to enter into
such other similar or supplemental agreements as shall be required to maintain
benefits for all Trust Student Loans covered thereby; and (c) not voluntarily
consent to or permit any rescission of or consent to any amendment to or
otherwise take any action under or in connection with any such Guarantee
Agreement or any similar or supplemental agreement in any manner which would
materially and adversely affect the ability of the Trust to perform its
obligations under this Agreement or cause a Material Adverse Effect with respect
to the Trust without the prior written consent of the Administrative Agent.
     Section 6.06. Maintenance of Books and Records. The Trust shall maintain
and implement, or cause to be maintained and implemented administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Pledged Collateral in the event of the destruction of the
originals thereof), and keep and maintain, or cause to be kept and maintained,
all documents, books, records and other information reasonably necessary or
advisable for the collection of all the Pledged Collateral.

57



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     Section 6.07. Fulfillment of Obligations. The Trust shall fulfill its
obligations pursuant to each other Transaction Document to which it is a party.
The Trust shall cause each of its Affiliates to fulfill its respective
obligations pursuant to the Transaction Documents.
     Section 6.08. Notice of Material Litigation. As soon as possible and in any
event within three Business Days of the Trust’s or the Administrator’s actual
knowledge thereof, the Trust will cause the Administrative Agent to be provided
with written notice of (a) any litigation, investigation or proceeding which may
exist at any time which could be reasonably likely to have a Material Adverse
Effect on the Trust; and (b) to the extent reasonably requested by the
Administrative Agent in connection with the delivery of each Monthly Report, a
monthly update of material adverse developments in previously disclosed
litigation, including in each case, if known to the Trust, any of the same
against the Servicer;
     Section 6.09. Notice of Relocation. The Administrator on behalf of the
Trust will cause the Administrative Agent to be provided notice of any change in
the location of the Trust’s principal offices or any change in the location of
the Trust’s books and records within thirty days before any such change.
     Section 6.10. Rescission or Modification of Trust Student Loans and
Transaction Documents.
     (a) Except as expressly permitted in the Servicing Agreement, the Trust
shall not permit the release of the obligations of any Obligor under any Trust
Student Loan and shall at all times, to the extent permitted by law, cause to be
defended, enforced, preserved and protected the rights and privileges of the
Trust, the Administrative Agent and the Secured Creditors under or with respect
to each Trust Student Loan and agreement in connection therewith. The Trust
shall not consent or agree to or permit any amendment or modification of any
Trust Student Loan or agreement in connection therewith which will in any manner
materially adversely affect the rights or security of the Administrative Agent
or the Secured Creditors unless such amendment or modification is (i) provided
for in the Transaction Documents, (ii) permitted under the Higher Education Act
and applicable Guarantee Agreement or (iii) provided for in the applicable
Servicing Policies. Nothing in this Agreement shall be construed to prevent the
Trust, the Eligible Lender Trustee or the Administrative Agent, as applicable,
from offering any Obligor any borrower benefit to the extent permissible by this
Agreement or the Servicing Agreement or settling a default or curing a
delinquency on any Trust Student Loan on such terms as shall be permitted by law
and shall be consistent with the applicable underwriting guidelines or Servicing
Policies.
     (b) Unless otherwise specified pursuant to clause (a) above or in any
Transaction Document, without the written consent of the Administrative Agent to
the extent any of the following would require the Administrative Agent to take
any action or amend, modify or waive the duties or responsibilities of the
Administrative Agent hereunder, the Trust will not (nor will it permit any of
its agents to):
     (i) cancel, terminate, extend, amend, modify or waive (or consent to or
approve any of the foregoing) any provision of any Transaction Document (other
than any cancellation or termination of a Guarantee Agreement that does not
apply at such time to any Trust Student Loans or any extension, amendment,
modification or waiver of

58



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
a Guarantee Agreement that would not have a Material Adverse Effect on the Trust
or reduce any amount recoverable in respect of a Student Loan under the
applicable Guarantee Agreement); or
     (ii) take or consent to any other action that may impair the rights of any
Secured Creditor to any Pledged Collateral or modify, in a manner adverse to any
Secured Creditor, the right of such Secured Creditor to demand or receive
payment under any of the Transaction Documents (other than any action with
regard to a Guarantee Agreement that does not apply at such time to any Trust
Student Loans or any extension, amendment, modification or waiver of a Guarantee
Agreement that would not have a Material Adverse Effect on the Trust or reduce
any amount recoverable in respect of a Student Loan under the applicable
Guarantee Agreement).
     Section 6.11. Liens.
     (a) Transaction Documents. The Trust (i) will cause to be taken all action
necessary to perfect, protect and more fully evidence the ownership interest of
the Trust (or of the Eligible Lender Trustee, acting on behalf of the Trust) and
the first priority perfected security interest of the Administrative Agent in
favor of the Secured Creditors in the Trust Student Loans, Collections with
respect thereto and in the other Pledged Collateral and the Transaction
Documents including, without limitation, (A) filing and maintaining effective
financing statements (Form UCC-1) in all necessary or appropriate filing
offices; (B) filing continuation statements, amendments or assignments with
respect thereto in such filing offices; (C) filing amendments, releases and
terminations with respect to filed financing statements, as necessary; and (D)
executing or causing to be executed such other instruments or notices as may be
necessary or appropriate; and (ii) will cause to be taken all additional actions
to perfect, protect and fully evidence the first priority security interest of
the Administrative Agent, for the benefit of the Secured Creditors, in the Trust
Student Loans and other Pledged Collateral related thereto.
     (b) UCC Matters; Protection and Perfection of Pledged Collateral; Delivery
of Documents. Unless the Trust has complied with Section 6.09, the Trust will
keep its principal place of business and chief executive office, and the office
where it keeps any Records in its possession, at the address of the Trust
referred to in Section 10.02 hereof. The Trust will not make any change to its
name unless prior to the effective date of any such name change or use, the
Trust delivers to the Administrative Agent such financing statements necessary,
or as the Administrative Agent may request, to reflect such name change,
together with such other documents and instruments as the Administrative Agent
may request in connection therewith. The Trust will not change its jurisdiction
of formation or its corporate structure.
     The Trust agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action necessary, or that the Administrative Agent may reasonably request, in
order to maintain the Administrative Agent’s first priority perfected security
interest in the Pledged Collateral for the benefit of the Secured Creditors, or
to enable the Administrative Agent or the Secured Creditors to exercise or
enforce any of their respective rights hereunder (provided, however, that the
foregoing sentence shall not be deemed to require the Trust or the Servicer to
relocate or deliver any Student Loan Notes to or at the direction of the
Administrative Agent prior to the Termination Date). Without limiting the
generality of the foregoing, the Trust will: (a) authorize and file such
financing or continuation

59



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate (or as the
Administrative Agent may request) and (b) mark their master data processing
records evidencing such Pledged Collateral with a legend or numeric code
acceptable to the Administrative Agent, evidencing that the Administrative
Agent, for the benefit of the Secured Creditors, has acquired an interest
therein as provided in this Agreement. The Trust hereby authorizes the
Administrative Agent, or any Secured Creditor on behalf of the Trust, to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Collateral now
existing or hereafter arising without the signature of the Trust where permitted
by law. A carbon, photographic or other reproduction of this Agreement or any
financing statement covering the Pledged Collateral, or any part thereof shall
be sufficient as a financing statement. If the Trust fails to perform any of its
agreements or obligations under this Section, the Administrative Agent or any
Secured Creditor may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent or such Secured Creditor incurred in connection therewith
shall be payable by the Trust upon the Administrative Agent’s or such Secured
Creditor’s demand therefor.
     For purposes of enabling the Administrative Agent or any such Secured
Creditor to exercise their respective rights described in the preceding sentence
and elsewhere in this Agreement, the Trust and the Eligible Lender Trustee
hereby authorize, and irrevocably grant a power of attorney, exercisable only
after the occurrence and during the continuation of a Termination Event, to the
Administrative Agent and its respective successors and assigns to take any and
all steps in the Trust’s and the Eligible Lender Trustee’s name and on behalf of
the Trust and/or the Eligible Lender Trustee necessary or desirable, in the
determination of the Administrative Agent, as the case may be, to collect all
amounts due under any and all Trust Student Loans and other Pledged Collateral,
including, without limitation, endorsing the Trust’s and/or the Eligible Lender
Trustee’s name on checks and other instruments representing Collections and
enforcing such Trust Student Loans and other Pledged Collateral.
     Section 6.12. Sales of Assets; Consolidation/Merger.
     (a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, the Trust will not (nor will it permit the Eligible Lender
Trustee to) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon or with respect to, any
Pledged Collateral.
     (b) Merger, Etc. Except as permitted under this Agreement, the Trust will
not merge or consolidate with any other entity, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired), or acquire all or substantially all of the assets or
capital stock or other ownership interest of any Person, other than, with
respect to asset dispositions, in connection herewith. The Trust shall not form
or create any subsidiary without the consent of the Administrative Agent.
     Section 6.13. Change in Business. The Trust will not make any change in the
character of its business, which change could reasonably be expected to impair
the collectibility of any Pledged Collateral or otherwise materially adversely
affect the interests or remedies of the

60



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Administrative Agent or the Note Purchaser under this Agreement or any other
Transaction Document.
     Section 6.14. Residual Interest. The Trust will not issue an Excess
Distribution Certificate (other than a replacement Excess Distribution
Certificate) to any Person other than the Depositor; provided, however, that the
Excess Distribution Certificate may be transferred to and owned by any Affiliate
of SLM Corporation in which case the Administrator shall deliver to the
Administrative Agent a Required Legal Opinion in respect of such action.
     Section 6.15. General Reporting Requirements. The Trust shall provide to
the Administrative Agent (and, as applicable, will cause the Servicer to
provide) the following:
     (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Trust and the Servicer, an annual statement of
compliance with the Transaction Documents and applicable law together with an
agreed upon procedures letter delivered by the independent public accountant
with respect to the Transaction Documents, all in form acceptable to the
Administrative Agent;
     (b) as soon as available and in any event within 90 days after the end of
each fiscal year of SLM Corporation, a copy of the balance sheet of SLM
Corporation and the related statements of income, stockholders’ equity and cash
flows for such year, each prepared in accordance with GAAP consistently applied
and duly certified by nationally recognized independent certified public
accountants selected by SLM Corporation, together with a certificate of an
officer certifying that such financial statements fairly present in all material
respects the financial condition of SLM Corporation;
     (c) as soon as available and in any event within 60 days after the end of
each fiscal quarter of SLM Corporation, a copy of an unaudited balance sheet of
SLM Corporation and the related statements of income, stockholders’ equity and
cash flows for such fiscal quarter, each prepared in accordance with GAAP
consistently applied, together with a certificate of an officer certifying that
such financial statements fairly present in all material respects the financial
condition of SLM Corporation;
     (d) promptly following the Administrative Agent’s request therefor, copies
of all financial statements, settlement statements, portfolio and other material
reports, notices, disclosures, certificates and other written material delivered
or made available to the Trust by any Person pursuant to the terms of any
Transaction Document;
     (e) promptly following the Administrative Agent’s request therefor, such
other information respecting the Trust Student Loans and the other Pledged
Collateral or the conditions or operations, financial or otherwise, of the Trust
as the Administrative Agent may from time to time reasonably request;
     (f) with respect to each Guarantor, promptly after receipt thereof as made
available to the Trust after request therefor, copies of any audited financial
statements of such Guarantor certified by an independent certified public
accounting firm;
     (g) with respect to the Servicer and promptly after receipt thereof after a
good faith effort to obtain such material is made by the Trust, (i) on an annual
basis within 30 days after

61



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
receipt thereof, copies of SAS 70 reports for the Servicer, or, if not
available, the annual compliance audit for the Servicer required by
Section 428(b)(1)(4) of the Higher Education Act and (ii) to the extent not
included in the financial information provided pursuant to clause (i) above and
to the extent available, the Servicer’s net dollar loss for the year due to
servicing errors;
     (h) promptly following the Administrative Agent’s request therefor, a
Schedule of Trust Student Loans;
     (i) promptly after the filing or receiving thereof, copies of all reports
and notices with respect to any Reportable Event defined in Title IV of ERISA,
with respect to the termination of any Benefit Plan subject to Title IV of ERISA
which the Trust or any of its ERISA Affiliates files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Trust or any of its ERISA Affiliates receives
from the Pension Benefit Guaranty Corporation or with respect to any event
concerning a Multiemployer Plan but in each case only if such Reportable Event
or termination is likely to result in the occurrence of a Material Adverse
Effect on the Trust;
     (j) promptly after the occurrence thereof, written notice of changes in the
Higher Education Act or any other law of the United States that could reasonably
have a probability of having a Material Adverse Effect on the Trust or could
materially and adversely affect (i) the ability of the Servicer to perform its
obligations under the Servicing Agreement or (ii) the collectibility or
enforceability of a material amount of the Trust Student Loans, or any Guarantee
Agreement or Federal Reimbursement Contract with respect to a material amount of
Trust Student Loans;
     (k) promptly, notice of any change in the accountants of the Trust or SLM
Corporation; and
     (l) promptly, after the occurrence thereof or if sooner upon any executive
officer of the Administrator having direct or primary responsibility for ABS
trust administration obtaining knowledge of any pending change, notice of any
change in the accounting policy of the Trust or SLM Corporation to the extent
such change could reasonably be seen to have a material and adverse impact on
the transactions contemplated herein.
     Section 6.16. Inspections. The Trust shall (and shall cause the Servicer,
to the extent the Servicer conducts primary servicing or origination duties with
respect to the Trust Student Loans), upon reasonable notice and from time to
time during regular business hours, once per calendar year (or, after the
occurrence and during the continuance of a Termination Event, as frequently as
requested by the Administrative Agent) as requested in advance by the
Administrative Agent, permit the Administrative Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Pledged Collateral and (ii) to visit the offices and properties of the Trust
(or the Servicer) for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to the Pledged Collateral or
the Trust’s (or the Servicer’s) performance hereunder and under the other
Transaction Documents with any of the officers, directors, employees or
independent public accountants of the Trust or the Servicer having knowledge of
such matters in each case at the expense of the Trust.

62



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     Section 6.17. ERISA. The Trust will not adopt, maintain, contribute to or
incur by any of its own actions or assume any legal obligation with respect to
any Benefit Plan or Multiemployer Plan.
     Section 6.18. Servicer. Except as permitted by the Servicing Agreement, the
Trust will not permit any Person other than the Servicer to collect, service or
administer the Trust Student Loans.
     Section 6.19. Acquisition, Financing, Collection and Assignment of Student
Loans. The Trust shall acquire or obtain financing hereunder only for Eligible
FFELP Loans (or beneficial interests therein) with proceeds of the Advances and
shall cause to be collected all principal and interest payments on all the Trust
Student Loans and all sums to which the Trust or Administrative Agent is
entitled pursuant to the Sale Agreement, and all Interest Subsidy Payments,
Special Allowance Payments and all defaulted payments Guaranteed by any
Guarantor which relate to such Trust Student Loans as more fully set forth in
the Servicing Agreement. The Trust will assign or direct the assignment of such
Trust Student Loans for payment of guarantee benefits as required by applicable
law and regulations. The Trust will comply in all material respects with any
Guarantor’s rules and regulations which apply to such Trust Student Loans.
     Section 6.20. Administration and Collection of Trust Student Loans. All
Trust Student Loans shall be administered and collected either by the Trust or
by the Servicer on behalf of the Trust in a competent, diligent and orderly
fashion and in accordance in all material respects with all applicable
requirements of the Higher Education Act, the Department of Education, this
Agreement, the Federal Reinsurance Agreements, the Eligible Lender Trustee
Guarantee Agreements and any other guarantee agreement issued by any Guarantor
to the Eligible Lender Trustee or the Trust.
     Section 6.21. Obligations of the Trust With Respect to Pledged Collateral.
The Trust will (a) at its expense, regardless of any exercise by any Secured
Creditor of its rights hereunder, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Transaction Documents included in the Pledged Collateral to the same extent as
if Pledged Collateral had not been pledged hereunder; and (b) pay when due any
taxes, including without limitation, sales and excise taxes, payable in
connection with the Pledged Collateral. In no event shall any Secured Creditor
have any obligation or liability with respect to any Trust Student Loans or
other instrument document or agreement included in the Pledged Collateral, nor
shall any of them be obligated to perform any of the obligations of the Trust or
any of its Affiliates thereunder.
     Section 6.22. Amendment of Organizational Documents. The Trust shall cause
the Administrative Agent to be notified in writing of any proposed amendments to
the Trust’s organizational documents. No such amendment shall become effective
unless and until the Administrative Agent has consented in writing thereto,
which consent shall not be unreasonably withheld or delayed.
     Section 6.23. No Payments on Excess Distribution Certificate. Except as
expressly permitted by Section 2.05(b) of this Agreement, the Trust shall not
make any payments or

63



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
distributions with respect to the Excess Distribution Certificate without the
prior written consent of the Administrative Agent.
     Section 6.24. Borrower Benefit Programs. The Trust will cause the Servicer
to maintain any rate reduction programs or other borrower benefit programs in
effect at the time the Trust purchased such Trust Student Loan. The Trust will
not permit the Servicer to apply any rate reduction programs with respect to the
Trust Student Loans unless (i) such borrower benefit program is required under
the Higher Education Act, (ii) the Servicer, the Depositor or the applicable
Seller has deposited funds into the Borrower Benefit Account in an amount
sufficient to offset any effective yield reductions in accordance with
Section 3.12 of the Servicing Agreement (which amount shall be approved by the
Administrative Agent in its sole discretion) or (iii) the Administrative Agent
has consented to the Trust’s participation in any new borrower benefit program
or other rate reduction program.
     Section 6.25. Anti-Terrorism Law; Anti-Money Laundering. The Trust shall
not:
     (a) Anti-Terrorism Law. Directly or indirectly, (i) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in Section 5.01(w),
(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Trust shall deliver to the Note Purchaser any
certification or other evidence requested from time to time by the Note
Purchaser in its reasonable discretion, confirming their compliance with this
Section 6.25).
     (b) Money Laundering. Cause or permit any of the funds that are used to
repay the Advances to be derived from any unlawful activity with the result that
the making of the Advances would be in violation of any Requirement of Law.
     Section 6.26. Embargoed Person. The Trust shall not cause or permit (a) any
of the funds or properties that are used to repay the Advances to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (an
“Embargoed Person”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that such investment (whether directly or indirectly) is prohibited by a
Requirement of Law, or the Advances made by the Note Purchaser would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest of any nature whatsoever in the
Trust, with the result that such investment (whether directly or indirectly) is
prohibited by a Requirement of Law or the Advances are in violation of a
Requirement of Law.

64



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
ARTICLE VII
TERMINATION EVENTS
     Section 7.01. Termination Events.
     Each of the following events (each a “Termination Event”) shall be a
Termination Event under this Agreement:
     (a) The outstanding Advances, including accrued but unpaid interest thereon
and other Obligations of the Trust, are not paid in full on the Stated
Termination Date, or any Borrowing Base Deficiency is not remedied by the next
Settlement Date following the determination that such Borrowing Base Deficiency
exists, or there shall occur a failure to pay accrued and unpaid Yield in full
as of any Settlement Date from Available Funds (including amounts withdrawn from
the Reserve Account or the Capitalized Interest Account for such purpose) or
otherwise; or
     (b) The Trust (other than as covered in (a) above), any Seller, the
Depositor, the Servicer, the Administrator or the Eligible Lender Trustee shall
fail to make any payment, transfer or deposit (unless waived by the payee or
other party entitled to exercise such waiver) within two Business Days of the
due date thereof (or, if the obligation in question arises under another
Transaction Document, within the applicable cure period, if any, provided for
such obligation in such Transaction Document) with respect to any of its
obligations under this Agreement or any of the other Transaction Documents;
provided, however, that the failure by the Trust to make a payment in full of an
amount under Section 2.05(b)(v), (vi), (vii) or (ix) through (xv) solely due to
insufficient Available Funds on a Settlement Date shall not in and of itself
constitute a Termination Event (other than with respect to amounts due and owing
on the Stated Termination Date); or
     (c) Any representation, warranty, certification or statement made or deemed
to be made by the Trust, the Eligible Lender Trustee, any Seller, the Depositor
or Sallie Mae, Inc. (as party to any Purchase Agreement) under or in connection
with this Agreement or any other Transaction Document, or other information,
report or document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made, deemed made or delivered (except
for representations and warranties concerning Eligible FFELP Loans with respect
to which the applicable Seller, Sallie Mae, Inc. (as party to any Purchase
Agreement) the Depositor or the Servicer has repurchased or substituted for the
related Student Loans or with respect to which the permitted period of time
within which such Student Loans may be repurchased has not yet expired);
provided, however, that such 30 day cure period shall not apply to breaches of
representations or warranties under Section 5.01(b), (c), (d), (e), (f), (j),
(m), (n), (p), (q), (s), (t), (v), (w) or (x), Section 5.02(e), (f) or (g) or
Section 5.03(a) or (b); or
     (d) The Trust, the Eligible Lender Trustee, any Seller, the Depositor or
the Sallie Mae, Inc. (as party to any Purchase Agreement) shall default in any
material respect in the performance or observance of any term, covenant or
undertaking to be performed or observed herein or in any other Transaction
Document on its part (and not separately addressed under subsection (a), (b),
(c) or (d) above) and any such failure shall remain unremedied (if such default
can be remedied) for 30 days after the earlier of written notice thereof (or, if
the

65



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
obligation in question arises under another Transaction Document, within the
cure period, if any, provided in such Transaction Document) shall have been
received by the Trust or the Trust or the Administrator has actual knowledge
thereof; provided, however, (i) such 30 day cure period shall not apply to
defaults under Sections 6.01, 6.03, 6.11, 6.12, 6.13, 6.15(i), (j) or (l) and
6.16 (ii) a five day cure period shall apply to defaults under Section 6.15
(other than clause (i) thereof) and (iii) if a default under Section 6.02 and
6.08 has occurred which could reasonably be expected to have a Material Adverse
Effect on the Trust or the Pledged Collateral, a five day cure period shall
apply, otherwise the 30 day cure period shall apply; or
     (e) An Event of Bankruptcy shall have occurred with respect to the Trust,
the Eligible Lender Trustee, the Depositor, any Seller, the Administrator, SLM
Corporation or the Servicer; or
     (f) Either (i) a Servicer Default (other than in respect of matters covered
by subsection (b) above, and other than an Event of Bankruptcy) shall have
occurred, and the event or circumstance causing the existence of such Servicer
Default has not been remedied within ten Business Days of such event or
circumstance first constituting a Servicer Default or waived by the party
entitled to exercise such waiver (but with such ten Business Day remedial period
hereunder being exercisable only once by the Servicer for the benefit of the
Trust, after which the existence of a further Servicer Default shall, without
any additional remedial period (unless waived), also constitute a Termination
Event hereunder), or (ii) the Servicing Agreement shall not be in full force and
effect for any reason for a period of 30 days; or
     (g) If required, the Trust fails to make a necessary deposit into the
Capitalized Interest Account or the Reserve Account such that they are not
funded to their respective required amounts, and such deficiency shall remain
uncured for two Business Days following the most recent Settlement Date, subject
to the proviso in clause (b) above; or
     (h) The Excess Spread for any Settlement Period shall be less than 0.25%;
or
     (i) Any Seller (other than SLM Education Credit Finance Corporation) or the
Depositor shall default with respect to any outstanding financing arrangement
(other than in connection with this Agreement) representing outstanding
indebtedness in excess of $10,000,000, or the Servicer, the Administrator, SLM
Education Credit Finance Corporation or SLM Corporation shall default with
respect to any outstanding financing arrangement (other than in connection with
this Agreement) representing outstanding indebtedness in excess of $50,000,000,
and in any such case, the result of such default is to cause the acceleration of
such indebtedness by the holders thereof or other parties entitled to direct
such remedy; or
     (j) The occurrence of (i) any settlement or the filing of any judgment or
adverse ruling against the Trust, any Seller (other than SLM Education Credit
Finance Corporation) or the Depositor in excess of $10,000,000 on an individual
basis or otherwise that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on the Trust, such Seller or the
Depositor, and such judgment or order shall continue unsatisfied or unstayed for
a period in excess of 30 days, or (ii) any settlement or the filing of any
judgment or adverse ruling against the Servicer, the Administrator, SLM
Education Credit Finance Corporation or SLM Corporation in excess of $50,000,000
on an individual basis or otherwise that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on

66



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
the Servicer or SLM Corporation, and such judgment or order shall continue
unsatisfied or unstayed for a period in excess of 30 days; or
     (k) Any material adverse development in any federal or state litigation,
investigation or proceeding against the Trust, any Seller, the Servicer, the
Administrator or SLM Corporation shall occur that could reasonably be expected
to have a Material Adverse Effect on such Person and is not resolved for a
period of 30 days after notice to the applicable party; or
     (l) The Trust, any Seller, the Depositor, the Servicer or SLM Corporation
undergoes a direct change of control that was not consented to by the
Administrative Agent; provided, that a change of control of any such entity that
is a direct or indirect wholly-owned subsidiary of SLM Corporation shall not
require such consent if, after giving effect to such change, (i) such entity
remains a direct or indirect wholly-owned subsidiary of SLM Corporation, and
(ii) such change does not result in any factual assumptions underlying legal
opinions given on the Closing Date which address bankruptcy substantive
consolidation and/or the sale of the Student Loans on a true sale basis, to be
violated in any manner deemed material by the Administrative Agent; or
     (m) The Administrative Agent, for the benefit of the Secured Creditors,
shall, for any reason, cease to have a valid and perfected first priority
security interest in any material portion of the Pledged Collateral or the Trust
shall, for any reason, cease to have a valid and perfected first priority
ownership interest in any material portion of the Trust Student Loans and
Collections with respect thereto in each case for a period of two Business Days
following the Administrator acquiring such knowledge or its receipt of such
notice; or
     (n) (i) The Internal Revenue Service shall file notice of a lien involving
a sum in excess of $50,000,000 pursuant to Section 6321 or 6323 of the Internal
Revenue Code with regard to any assets of the Trust and such lien shall not have
been released within three Business Days or (ii) any Person shall institute
steps to terminate any Benefit Plan if the assets of such Benefit Plan are
insufficient to satisfy all of its benefit liabilities in excess of $50,000,000
(as determined under Title IV of ERISA), or a contribution failure in excess of
$50,000,000 occurs with respect to any Benefit Plan, and in either case which is
sufficient to give rise to a lien under Section 302(f) or 303(k), as applicable,
of ERISA or the Pension Benefit Guaranty Corporation shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA each
with regard to any of the assets of the Trust and any such lien shall not have
been released within three Business Days; or
     (o) Any material provision of this Agreement or any other Transaction
Document (other than a Guarantee Agreement that does not apply at such time to
any Trust Student Loans) to which the Trust, the Administrator, any Seller, the
Depositor or the Servicer is a party shall cease to be in full force and effect
and such event shall continue for five days after written notice thereof shall
have been received by the Trust or the Trust or the Administrator has actual
knowledge; or
     (p) Any amendment to the Higher Education Act or any other federal law
becomes effective that materially adversely affects the ownership or security
interests of the Administrative Agent or the Note Purchaser in the Pledged
Collateral; or

67



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (q) The occurrence of any material adverse development including
legislative changes that could be expected to cause a 0.10% or more yield level
decline in the Student Loans owned by the Trust (provided, that such event may
be remedied by an adjustment relevant to clauses (a)(ii) or (b)(ii) of the
definition of Applicable Percentage pursuant to the Valuation Agreement within
30 days of effectiveness of such development); or
     (r) The Depositor shall fail to maintain its status as a limited purpose
bankruptcy remote limited liability company or the Trust shall fail to maintain
its status as a single purpose bankruptcy remote Delaware statutory trust; or
     (s) The Consolidated Tangible Net Worth of SLM Corporation shall be less
than $1,380,000,000 as of the end of a calendar month; or
     (t) At the last day of each fiscal quarter of SLM Corporation, either
(i) the Interest Coverage Ratio shall be less than 1.15:1.00 or (ii) the Net
Adjusted Revenue shall be less than $400,000,000, in each case for the period of
four consecutive fiscal quarters then ended; or
     (u) Any subsidiary of SLM Corporation (other than a banking subsidiary)
shall have incurred, assumed or suffered to exist any Debt except (i) Debt
existing on the date hereof (or the refinancing thereof), (ii) Debt owing to SLM
Corporation or a wholly-owned subsidiary, (iii) Debt secured by liens,
(iv) permitted non-recourse Debt and (e) Debt (other than Debt permitted
pursuant to clauses (i), (ii), (iii) and (iv) above) not exceeding in aggregate
principal amount at any time outstanding for all subsidiaries an amount equal to
20% of consolidated net worth at such time; or
     (v) The Trust becomes required to register under the Investment Company Act
and such requirement is not lifted or removed for a period of 30 days after the
Trust or the Administrator receives notice or has knowledge of such requirement;
or
     (w) Other than as to the subject matter covered in clauses (x) and
(y) below, an Administrator Default shall have occurred which could reasonably
be expected to have a Material Adverse Effect on the Trust or the Pledged
Collateral; or
     (x) The Administrator shall fail to timely comply with any obligation in
the Administration Agreement to deliver the Monthly Report substantially in the
form and manner required in order to permit and direct the Paying Agent to make
the required distributions and allocations of Available Funds contemplated in
Section 2.05 and any such failure shall continue for a period of five Business
Days following the due date for such delivery under the Administration
Agreement; or
     (y) The Administrator shall fail to deliver the information required under
Section 3.03 of the Valuation Agent Agreement and any such failure shall
continue for a period of two Business Days following the due date for such
delivery under the Valuation Agent Agreement and shall further continue for a
period of one Business Day after notice from the Administrative Agent (but with
such one Business Day remedial period after notice hereunder being exercisable
only twice by the Administrator).
     Section 7.02. Remedies.

68



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) After the occurrence of a Termination Event, the Administrative Agent
may, by notice to the Trust, declare that a Termination Date shall have occurred
(except that, in the case of any event described in Section 7.01(e) above, the
Termination Date shall be deemed to have occurred automatically).
     (b) Upon the occurrence of the Termination Date and prior to any sale of
the Collateral pursuant to Section 7.02(c) below, the Depositor shall have the
right to exercise a call (“Depositor Call Right”) and purchase the Outstanding
Note from the Note Purchaser for a price equal to the Obligations.
     (c) Upon the declaration of the Termination Date or the automatic
occurrence thereof, all of the Obligations due and owing to the Note Purchaser
shall become immediately due and payable. Upon any such declaration or automatic
occurrence, the Administrative Agent (for the benefit of the Secured Creditors)
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided to a secured party under the
UCC of the applicable jurisdiction and other applicable laws, which rights shall
be cumulative. The rights and remedies of a secured party which may be exercised
by the Administrative Agent pursuant to this Article shall include, without
limitation, the right, without notice except as specified below, to solicit and
accept bids for and sell the Pledged Collateral in one or more parcels at a
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, and upon such other terms
as the Administrative Agent may deem commercially reasonable. Any sale or
transfer by the Administrative Agent of Trust Student Loans shall only be made
to an Eligible Lender (it being understood for the avoidance of doubt, that such
sale or transfer may be made to a beneficial owner holding through an eligible
lender trustee). The Trust agrees that, to the extent notice of sale shall be
required by law, ten Business Days’ notice to the Trust and the Administrator of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and that it shall be
commercially reasonable for the Administrative Agent to sell the Pledged
Collateral on an “as is” basis, without representation or warranty of any kind.
The proceeds of any such sale shall be deposited into the Collection Account and
shall be distributed pursuant to Section 2.05(b). The Administrative Agent shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given and may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.
     Section 7.03. Setoff. Each of the Administrative Agent and the Secured
Creditors is hereby authorized (in addition to any other rights it may have) at
any time after the occurrence of the Termination Date due to the occurrence of a
Termination Event to set off, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by the Administrative Agent or such
Secured Creditor to, or for the account of, the Trust against the amount of the
outstanding Note owing by the Trust to such Person or to the Administrative
Agent on behalf of such Person (even if contingent or unmatured).

69



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
ARTICLE VIII
INDEMNIFICATION
     Section 8.01. Indemnification by the Trust.
     (a) Without limiting any other rights which any such Person may have
hereunder or under applicable law, the Trust hereby agrees to indemnify the
Paying Agent, the Securities Intermediary, the Administrative Agent, the Note
Purchaser (including assignee Note Purchasers), and each of their respective
Affiliates, and each of their respective successors, transferees, participants
and assigns (and successors, transferees, participants and assigns thereof) and
all officers, directors, shareholders, controlling Persons, employees and agents
of any of the foregoing (each of the foregoing Persons being individually called
an “Indemnified Party”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively called “ Trust Indemnified Amounts”) awarded against or incurred by
any of them arising out of or relating to any Transaction Document or the
transactions contemplated thereby or the use of proceeds therefrom by the Trust,
including (without limitation) in respect of the funding of any Advance or in
respect of any Pledged Collateral, excluding, however, (x) any indemnified
amounts to the extent determined by a final non-appealable decision of a court
of competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of any Indemnified Party and (y) any Taxes, loss of Tax
benefits, or costs incurred in contesting any Taxes or loss of Tax benefits (the
related indemnities for which are set out solely in Section 2.18 of this
Agreement). Without limiting the foregoing, but subject to the exclusions
described in clauses (x) and (y) above, the Trust agrees to indemnify each
Indemnified Party for Indemnified Amounts arising out of or relating to:
     (i) the grant of a security interest to the Administrative Agent (for the
benefit of the Secured Parties);
     (ii) the breach of any representation or warranty made by the Trust, the
Administrator or the Servicer (or any of their respective officers) under or in
connection with this Agreement or the other Transaction Documents, any Monthly
Report, officer’s certificate or any other information, report or certificate
delivered by the Trust or the Administrator or the Servicer pursuant hereto or
thereto, which shall have been false or incorrect in any material respect when
made or deemed made;
     (iii) the failure by the Trust, the Administrator or the Servicer to comply
in any material respect with any applicable law, rule or regulation with respect
to any Student Loan, or the nonconformity of any Student Loan with any such
applicable law, rule or regulation;
     (iv) the failure to vest and maintain vested in the Administrative Agent,
for the benefit of the Secured Parties, a first-priority security interest in
all the Pledged Collateral, free and clear of any Adverse Claim;

70



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (v) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pledged Collateral;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Student Loan (including, without
limitation, a defense based on such Student Loan not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms);
     (vii) the commingling of any proceeds of Pledged Collateral at any time
with other funds;
     (viii) any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the ownership of any Pledged
Collateral;
     (ix) any failure of the Trust, the Administrator, the Servicer, the
Depositor or any Seller to comply with its covenants contained in this Agreement
or any other Transaction Document, as applicable; or
     (x) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Trust, the Administrator, the Servicer, any Seller, the
Depositor or any Affiliate of any of them in servicing, administering or
collecting any Student Loan.
     (b) Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Trust to the related Indemnified Party on or
before the 30th day following the date of demand therefor accompanied by
reasonable supporting documentation with respect to such amount.
ARTICLE IX
ADMINISTRATIVE AGENT
     Section 9.01. Authorization and Action. The Note Purchaser hereby appoints
UBS Securities LLC as agent for purposes of the Transaction Documents and
authorizes UBS Securities LLC, in such capacity, to take such action on its
behalf under each Transaction Document and to exercise such powers, hereunder
and thereunder as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto.
     Section 9.02. Exculpation. Neither the Administrative Agent (acting in such
capacity under the Transaction Documents) nor any of its directors, officers,
agents or employees shall be liable to the Note Purchaser (including any
assignee Note Purchaser) for any action taken or omitted to be taken by it or
them under or in connection with the Transaction Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Administrative Agent:

71



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) may consult with legal counsel (including counsel for the Trust and the
Servicer), independent certified public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts;
     (b) makes no warranty or representation to the Note Purchaser, and shall
not be responsible to the Note Purchaser (including any assignee Note
Purchaser), for any statements, warranties or representations made by the Trust
or the Servicer, in or in connection with any Transaction Document;
     (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Transaction Document on the part of the Servicer, the Trust or any Seller or any
of their respective Affiliates or to inspect the property (including the books
and records) of them or any of their respective Affiliates;
     (d) shall not be responsible to the Note Purchaser (including any assignee
Note Purchaser) for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any Note, any other
Transaction Document or any other instrument or document provided for herein or
delivered or to be delivered hereunder or in connection herewith; and
     (e) shall incur no liability under or in respect of any Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile or other
electronic transmission) believed by it to be genuine and signed or sent by the
proper party or parties.
     Section 9.03. Administrative Agent and Affiliates. The Administrative
Agent, including, but not limited to, UBS Securities LLC and any of its
Affiliates may generally engage in any kind of business with the Trust, the
Servicer, any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of any of them or any of their respective
Affiliates, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Note Purchaser
(including any assignee Note Purchaser).
     Section 9.04. Note Purchaser’s Credit Decision. The Note Purchaser
(including any assignee Note Purchaser) acknowledges that it has, independently
and without reliance upon the Administrative Agent, any of its Affiliates or any
other Note Purchaser and based on such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement. Such Note Purchaser also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any of its Affiliates or any
other Note Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement.
     Section 9.05. Certain Matters Affecting the Administrative Agent.
     (a) The Administrative Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, officer’s certificate, certificate
of auditors or any other certificate, statement, instrument, opinion, report,
notice, request, consent, order, appraisal, bond

72



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
or other paper or document believed by it to be genuine and to have been signed
or presented by the proper party or parties.
     (b) The Administrative Agent may consult with counsel, and any Opinion of
Counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by the Administrative Agent under this
Agreement in good faith and in accordance with such Opinion of Counsel.
     (c) Notwithstanding anything to the contrary, the Administrative Agent
shall be under no obligation to exercise any of the rights or powers vested in
it by this Agreement, or to institute, conduct or defend any litigation under
this Agreement or in relation to this Agreement, at the request, order or
direction of any Note Purchaser pursuant to the provisions of this Agreement
unless such Note Purchaser shall have furnished to the Administrative Agent
security or indemnity satisfactory to the Administrative Agent against the
costs, expenses and liabilities that may be incurred therein or thereby.
     (d) The Administrative Agent shall not be bound to make any investigation
into the facts of matters stated in any resolution, certificate, statement,
instrument opinion, report, notice, request, consent, order, approval, bond or
other paper or documents, unless requested in writing to do so by the Note
Purchaser; provided, however, that if the payment within a reasonable time to
the Administrative Agent of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Administrative Agent, not reasonably assured to the Administrative Agent by the
security afforded to it by the terms of this Agreement, the Administrative Agent
may require indemnity satisfactory to it against such cost, expense or liability
as a condition to so proceeding; the reasonable expense of every such
examination shall be paid by the Person making such request or, if paid by the
Administrative Agent, shall be reimbursed by the Person making such request upon
demand.
     (e) The Administrative Agent may execute any of the trusts or powers under
this Agreement or any other Transaction Document or perform any duties under
this Agreement or any other Transaction Document either directly or by or
through agents or attorneys or custodians. The Administrative Agent shall not be
responsible to any Note Purchaser for any misconduct or negligence on the part
of any agent or attorney appointed with due care by the Administrative Agent.
The Administrative Agent shall not be responsible for any misconduct or
negligence attributable to the acts or omissions of the Servicer or the
Administrator.
     (f) The Administrative Agent may rely, as to factual matters relating to
any of the Servicer or Administrator, on an officer’s certificate of the
Servicer or Administrator.
     (g) The Administrative Agent shall not be required to take any action or
refrain from taking any action under this Agreement, or any Transaction Document
referred to herein, nor shall any provision of this Agreement or any such
Transaction Document be deemed to impose a duty on the Administrative Agent to
take action, if the Administrative Agent shall have been advised by counsel that
such action is contrary to the terms of this Agreement or any Transaction
Document or is contrary to law.
     (h) The Trust, the Servicer and the Administrator hereby (i) acknowledge
that the Note Purchaser (including any assignee Note Purchaser) has the right,
in certain instances, to

73



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
require the Administrative Agent to take or refrain from taking certain actions
under the terms of this Agreement and the other Transaction Documents and
(ii) agree that the Administrative Agent has no liability to the Trust, the
Servicer or the Administrator, with respect to taking or refraining from taking
any such actions at the request of any Note Purchaser, it being understood that
the foregoing provision does not relieve the Administrative Agent from any
express obligations the Administrative Agent undertakes under this Agreement in
its capacity as Administrative Agent.
     (i) When this Agreement or any other Transaction Document provides that a
right, consent, approval or duty is expressly stated to be exercisable or
performable by the Administrative Agent, the parties hereto understand and agree
that the Administrative Agent is entitled to exercise its rights under such
provision without the consent of the Note Purchaser (including any assignee Note
Purchaser).
     Section 9.06. Administrative Agent Not Liable. The Administrative Agent
makes no representations as to the validity or sufficiency of this Agreement,
any Note or any other Transaction Document. The Administrative Agent shall at no
time have any responsibility or liability for or with respect to the legality,
validity or enforceability of any security interest in any Pledged Collateral,
or the perfection and priority of such a security interest or the maintenance of
any such perfection and priority or its ability to generate the payments to be
distributed to a Note Purchaser under this Agreement, including, without
limitation, the existence, condition, location and ownership of any property;
the performance or enforcement of any Student Loan; the compliance by the Trust,
the Servicer, the Administrator, or any Seller with any covenant or the breach
by any of them of any warranty or representation made under this Agreement or
any other Transaction Document or in any related document and the accuracy of
any such warranty or representation prior to the Administrative Agent’s receipt
of notice or other discovery of any noncompliance therewith or any breach
thereof, any investment of monies by or at the direction of the Trust, the
Administrator or the Servicer, or any loss resulting therefrom (it being
understood, however, that the Administrative Agent shall remain otherwise
responsible for any Pledged Collateral that it may hold directly); the acts or
omissions of the Trust, the Administrator, the Servicer or any Obligor, any
action of the Servicer or Administrator taken in the name of the Trust or the
Administrative Agent, and/or Note Purchasers which are authorized to provide
such instruction in accordance with this Agreement or any of the other
Transaction Documents; provided, however, that the foregoing shall not relieve
the Administrative Agent of its obligations to perform its duties under this
Agreement. The Administrative Agent shall not be accountable for the use or
application by the Trust of any proceeds of the Advances, or for the use or
application of any funds paid to the Servicer or Administrator in respect of the
Student Loans or any other Pledged Collateral.
     Section 9.07. Agent May Own Notes. The Administrative Agent in its
individual or any other capacity may become the owner or pledgee of the Note
with the same rights as it would have if it were not the Administrative Agent
and may deal with the Administrator and the Servicer and their Affiliates in
banking transactions with the same rights as it would have if it were not the
Administrative Agent.
     Section 9.08. Resignation or Removal of Agent.

74



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (a) Subject to the provisions of subsection (c) of this Section 9.08, any
Person acting as Administrative Agent may at any time resign as Administrative
Agent under this Agreement and the other Transaction Documents by giving
30 days’ prior written notice thereof to the Trust, the Administrator and the
Servicer. Upon receiving such notice of resignation, the Majority Lenders shall
promptly appoint a successor Administrative Agent (with the approval of the
Trust and the Administrator, which approval shall not be unreasonably withheld
or delayed) by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Administrative Agent and the other copy of
which instrument shall be delivered to the successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Administrative Agent may petition any court of competent jurisdiction
for the appointment of a successor Administrative Agent. The Trust shall
reimburse the resigning Administrative Agent pursuant to Section 2.05(b) for all
expenses that shall have been incurred by such resigning Administrative Agent in
accordance with this Agreement and the other Transaction Documents prior to the
effective date of resignation of such resigning Administrative Agent (excluding
expenses in connection with such resignation).
     (b) If at any time the Administrative Agent shall be legally unable to act,
or shall be adjudged a bankrupt or insolvent or a receiver of the Administrative
Agent or of its property shall be appointed or any public officer shall take
charge or control of the Administrative Agent or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Note
Purchasers shall remove the Administrative Agent. If the Administrative Agent
shall have been removed under the authority of the immediately preceding
sentence, the Majority Lenders (with approval of the Trust and the
Administrator, not to be unreasonably withheld or delayed) shall promptly
appoint a successor Administrative Agent by written instrument, in duplicate,
one copy of which instrument shall be delivered to the Administrative Agent so
removed and the other copy of which instrument shall be delivered to the
successor Administrative Agent. The Trust shall reimburse the removed
Administrative Agent pursuant to Section 2.05(b) for all expenses which shall
have been incurred by such removed Administrative Agent in accordance with this
Agreement and the other Transaction Documents prior to the effective date of
removal of such removed Administrative Agent.
     (c) Any resignation or removal of the Administrative Agent and appointment
of a successor Administrative Agent pursuant to any of the provisions of this
Section 9.08 shall not become effective until acceptance of appointment by the
successor agent as provided in Section 9.09.
     Section 9.09. Successor Administrative Agent. Any successor Administrative
Agent appointed as provided in this Article IX shall execute, acknowledge and
deliver to the Trust and the Administrator and to its predecessor Administrative
Agent an instrument accepting such appointment under this Agreement, and
thereupon the resignation or removal of the predecessor Administrative Agent
shall become effective and such successor Administrative Agent, without any
further act, deed or conveyance (except as provided below), shall become fully
vested with all the rights, power, duties and obligations of its predecessor
under this Agreement, with like effect as if originally named as Administrative
Agent; but, on request of the Trust or the Administrator, or the successor
Administrative Agent, such predecessor Administrative Agent shall, upon payment
of its expenses then unpaid, execute and deliver an instrument transferring to
such successor Administrative Agent all of the rights, powers and trusts of the
Administrative

75



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Agent so ceasing to act, and shall duly assign, transfer and deliver to such
successor Administrative Agent all property and money held by such
Administrative Agent so ceasing to act hereunder. Upon request of any such
successor Administrative Agent, the Trust shall execute any and all instruments
for more fully and certainly vesting in and confirming to such successor
Administrative Agent all such rights, powers and trusts. The predecessor
Administrative Agent shall deliver to the successor Administrative Agent all
documents and statements held by it under this Agreement or any Transaction
Document; and the predecessor Administrative Agent and the other parties to the
Transaction Documents shall amend any Transaction Document to make the successor
Administrative Agent the successor to the predecessor Administrative Agent
thereunder; and the Administrator and the predecessor Administrative Agent shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Administrative Agent all such rights, powers, duties and obligations. No
successor Administrative Agent shall accept its appointment as provided in this
Section 9.09 unless at the time of such acceptance such successor Administrative
Agent shall be eligible under the provisions of Section 9.10.
     Section 9.10. Eligibility Requirements for Successor Agent. Any successor
Administrative Agent under this Agreement shall be a corporation duly organized
and validly existing under the laws of its jurisdiction of incorporation
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $500,000,000 and subject to supervision or
examination by federal or state authority. If such corporation publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section 9.10, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time any successor
Administrative Agent shall cease to be eligible in accordance with the
provisions of this Section 9.10, such successor Administrative Agent shall
resign immediately in the manner and with the effect specified in Section 9.08.
     Section 9.11. Merger or Consolidation of Agent. Any corporation into which
the Administrative Agent may be merged or with which it may be consolidated, or
any corporation resulting from any merger or consolidation to which the
Administrative Agent shall be a party, or any corporation succeeding to the
corporate trust business of the Administrative Agent, shall be the successor of
the Administrative Agent under this Agreement, provided such corporation shall
be eligible under the provisions of Section 9.10, without the execution or
filing of any instrument or any further act on the part of any of the parties to
this Agreement, anything in this Agreement to the contrary notwithstanding.
     Section 9.12. Indemnification of Agent. Each Note Purchaser agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Trust),
ratably according to the Note Purchaser’s pro rata share of outstanding
Advances, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided, however, that no Note Purchaser shall be liable
for any portion of such liabilities, obligations, losses, damages,

76



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.
ARTICLE X
MISCELLANEOUS
     Section 10.01. Amendments, Etc. Unless otherwise specified herein, no
amendment to or waiver of any provision of this Agreement nor consent to any
departure by Trust or any other Person therefrom shall in any event be effective
unless the same shall be in writing and signed by the Trust, the Eligible Lender
Trustee, the Administrative Agent, the Note Purchaser and, if such amendment or
waiver affects the rights or obligations thereof, the Paying Agent or the
Securities Intermediary, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. To the
extent the consent of any of the parties hereto (other than the Trust) is
required under any of the Transaction Documents, the determination as to whether
to grant or withhold such consent shall be made by such party in its sole
discretion without any implied duty toward any other Person, except as otherwise
expressly provided herein or therein.
     Section 10.02. Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic means) and mailed, delivered
by nationally recognized overnight courier service, transmitted or delivered by
hand, as to each party hereto, at its address set forth on the signature pages
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the specified facsimile number and an appropriate confirmation
is received, (ii) if given by email, when sent to the specified email address
and an appropriate confirmation is received, (iii) if given by mail, five days
after being deposited in the United States mails, first class postage prepaid
(except that notices and communications pursuant to Article II shall not be
effective until received), (iv) if given by recognized courier guaranteeing
overnight delivery, the Business Day following such day after such communication
is delivered to such courier or (v) if given by any other means, when delivered
at the address (electronic or otherwise) specified in this Section.
     Section 10.03. No Waiver; Remedies. No failure on the part of the Eligible
Lender Trustee, the Administrative Agent or the Secured Creditors to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     Section 10.04. Successors and Assigns; Binding Effect.
     (a) This Agreement shall be binding on the parties hereto and their
respective successors and permitted assigns; provided, however, that neither the
Trust nor the Administrator may assign any of its rights or delegate any of its
duties hereunder or under any of the other Transaction Documents to which it is
a party without the prior written consent of the Administrative Agent. Except as
provided in clause (b) below and except as provided in Article

77



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
III, no provision of this Agreement shall in any manner restrict the ability of
the Note Purchaser to assign, participate, grant security interests in, or
otherwise transfer any portion of the Note.
     (b) The Note Purchaser, through the Administrative Agent, shall have the
right (but not the obligation) at any time to assign, transfer or syndicate or
to grant participation interests in all or any part of the Note, the Advances,
the Pledged Collateral and its other rights and obligations hereunder to one or
more institutions consented to by the Administrator on behalf of the Trust, such
consent not to be unreasonably withheld or delayed (it being understood that the
existence of a contractual restriction not permitting such assignments entered
into by an Affiliate of SLM Corporation with another lender or prospective
lender or financing provider shall, in and of itself, constitute reasonable
grounds for the withholding or delaying of consent to the Note Purchaser’s
proposed assignment or participation); provided, however, that the Note
Purchaser shall have the right to so assign, transfer or syndicate and to so
participate in its sole discretion and not subject to the aforementioned
restrictions on the earliest to occur of (a) the 180th day following the last
occurring closing in respect of the other financing facilities of SLM
Corporation or its Affiliates referred to in Section 4.02(c)(vi) above, (b) the
180th day following February 29, 2008 or (c) the date that a successful
syndication (as described below) shall have occurred in respect of such other
financing facilities. The Administrative Agent shall use its best efforts to
execute any assignment or participation with minimal or no cost to the Trust.
The Trust agrees, if requested by the Administrative Agent in connection with an
assignment of the Note in compliance with this Section 10.04(b), to execute or
cause the execution of one or more Notes in exchange for the existing Note,
reflecting the outstanding principal amount of the Advances being assigned and
retained, and to cause the holders thereof to be appropriately registered on the
note register of the Trust. In the event of such assignment and issuance of
Notes, any references to “the Note” in this Agreement shall be deemed to refer
to all such Notes and holders thereof, except where the context shall otherwise
require. It is further understood that the Note Purchaser shall retain its
obligations under the Transaction Documents notwithstanding any aforementioned
participation. As used above, “successful syndication” means that there shall
have occurred assignments and assumptions of the commitments of the initial
lenders/financing providers under the above-referenced other financing
facilities, to an extent at least meeting the applicable target hold levels for
such syndication as in effect on the Closing Date. The Administrator shall
notify the Administrative Agent promptly upon completion of a successful
syndication.
     (c) In addition, any Note Purchaser or any of its Affiliates may pledge or
assign any of its rights under this Agreement and under the Transaction
Documents to any Federal Reserve Bank within the United States, without notice
to or consent of the Trust or any other Note Purchaser; provided that no such
pledge or grant of a security interest shall release a Note Purchaser from any
of its obligations under this Agreement, or substitute any such pledgee or
grantee for such Note Purchaser as a party to this Agreement.
     (d) The assignor and the assignee involved in an assignment referred to in
this Section 10.04 shall execute and deliver to the Administrative Agent an
Assignment and Assumption, duly executed by each such party, and the assigning
Note Purchaser shall promptly execute and deliver all further instruments and
documents, and take all further action, that the assignee may reasonably
request, in order to perfect, protect or more fully evidence the assignee’s
right, title and interest in, and to enable the assignee to exercise or enforce
any rights hereunder or under any applicable Note. The Administrative Agent
shall promptly deliver to the

78



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Trust a copy of each Assignment and Assumption that it receives pursuant to the
terms of this Section 10.04.
     (e) The respective assignee receiving such assignment shall have all of the
rights of a Note Purchaser hereunder and all references to the Note Purchaser
herein, except where the context may otherwise require, shall be deemed to apply
to such assignee as an assignee Note Purchaser hereunder.
     (f) Each Note Purchaser authorizes the Administrative Agent to, and the
Administrative Agent agrees that it shall, endorse any applicable Note to
reflect any assignments made pursuant to this Section 10.04 or otherwise (but
failure to endorse such Note shall not affect the right of any Note Purchaser
hereunder).
     Section 10.05. Survival. The rights and remedies with respect to any breach
of a representation and warranty made by or on behalf of the Trust pursuant to
Article V and the indemnification and payment provisions of Articles VIII and IX
and Sections 2.13, 2.18, 10.06, 10.08, 10.09, 10.11, 10.12, 10.13 and 10.15
shall be continuing and shall survive the termination of this Agreement and,
with respect to the Administrative Agent’s and the Eligible Lender Trustee’s
rights under Articles VIII, IX and X, the removal or resignation of the
Administrative Agent or the Eligible Lender Trustee.
     Section 10.06. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     Section 10.07. Severability. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     Section 10.08. Submission to Jurisdiction. EACH OF THE PARTIES HERETO
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
THIS SECTION 10.08 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE
NOTE PURCHASER TO BRING ANY ACTION OR PROCEEDING AGAINST THE TRUST OR THE
ADMINISTRATOR OR

79



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
     Section 10.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF,
CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
     Section 10.10. Appointment of Service Agent. The Trust and the
Administrator each hereby appoint CT Corporation located at 111 Eighth Avenue,
New York, New York 10011 as the authorized agent upon whom process may be served
in any action arising out of or based upon this Agreement, the other Transaction
Documents to which such Person is a party or the transactions contemplated
hereby or thereby that may be instituted in the United States District Court for
the Southern District of New York and of any New York State court sitting in The
City of New York by the Administrative Agent or the Note Purchaser or any
successor or assignee of any of them.
     Section 10.11. Costs and Expenses. The Trust agrees to pay, on or before
the 30th day following the date of demand all reasonable and customary costs,
fees and expenses of the Eligible Lender Trustee, the Paying Agent, the
Securities Intermediary, the Administrative Agent and the Note Purchaser
incurred in connection with the due diligence, negotiation, preparation,
execution, delivery, renewal or any amendment or modification of, or any waiver
or consent issued in connection with, this Agreement or any other Transaction
Document, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Eligible Lender Trustee, the Paying Agent, the
Securities Intermediary, the Administrative Agent or the Note Purchaser with
respect thereto and all costs, fees and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Eligible Lender Trustee, the Paying
Agent, the Securities Intermediary, the Administrative Agent or the Note
Purchaser in connection with the enforcement of this Agreement and the other
Transaction Documents. Notwithstanding the foregoing, the Administrative Agent
and the Note Purchaser agree that the Trust shall only be required to pay
amounts for legal fees and expenses of a single law firm engaged by the
Administrative Agent on behalf of the Administrative Agent and the Secured
Creditors, unless otherwise agreed to by the Trust in its sole discretion. SLM
Education Credit Finance Corporation agrees to pay such required payments on
behalf of the Trust on the Closing Date to the extent such expenses are properly
invoiced prior to the Closing Date.
     Section 10.12. Bankruptcy Non-Petition and Limited Recourse.
Notwithstanding any other provision of this Agreement, each party hereto (other
than the Trust) covenants and agrees that it shall not, prior to the date which
is one year and one day (or, if longer, any applicable preference period plus
one day) after payment in full of the Notes, institute against, or join any
other Person in instituting against, the Trust, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or any similar proceeding
under any federal or state bankruptcy or similar law; provided that nothing in
this provision shall preclude or be deemed to stop any party hereto (a) from
taking any action prior to the expiration of the aforementioned one year and one
day period in (i) any case or proceeding voluntarily filed or commenced by the
Trust or (ii) any involuntary insolvency proceeding filed or commenced against
the Trust by a

80



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Person other than any other party hereto or (b) from commencing against the
Trust or the Pledged Collateral any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency or a liquidation proceeding. The
obligations of the Trust under this Agreement are limited recourse obligations
payable solely from Pledged Collateral and, following realization of the Pledged
Collateral and its application in accordance with the terms hereof, any
outstanding obligations of the Trust hereunder shall be extinguished and shall
not thereafter revive. In addition, no recourse shall be had for any amounts
payable or any other obligations arising under this Agreement against any
officer, member, director, employee, partner or security holder of the Trust or
any of its successors or assigns. The provisions of this Section shall survive
the termination of this Agreement.
     Section 10.13. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Eligible Lender
Trustee, the Administrative Agent or the Note Purchaser as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of the Eligible Lender Trustee, the Administrative Agent or the Note Purchaser
or any incorporator, Affiliate, stockholder, officer, employee or director of
the Eligible Lender Trustee, the Administrative Agent or the Note Purchaser or
of any such administrator, as such, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Eligible Lender
Trustee, the Administrative Agent and the Note Purchaser contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Eligible Lender Trustee, the Administrative Agent or the Note
Purchaser pursuant hereto or in connection herewith are, in each case, solely
the corporate obligations of the Eligible Lender Trustee, the Administrative
Agent or the Note Purchaser, as applicable. No personal liability whatsoever
shall attach to or be incurred by any administrator of the Eligible Lender
Trustee, the Administrative Agent or the Note Purchaser or any incorporator,
stockholder, Affiliate, officer, employee or director of the Eligible Lender
Trustee, the Administrative Agent or the Note Purchaser of any such
administrator, as such, or any other them, under or by reason of any of the
obligations, covenants or agreements of the Eligible Lender Trustee, the
Administrative Agent or the Note Purchaser contained in this Agreement or in any
other such instruments, documents or agreements, or which are implied therefrom,
and that any and all personal liability of every such administrator of the
Eligible Lender Trustee, the Administrative Agent or the Note Purchaser and each
incorporator, stockholder, Affiliate, officer, employee or director of the
Eligible Lender Trustee, the Administrative Agent or the Note Purchaser or of
any such administrator, or any of them, for breaches by the Eligible Lender
Trustee, the Administrative Agent or the Note Purchaser of any such obligations,
covenants or agreements, which liability may arise either at common law or at
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement. The
provisions of this Section shall survive the termination of this Agreement and,
with respect to the rights of the Eligible Lender Trustee or the Administrative
Agent, the resignation or removal of the Eligible Lender Trustee or the
Administrative Agent.
     Section 10.14. Execution in Counterparts; Severability. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery by facsimile or electronic mail of

81



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
an executed signature page of this Agreement or any other Transaction Document
shall be effective as delivery of an executed counterpart hereof.
     Section 10.15. Confidentiality.
     (a) Each of the Administrative Agent and the Note Purchaser agrees to keep
confidential and not disclose any non-public information or documents related to
the Trust or any Affiliate of the Trust delivered or provided to such Person in
connection with this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby and which are clearly identified in
writing by the Trust or such Affiliate as being confidential; provided, however,
that each of the foregoing may disclose such information
     (i) to the extent required or deemed necessary and/or advisable by such
Person’s counsel in any judicial, regulatory, arbitration or governmental
proceeding or under any law, regulation, order, subpoena or decree or pursuant
to the request or directive of any Governmental Authority;
     (ii) to its Affiliates, and its or their officers, directors, employees,
accountants, auditors and outside counsel, in each case, provided they are
informed of the confidentiality thereof and agree to maintain such
confidentiality;
     (iii) in connection with the enforcement hereof or of any of the other
Transaction Documents;
     (iv) to any Rating Agency rating the securities of SLM Corporation;
     (v) to such other Persons as may be approved by the Trust; and
     (vi) in connection with any assignment, transfer, syndication or grant of
participation interests in all or any part of the Note, the Advances, the
Pledged Collateral and their other rights and obligations hereunder as
contemplated by Section 10.04(b); provided, that the Person to whom the Note
Purchaser or Administrative Agent proposes to disclose any such non-public
information or documents shall have entered into a confidentiality agreement
with SLM Corporation in a form acceptable to SLM Corporation for such express
purpose (it being understood that a confidentiality agreement substantially
similar to the confidentiality agreement entered into by the Administrative
Agent and SLM Corporation shall constitute a form acceptable to SLM
Corporation); provided further, that any financial projections requested by any
such Person in connection with this subparagraph (vi) shall be delivered
exclusively by SLM Corporation as provided in Section 2.08 of the Administration
Agreement.
Notwithstanding the foregoing, the foregoing obligations shall not apply to any
such information, documents or portions thereof that (i) were of public
knowledge or literature generally available to the public at the time of such
disclosure; or (ii) have become part of the public domain by publication or
otherwise, other than as a result of the failure of such party or any of its
respective employees, directors, officers, advisors, accountants, auditors, or
legal counsel to preserve the confidentiality thereof.

82



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (b) Each of the Trust, the Servicer and the Administrator hereby agrees
that it will not disclose the contents of this Agreement or any other
Transaction Document or any other proprietary or confidential information of or
with respect to the Note Purchaser or the Administrative Agent to any other
Person except (i) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognized statistical
rating organization, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information, (ii) as otherwise required by applicable law or order of a
court of competent jurisdiction or (iii) the existence of this facility and any
material limitations on funding, to other providers of student loan asset-backed
financing facilities to SLM Corporation and in accordance with a press release
issued by SLM Corporation a copy of which is forwarded to the Administrative
Agent.
     (c) Notwithstanding any other provision herein to the contrary, each of the
parties hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons, without limitation of any kind, any
information with respect to the United States federal, state and local “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or its representatives relating to
such tax treatment and tax structure; provided, that no person may disclose the
name of or identifying information with respect to any party identified in the
Transaction Documents or any pricing terms or other nonpublic business or
financial information that is unrelated to the United States federal, state and
local tax treatment of the transaction and is not relevant to understanding the
United States federal, state and local tax treatment of the transaction, without
the prior consent of the Trust; provided further, that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the United States federal, state and local tax treatment or tax
structure of the transactions contemplated hereby.
     Section 10.16. Section Titles. The section titles contained in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties.
     Section 10.17. Entire Agreement. This Agreement, including all Exhibits,
Schedules and Appendices and other documents attached hereto or incorporated by
reference herein, together with the other Transaction Documents constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all other negotiations, understandings and representations, oral or
written, with respect to the subject matter hereof (it being understood for the
avoidance of doubt, that the obligations of SLM Corporation under the commitment
letter delivered concurrently with the Fee Letter survive to the extent of and
as limited by their express terms).
     Section 10.18. Eligible Lender Trustee. The parties hereto agree that the
Eligible Lender Trustee shall be afforded all of the rights, immunities and
privileges afforded to the Eligible Lender Trustee under the Trust Agreement in
connection with its execution of this Agreement. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by The Bank of New York Trust Company, N.A., not individually or

83



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
personally but solely as Eligible Lender Trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by The Bank of New York Trust
Company, N.A. but is made and intended for the purpose for binding only the
Trust and (c) under no circumstances shall The Bank of New York Trust Company,
N.A. be personally liable for the payment of any indebtedness or expenses of the
Trust or be liable for the performance, breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Agreement.
     Section 10.19. USA Patriot Act Notice. The Administrative Agent and the
Note Purchaser hereby notifies the Trust, the Administrator and each Seller that
pursuant to the requirements of the Patriot Act, such Person is required to
obtain, verify, and record information that identifies the Trust, the
Administrator and each Seller, which information includes the name and address
of such parties and other information that will allow such Person to identify
the Trust, the Administrator and each Seller in accordance with the Patriot Act.
     Section 10.20. The Paying Agent.
     (a) The Paying Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement and no implied covenants or
obligations shall be read into this Agreement against the Paying Agent. In the
absence of bad faith on its part, the Paying Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Paying Agent and
conforming to the requirements of this Agreement; provided, however, that the
Paying Agent shall examine the certificates and opinions to determine whether or
not they conform to the requirements of this Agreements.
     (b) The Paying Agent shall not be liable for any error of judgment made in
good faith by an Authorized Officer of the Paying Agent, except for its own
gross negligence, willful misconduct or bad faith.
     (c) Before the Paying Agent acts or refrains from acting, it may require
and shall be entitled to receive written directions or an officer’s certificate
of the Administrator. The Paying Agent shall not be liable for any action it
takes or omits to take in good faith in reliance on such directions or officer’s
certificate.
     (d) The Paying Agent may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Agreement and the Note
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.
     (e) The Paying Agent shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 2.08.
     (f) The Paying Agent shall not be liable for interest on any money received
by it.
     (g) Money held in trust by the Paying Agent need not be segregated from
other funds except to the extent required by law or the terms of this Agreement.

84



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     (h) No provision of this Agreement shall require the Paying Agent to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayments of such
funds or adequate indemnity satisfactory to it against any loss, liability or
expense is not reasonably assured to it.
     (i) The Paying Agent shall have no obligation to administer, service or
collect the Trust Student Loans or to maintain, monitor or otherwise supervise
the administration, servicing or collection of the Trust Student Loans.
     (j) In the event that the Paying Agent is the Securities Intermediary, the
rights and protections afforded to the Paying Agent pursuant to this Agreement
shall also be afforded to the Paying Agent in its capacity as Securities
Intermediary.
     (k) Every provision of this Agreement relating to the conduct or affecting
the liability of or affording protection to the Paying Agent shall be subject to
the provisions of this Section.
     (l) The Paying Agent may rely on any document believed by it to be genuine
and to have been signed or presented by the proper Person. The Paying Agent
shall have no duty to inquire into the authority of the Person signing such
document.
     (m) The Paying Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Paying Agent shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.
     (n) The Paying Agent shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Paying Agent’s conduct does not constitute
willful misconduct, negligence or bad faith.
     (o) The Paying Agent shall not be responsible for and makes no
representation as to the validity or adequacy of this Agreement, it shall not be
accountable for the Trust‘s use of the proceeds from the Note, and it shall not
be responsible for any statement in this Agreement or in any document issued in
connection with the sale of the Note.
     (p) No resignation or removal of the Paying Agent and no appointment of a
successor Paying Agent shall become effective until the acceptance of
appointment by the successor Paying Agent pursuant to this Section. The Paying
Agent may resign at any time by so notifying the Administrative Agent and the
Administrator.
     (i) If the Paying Agent resigns or is removed or if a vacancy exists in the
office of Paying Agent for any reason (the Paying Agent in such event being
referred to herein as the retiring Paying Agent), the Administrator shall
promptly appoint a successor Paying Agent.
     (ii) A successor Paying Agent shall deliver a written acceptance of its
appointment to the retiring Paying Agent and to the Administrator. Thereupon the
resignation or removal of the retiring Paying Agent shall become effective,

85



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
and the successor Paying Agent shall have all the rights, powers and duties of
the Paying Agent under this Agreement. The retiring Paying Agent shall promptly
transfer all property held by it as Paying Agent to the successor Paying Agent.
     (iii) If a successor Paying Agent does not take office within 60 days after
the retiring Paying Agent resigns or is removed, the retiring Paying Agent, or
the Administrator may petition any court of competent jurisdiction for the
appointment of a successor Paying Agent.
     (iv) Notwithstanding the replacement of the Paying Agent pursuant to this
Section, the Trust’s obligations under Section 2.05(b) and 8.01 shall continue
for the benefit of the retiring Paying Agent.
     (q) If the Paying Agent consolidates with, merges or converts into, or
transfers all or substantially all of its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation without any further act shall be the successor Paying
Agent.

86



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            THE TRUST:

PHOENIX FUNDINGS I
      By:   THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual
capacity but solely in its capacity as Eligible Lender Trustee under the Amended
and Restated Trust Agreement dated as of February 29, 2008 by and among the
Depositor, the Delaware Trustee and the Eligible Lender Trustee                
    By:   /s/ Michael G. Ruppel         Name:   Michael G. Ruppel       
Title:   Vice President     

Address for Notices:
12061 Bluemont Way
V3419
Reston, VA 20190
Attn: General Counsel
THE ELIGIBLE LENDER TRUSTEE:

            THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual
capacity but solely in its capacity as Eligible Lender Trustee under the Amended
and Restated Trust Agreement dated as of February 29, 2008 by and among the
Depositor, the Delaware Trustee and the Eligible Lender Trustee
      By:   /s/ Michael G. Ruppel         Name:   Michael G. Ruppel       
Title:   Vice President     

Address for Notices:
10160 Centurion Parkway
Jacksonville, FL 32256
Attn: Michael Ruppel

87



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]

            THE ADMINISTRATOR:

SALLIE MAE, INC.
      By:   /s/ Mark W. Daly         Name:   Mark W. Daly        Title:   Senior
Vice President     

Address for Notices:
12061 Bluemont Way
Reston, VA 20190
Attn: Kristy Reineke, Managing Director
Tel: 703-984-6320
kristy.r.reineke@salliemae.com

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]

            THE PAYING AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Eileen Hughes         Name:   Eileen Hughes        Title:   Vice
President              By:   /s/ Michele H.Y. Voon         Name:   Michele H.Y.
Voon        Title:   Attorney-in-fact     

Address for Notices:
60 Wall Street, 26th Floor
New York, NY 10005
Attn: Structured Finance Services/Trust &
Securities Services
With a copy to
25 Deforest Avenue, 2nd Floor
MS-SUM0l-0105
Summit, NJ 07901
Attn: Structured Finance Services/Trust &
Securities Services

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]

            THE SECURITIES INTERMEDIARY:

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Eileen Hughes         Name:   Eileen Hughes        Title:   Vice
President              By:   /s/ Michele H.Y. Voon         Name:   Michele H.Y.
Voon        Title:   Attorney-in-fact     

Address for Notices:
60 Wall Street, 26th Floor
New York, NY 10005
Attn: Structured Finance Services/Trust &
Securities Services
With a copy to
25 Deforest Avenue, 2nd Floor
MS-Sumol-0/05
Summit, NJ 07901
Attn: Structured Finance Services/Trust &
Securities Services

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]

            THE NOTE PURCHASER:

UBS REAL ESTATE SECURITIES INC.
      By:   /s/ Shahid Quraishi         Name:   Shahid Quraishi        Title:  
Managing Director              By:   /s/ Prakash B. Wadhwani         Name:  
Prakash B. Wadhwani        Title:   Executive Director     

Address for Notices:
1285 Avenue of the Americas
New York, NY 10019
Attn: Prakash B. Wadhwani
Tel.: (212) 713-3983
Facsimile: (212) 713-7999
E-mail: prakash.wadhwani@ubs.com
with a copy to:
1285 Avenue of the Americas, 11th Floor
New York, NY 10019
Attn: Melissa Brown
Tel.: (212) 713-1366
Facsimile: (212) 713-1153
E-mail: melissa.brown@ubs.com

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]

            UBS SECURITIES LLC, as Administrative Agent
      By:   /s/ Prakash B. Wadhwani         Name:   Prakash B. Wadhwani       
Title:   Executive Director              By:   /s/ Fahd Basir         Name:  
Fahd Basir        Title:   Associate Director     

UBS Securities LLC
1285 Avenue of the Americas, 11th Floor
New York, NY 10019
Attn: Prakash B. Wadhwani
Tel.: (212) 713-3983
Facsimile: (212) 713-7999
E-mail: prakash.wadhwani@ubs.com
with a copy to:
1285 Avenue of the Americas, 11th Floor
New York, NY 10019
Attn: Melissa Brown
Tel.: (212) 713-1366
Facsimile: (212) 713-1153
E-mail: melissa.brown@ubs.com

 



--------------------------------------------------------------------------------



 



[SLM UBS Note Purchase Agreement]
Acknowledged and Agreed
with respect to the last sentence of Section 10.11

          SLM EDUCATION CREDIT FINANCE CORPORATION
    By:   /s/ Mark L. Heleen       Name:   Mark L. Heleen      Title:   Vice
President     

 